Exhibit 99.2 None of the Canadian securities regulatory authorities nor the United States Securities and Exchange Commission nor any state securities commission has approved or disapproved of the proposed Transaction involving Tribute Pharmaceutical Canada Inc., Aralez Pharmaceuticals Inc., ARLZ US Acquisition II Corp., ARLZ CA Acquisition Corp. and POZEN Inc. or passed upon the merits or fairness of the Transaction or upon the adequacy or accuracy of the information contained in this notice of special meeting and management proxy circular. Any representation to the contrary is a criminal offence. ARRANGEMENT involving TRIBUTE PHARMACEUTICALS CANADA INC. and ARALEZ PHARMACEUTICALS INC. and ARLZ CA ACQUISITION CORP., to be a wholly-owned subsidiary of Aralez Pharmaceuticals Inc. NOTICE OF SPECIAL MEETING AND MANAGEMENT INFORMATION CIRCULAR FOR THE SPECIAL MEETING OF SHAREHOLDERS OF TRIBUTE PHARMACEUTICALS CANADA INC. TO BE HELD ON FEBRUARY 1, 2016 January 5, 2016 These materials are important and require your immediate attention. They require shareholders of Tribute Pharmaceuticals Canada Inc. to make important decisions. If you are in doubt as to how to make such decisions, please contact your professional advisors. If you have any questions or require more information with regard to procedures for voting or completing your transmitted documentation, please contact Laurel Hill Advisory Group, Tribute's proxy solicitation agent: Laurel Hill Advisory Group North American Toll-Free Number: 1-877-452-7184 Collect Calls Outside North America: 416-304-0211 Email: assistance@laurelhill.com January 5, 2016 Dear Tribute Pharmaceuticals Canada Inc. Shareholder, It is my pleasure to extend to you, on behalf of the board of directors of Tribute Pharmaceuticals Canada Inc. ("Tribute"), an invitation to attend the special meeting (the "Tribute Meeting") of the shareholders ("Tribute Shareholders") of Tribute to be held at the offices of Fogler, Rubinoff LLP, Tribute's legal counsel, at 77 King Street West, Suite 3000, Toronto, Ontario at 10:00 a.m. (Toronto time) on February 1, 2016. Background As previously announced, on June 8, 2015, Tribute and POZEN Inc. ("Pozen") agreed to a business combination under the terms of an Agreement and Plan of Merger and Arrangement, among Tribute, Aguono Limited (which was renamed Aralez Pharmaceuticals Limited and subsequently renamed Aralez Pharmaceuticals plc in connection with its re-registration as a public limited company) ("Aralez Ireland"), Aralez Pharmaceuticals Holdings Limited (formerly known as Trafwell Limited) ("Holdings"), ARLZ US Acquisition Corp., ARLZ CA Acquisition Corp. ("Can Merger Sub") and Pozen, dated as of June 8, 2015, as amended (the "Original Transaction Agreement").On August 19, 2015, the parties amended the Original Transaction Agreement pursuant to Amendment No. 1 to the Original Transaction Agreement ("Amendment No. 1"), whereby ARLZ US Acquisition II Corp. ("US Merger Sub") was formed to replace ARLZ US Acquisition Corp. in order to optimize the corporate structure of Parent (as defined below) in the future.On December 7, 2015, the parties amended the Original Transaction Agreement pursuant to Amendment No. 2 to the Original Transaction Agreement ("Amendment No. 2", and together with the Original Transaction Agreement and Amendment No. 1, the "Transaction Agreement"), whereby, among other things, Aralez Pharmaceuticals Inc. ("Parent") was added as a party in place of Aralez Ireland, which was removed as a party to the Transaction Agreement. In order to effect the combination of Pozen and Tribute, US Merger Sub, an indirect subsidiary of Parent, will be merged with and into Pozen (the "Merger").Pozen will be the surviving corporation and, through the Merger, will become an indirect wholly-owned subsidiary of Parent.The acquisition of Pozen will be effected under Delaware law.In accordance with the Transaction Agreement, immediately preceding the Merger, Can Merger Sub and Tribute will amalgamate by way of a court approved plan of arrangement in the manner provided for by the Transaction Agreement (the "Arrangement").The effect of the Arrangement is that the separate legal existence of Tribute and Can Merger Sub will cease, and Tribute and Can Merger Sub will continue as one corporation ("Amalco"), with the property of Tribute and Can Merger Sub becoming the property of Amalco.Amalco will also become a direct wholly-owned subsidiary of Parent.The Merger and the Arrangement are collectively referred to as the "Transaction". The Consideration Under the Arrangement, each Tribute Shareholder will receive 0.1455 of a common share of Parent ("Parent Shares") per Tribute common share (a "Tribute Common Share").To become effective, the Arrangement Resolution must be approved by at least two-thirds of the votes cast at the Tribute Meeting in person or by proxy by Tribute Shareholders.In addition, the Arrangement Resolution must be approved by the majority of Tribute Shareholders other than myself and Scott Langille. Board Recommendation The board of directors of Tribute (the "Tribute Board") believes that the Arrangement is in the best interest of Tribute and Tribute Shareholders, and fair to Tribute Shareholders.Accordingly, Tribute has entered into the Transaction Agreement and the Tribute Board unanimously recommends that Tribute Shareholders vote their Tribute Common Shares FOR the Arrangement Resolution.In making its recommendation, the Tribute Board considered a number of factors as described in the accompanying information circular (the "Circular") under the heading "The Arrangement — Recommendation of the Tribute Board". The accompanying Circular contains a detailed description of the Transaction and other information relating to Tribute, Pozen and Parent, including a description of the Parent Shares.We urge you to consider carefully all of the information in the Circular.If you require assistance, please consult your financial, legal or other professional advisor.You may also contact Tribute's proxy solicitation agent, Laurel Hill Advisory Group at 1-877-452-7184 toll-free in North America (or 1-416-304-0211 for collect calls) or by email at assistance@laurelhill.com. Your Vote is Important.Vote Today. This is an important meeting affecting the future of Tribute.Your vote is important regardless of the number of Tribute Common Shares you hold.If you are unable to be present at the Tribute Meeting in person, we encourage you to vote by completing the enclosed form of proxy.Voting by proxy will not prevent you from voting in person if you attend the Tribute Meeting but will ensure that your vote will be counted if you are unable to attend.To be eligible for voting at the Tribute Meeting, the form of proxy must be returned by mail or by facsimile to TMX Equity Transfer Services Inc. ("TMX Equity") not later than 10:00 a.m. (Toronto time) on January 28, 2016 or, if the Tribute Meeting is adjourned or postponed, at least 48 hours (excluding Saturdays, Sundays or any other holiday in Toronto, Ontario) prior to the time of such adjourned or postponed Meeting. If you are a non-registered holder of Tribute Common Shares and have received these materials through your broker or through another intermediary, please complete and return the proxy or other authorization provided to you by your broker or by such other intermediary in accordance with the instructions provided with the proxy.Failure to do so may result in your Tribute Common Shares not being eligible to be voted at the Tribute Meeting. We also encourage registered Tribute Shareholders to complete and return the enclosed letter of transmittal ("Letter of Transmittal"), together with the certificate(s) representing your Tribute Common Shares, to Computershare Investor Services Inc. (the "Arrangement Depositary") at the address specified in the Letter of Transmittal.The Letter of Transmittal contains other procedural information relating to the Arrangement and should be reviewed carefully.It is recommended that you complete, sign and return the Letter of Transmittal with accompanying Tribute Common Share certificate(s) to the Arrangement Depositary as soon as possible. Subject to the satisfaction or waiver of all conditions precedent including obtaining court and other approvals, if Tribute Shareholders approve the Arrangement Resolution, it is anticipated that the Arrangement will be completed in the first quarter of 2016. On behalf of Tribute, we would like to thank all Tribute Shareholders for their ongoing support as we join forces with Pozen to create a premier specialty pharmaceutical company with a broad portfolio of commercial products and a growth plan focused on innovative products and acquisitions. Yours truly, /s/ "Rob Harris" Rob Harris Director, President and Chief Executive Officer TRIBUTE PHARMACEUTICALS CANADA INC. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that a special meeting (the "Tribute Meeting") of shareholders ("Tribute Shareholders") of Tribute Pharmaceuticals Canada Inc. ("Tribute") will be held at 10:00 a.m. (Toronto time) on February 1, 2016 at the offices of Fogler, Rubinoff LLP, 77 King Street West, Suite 3000, Toronto, Ontario for the following purposes: 1. to consider, pursuant to an order of the Ontario Superior Court of Justice (Commercial List) dated January 5, 2016, and, if thought advisable, to pass, with or without variation, a special resolution (the "Arrangement Resolution"), the full text of which is set forth in Appendix D to the accompanying management information circular (the "Circular"), approving an Arrangement (the "Arrangement") pursuant to Section 182 of the Business Corporations Act (Ontario), as amended (the "OBCA"), all as more particularly described in the Circular, which resolution, to be effective, must be passed by an affirmative vote of at least two-thirds of the votes cast at the Tribute Meeting in person or by proxy by Tribute Shareholders and a majority of the Minority Shareholders; and 2. to act upon such other matters, including amendments to the foregoing, as may properly come before the Tribute Meeting or any adjournment(s) or postponement(s) thereof. Tribute has fixed December 31, 2015 as the record date for determining those Tribute Shareholders entitled to receive notice of and to vote at the Tribute Meeting. Pursuant to an order of the Ontario Superior Court of Justice (Commercial List) dated January 5, 2016, registered Tribute Shareholders have been granted the right to dissent in respect of the Arrangement Resolution.If the Arrangement becomes effective, a registered Tribute Shareholder who dissents in respect of the Arrangement Resolution (a "Tribute Dissenting Shareholder") is entitled to be paid the fair value of the common shares of Tribute (the "Tribute Common Shares") held by such Tribute Dissenting Shareholder, provided that such Tribute Dissenting Shareholder has delivered a written objection to the Arrangement Resolution to Tribute by 4:00 p.m. (Toronto time) on January 28, 2016, being the second Business Day (as defined in the Circular) preceding the Tribute Meeting (or, if the Tribute Meeting is postponed or adjourned, the second Business Day preceding the date of the postponed or adjourned Meeting) and has otherwise complied strictly with the dissent procedures described in the Circular, including the relevant provisions of section 185 of the OBCA.This right is described in detail in the accompanying Circular under the heading "Rights of Tribute Dissenting Shareholders".The text of Section 185 of the OBCA, which will be relevant in any dissent proceeding, is set forth in Appendix I to the Circular.Failure to comply strictly with the dissent procedures described in the Circular may result in the loss of any right of dissent.Beneficial owners of Tribute Common Shares registered in the name of a broker, custodian, nominee or other intermediary who wish to dissent should be aware that only registered owners of Tribute Common Shares are entitled to dissent. Registered Tribute Shareholders who are unable to be personally present at the Tribute Meeting are requested to date, complete, sign and return the form of proxy in the prepaid envelope provided, or by facsimile.To be effective, proxies must be returned by mail or by facsimile to TMX Equity Transfer Services Inc. not later than 10:00 a.m. (Toronto time) on January 28, 2016 or, if the Tribute Meeting is adjourned or postponed, at least 48 hours (excluding Saturdays, Sundays or any other holiday in Toronto, Ontario) prior to the time of such adjourned or postponed Meeting.Beneficial Tribute Shareholders should carefully follow the voting instructions provided to them from their broker, custodian, nominee or other intermediary. DATED at Toronto, Ontario this 5th of January, 2016. BY ORDER OF THE BOARD OF DIRECTORS /s/ "Rob Harris",Director, President and Chief Executive Officer TABLE OF CONTENTS MANAGEMENT INFORMATION CIRCULAR 1 DEFINED TERMS 1 REPORTING CURRENCY AND FINANCIAL INFORMATION 1 FORWARD-LOOKING STATEMENTS 1 DOCUMENTS INCORPORATED BY REFERENCE 2 EXCHANGE RATE DATA 4 NOTICE REGARDING INFORMATION 5 NOTICE TO U.S. TRIBUTE SECURITYHOLDERS 5 SUMMARY OF CIRCULAR 14 THE TRANSACTION 27 Parties to the Transaction 27 Arrangement and Merger 28 Background to the Arrangement 29 Reasons for the Recommendation of the Tribute Board 32 Bloom Burton Fairness Opinion 36 Tribute Shareholder Approval 38 Description of the Arrangement 38 Letter of Transmittal 40 Exchange Procedure 41 Fractional Shares 42 Interests of Certain Persons in the Arrangement 42 Procedure for Arrangement to Become Effective 46 Court Approval and Completion of the Arrangement 46 Arrangement Depositary 47 THE TRANSACTION AGREEMENT 49 REGULATORY MATTERS 74 Canadian Securities Law Matters 74 United States Securities Law Matters 75 Stock Exchange Approval 76 Other Regulatory Matters 76 CERTAIN CANADIAN FEDERAL INCOME TAX CONSIDERATIONS 77 CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 81 RISK FACTORS RELATING TO THE ARRANGEMENT 87 EFFECT OF THE ARRANGEMENT ON MARKETS AND LISTINGS RIGHTS OF TRIBUTE DISSENTING SHAREHOLDERS LEGAL MATTERS GENERAL INFORMATION CONCERNING THE MEETING AND VOTING Time, Date and Place Solicitation of Proxies Appointment of Proxyholder Revocation of Proxy Exercise of Proxy Explanation of Voting Rights for Beneficial Owners of Tribute Common Shares Quorum Voting Securities and Principal Holders of Voting Securities ADDITIONAL INFORMATION Interest of Certain Persons or Companies in Matters to Acted Upon Interest of Informed Persons in Material Transaction Other Business Additional Copies APPROVAL OF BOARD APPENDIX A GLOSSARY OF DEFINED TERMS A-1 APPENDIX B COMPARISON OF RIGHTS OF HOLDERS OF TRIBUTE SHARES AND PARENT SHARES AND DESCRIPTION OF PARENT SHARES B-1 APPENDIX C INFORMATION RELATING TO POZEN AND PARENT C-1 APPENDIX D FORM OF ARRANGEMENT RESOLUTION D-1 APPENDIX E PLAN OF ARRANGEMENT E-1 APPENDIX F INTERIM ORDER F-1 APPENDIX G NOTICE OF APPLICATION FOR FINAL ORDER G-1 APPENDIX H BLOOM BURTON & CO. FAIRNESS OPINION H-1 APPENDIX I SECTION I-1 i MANAGEMENT INFORMATION CIRCULAR This management information circular ("Circular") is furnished in connection with the solicitation of proxies by or on behalf of the management of Tribute Pharmaceuticals Canada Inc. ("Tribute") for use at the special meeting of shareholders ("Tribute Shareholders") of Tribute (the "Tribute Meeting") to be held at 10:00 a.m. (Toronto time) on February 1, 2016 at the offices of Fogler, Rubinoff LLP, 77 King Street West, Suite 3000, Toronto, Ontario and at any adjournment(s) or postponement(s) thereof, for the purposes set forth in the Notice of Meeting. DEFINED TERMS This Circular contains defined terms. For a list of the defined terms used herein, see Appendix A to this Circular. REPORTING CURRENCY AND FINANCIAL INFORMATION Except as otherwise indicated in this Circular, references to "Canadian dollars" or "C$" are to the currency of Canada and references to "U.S. dollars" or "US$" are to the currency of the United States. All financial statements and financial data derived therefrom included or incorporated by reference in this Circular pertaining to Tribute have been prepared in accordance with U.S. GAAP and all financial statements and financial data derived therefrom included or incorporated by reference in this Circular pertaining to Pozen, including the unaudited pro forma consolidated financial statements of Parent, have been prepared and presented in accordance with U.S. GAAP. FORWARD-LOOKING STATEMENTS This Circular and the documents incorporated by reference in this Circular contain "forward-looking statements" within the meaning of applicable securities law.These forward-looking statements include, but are not limited to, statements regarding the Transaction, the Financing, Pozen and Tribute's expected future performance (including, but not limited to, expected results of operations and financial guidance), and the combined company's future financial condition, operating results, strategy and plans.Statements including words such as "believes," "expects," "anticipates," "intends," "estimates," "plans," "will," "may," "look forward," "intend," "guidance," "future" or similar expressions are forward-looking statements.Because these statements reflect Pozen's and Tribute's current views, expectations and beliefs concerning future events, these forward-looking statements involve risks and uncertainties.Although Pozen and Tribute believe that these forward-looking statements and information are based upon reasonable assumptions and expectations, readers should not place undue reliance on them, or any other forward-looking statements or information in this Circular.Investors should note that many factors, as more fully described in the documents filed by Tribute with the SEC, including under the heading "Risk Factors" in Tribute's Form 10-K, Form 10-Q and Form 8-K filings, as applicable, as well as the securities regulators in Canada on the System for Electronic Document Analysis and Retrieval ("SEDAR") and as otherwise enumerated herein or therein, and by Pozen with the SEC, including under the heading "Risk Factors" in Pozen's Form 10-K, Form 10-Q and Form 8-K filings, as applicable, and as otherwise enumerated herein or therein, could affect future financial results and could cause actual results to differ materially from those expressed in forward-looking statements contained in this communication. Important factors that, individually or in the aggregate, could cause actual results to differ materially from expected and historical results include, but are not limited to: ● the failure to receive the required Pozen Stockholder approval, the Tribute Shareholder approval and the approval of applicable government and regulatory authorities (and the terms of those approvals, including, but not limited to, the Ontario Superior Court of Justice (Commercial List) with respect to the Arrangement); ● the risk that a condition to closing the Transaction may not be satisfied or waived; 1 ● the ultimate outcome and results of integrating the operations of Pozen and Tribute, the ultimate outcome of Parent's operating strategy and the ultimate ability to realize synergies and the magnitude of such synergies; ● the effects of the business combination of Pozen and Tribute, including the combined company's future financial condition, operating results, strategy and plans; ● Parent's ability to achieve significant upside potential for shareholders by obtaining approval of product candidates, including Yosprala, and by accelerating the growth of the products of the combined company; ● Parent's ability to acquire new products or companies on terms acceptable to Parent; ● Parent's ability to sustain and grow revenues and cash flow from operations in its markets and to maintain and grow its customer base, the need for innovation and the related capital expenditures and the unpredictable economic conditions in the United States, Canada, Ireland and other markets; ● the impact of competition from other market participants; ● the development and commercialization of new products; ● the effects of governmental regulation on our business or potential business combination transactions; ● changes in tax laws or interpretations that could increase Parent's consolidated tax liabilities, including, if the transaction is consummated, changes in tax laws that would result in Parent being treated as a domestic corporation for United States federal tax purposes; ● the availability and access, in general, of funds to meet Parent's debt obligations prior to or when they become due and to fund its operations and necessary capital expenditures, either through (i)cash on hand, (ii)free cash flow or (iii)access to the capital or credit markets; and ● Parent's ability to comply with all covenants under existing credit facilities, any violation of which, if not cured in a timely manner, could trigger a default of its other obligations under cross-default provisions. The reader is cautioned that the foregoing list of factors is not exhaustive of the factors that may affect forward-looking statements. The reader is also cautioned to consider these and other factors, uncertainties and potential events carefully and not to put undue reliance on forward-looking statements.Although the forward-looking statements contained in this Circular are based upon what management of Tribute and Pozen currently believe to be reasonable assumptions, actual results, performance or achievements could differ materially from those expressed in, or implied by, these forward-looking statements and, accordingly, no assurance can be given that any of the events anticipated by the forward-looking statements will transpire or occur, or if any of them do so, what benefits will be derived therefrom. These forward-looking statements are made as of the date of this Circular and, other than as specifically required by law, neither Tribute nor Pozen assumes any obligation to update or revise any forward-looking statement to reflect events or circumstances after the date on which such statement is made, or to reflect the occurrence of unanticipated events, whether as a result of new information, future events or results, or otherwise. DOCUMENTS INCORPORATED BY REFERENCE Tribute files annual, quarterly and current reports, information circulars and other information with the SEC and with the Canadian securities regulators on SEDAR (www.sedar.com).Pozen files annual, quarterly and current reports and other information with the SEC.You may read and copy any document that Parent, Pozen and Tribute file at the SEC's public reference room at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room.The SEC also maintains an Internet site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC, including Pozen, Tribute and Parent following the completion of the Transaction. The SEC's Internet site can be found at http://www.sec.gov. 2 Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this Circular to the extent that a statement contained in this Circular or in any subsequently filed document that also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not constitute a part of this Circular, except as so modified or superseded. The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any other information set forth in the document that it modifies or supersedes.Making such a modifying or superseding statement shall not be deemed to be an admission for any purpose that the modified or superseded statement, when made, constituted a misrepresentation, untrue statement of a material fact, nor an omission to state a material fact that is required to be stated or that is necessary to make a statement not misleading in light of the circumstances in which it was made. The applicable securities laws allow Tribute to "incorporate by reference" into this Circular documents Tribute files on SEDAR.This means that Tribute can disclose important information to you by referring you to those documents.The information incorporated by reference into this Circular is considered to be a part of this Circular. The following documents in respect of Tribute are incorporated by reference: ● Tribute's Annual Report on Form 10-K for the year ended December 31, 2014, filed on March 4, 2015; ● Tribute's Quarterly Report on Form 10-Q for the quarter ended September 30, 2015, filed on November 9, 2015; ● Tribute's management information circular dated May 6, 2015 for the annual and special meeting of Tribute Shareholders held on June 19, 2015; and ● Tribute's material change reports filed on February 2, 2015, March 3, 2015, May 29, 2015 (information responsive to Items 1.01, 2.01, 3.02 and 9.01 (except for exhibit 99.1) only), June 9, 2015 (information responsive to Item 8.01 only), June 22, 2015, June 22, 2015 (information responsive to Items 1.01, 2.01, 2.03, 3.02 and 9.01 (except for exhibit 99.1) only), July 20, 2015 (information responsive to Items 1.01, 2.01, 2.03, 3.02 and 9.01 (except for exhibit 99.1) only), August 5, 2015, August 17, 2015, October 30, 2015, October 30, 2015, November 6, 2015, December 3, 2015, December 8, 2015, December 29, 2015 and January 4, 2016. The following documents in respect of Pozen are incorporated by reference: ● Pozen's Annual Report on Form 10-K for the year ended December 31, 2014, filed on March 11, 2015; ● Pozen's proxy statement for its annual meeting of stockholders, filed on April 27, 2015; ● Pozen's proxy statement for its special meeting of stockholders, filed on December 28, 2015; ● Pozen's Quarterly Report on Form 10-Q for the quarter ended September 30, 2015, filed on November 9, 2015; and ● Pozen's current reports on Form 8-K, filed on January 5, 2015, February 6, 2015 (both reports), May 22, 2015, June 3, 2015, June 11, 2015 (information responsive to Items 1.01, 5.02 and 9.01 (except for exhibit 99.1) only), June 15, 2015, June 25, 2015, July 20, 2015 (information responsive to Item 8.01 only), July 20, 2015, July 27, 2015 (information responsive to Item 8.01 only), July 27, 2015, August 10, 2015 (information responsive to Item 8.01 only), September 14, 2015, September 28, 2015 (information responsive to Item 8.01 only), October 30, 2015, November 6, 2015, November 23, 2015, December 8, 2015, December 14, 2015 and December 28, 2015. 3 The following document in respect of Parent is incorporated by reference: ● Parent's registration statement on Form S-4 filed with the SEC on December 28, 2015 (the "Form S-4"); and ● Parent's registration statement on Form S-1 regarding the qualification of 7,200,000 Parent Shares filed with the SEC on December 31, 2015, as amended (the "Form S-1"). Any documents of the types referred to above or required to be incorporated by reference by applicable securities legislation (excluding confidential material change reports or current reports) filed by Tribute, Pozen or Parent with the securities regulatory authorities in Canada or with the SEC after the date of this Circular and prior to the Closing Date will be deemed to be incorporated by reference in this Circular. Parent will furnish without charge to you, upon written or oral request, a copy of any or all of its documents incorporated by reference, including exhibits to these documents. You should direct any requests for documents to: Aralez Pharmaceuticals Inc., Attn: Nichol Ochsner, telephone: (919) 913-1030. Pozen will furnish without charge to you, upon written or oral request, a copy of any or all of its documents incorporated by reference, including exhibits to these documents. You should direct any requests for documents to: Eric Trachtenberg, Corporate Secretary, POZEN Inc., 1414 Raleigh Rd, Suite 400, Chapel Hill, North Carolina 27517, telephone: (919) 913-1030. Tribute will furnish without charge to you, upon written or oral request, a copy of any or all of its documents incorporated by reference, including exhibits to these documents, each of which is also available under Tribute's profile at www.sedar.com. You should direct any requests for documents to Tribute's Canadian headquarters at Tribute Pharmaceuticals Canada Inc., Attention: Investor Relations, 151 Steeles Avenue East, Milton, Ontario, CanadaL9T 1Y1, telephone: (905) 876-3166. EXCHANGE RATE DATA The following table sets out the high and low exchange rates for one Canadian dollar expressed in U.S. dollars, for each of the periods indicated, the exchange rate at the end of each such period and, the average of such exchange rates for each such period, in each case, based upon the noon buying rates as quoted by the Bank of Canada. Year Ended December 31, High Low Rate at end of period Average rate per period On January 4, 2016, the exchange rate for one Canadian dollar expressed in U.S. dollars based upon the noon exchange rate as quoted by the Bank of Canada was US$0.7159. 4 NOTICE REGARDING INFORMATION The information contained in this Circular concerning Pozen and Parent, including with respect to its directors, officers and affiliates, is based solely upon information provided to Tribute by Pozen and Parent or upon publicly available information. With respect to this information, the Tribute Board has relied exclusively upon Pozen and Parent (which has reviewed the relevant parts of this Circular), without independent verification by Tribute. Information in this Circular is given as at January 5, 2016 unless otherwise indicated and except for information contained in the documents incorporated herein by reference, which is given as at the respective dates stated therein. No person is authorized to give any information or make any representation not contained or incorporated by reference in this Circular and, if given or made, such information or representation should not be relied upon as having been authorized.This Circular does not constitute an offer to sell, or a solicitation of an offer to purchase, any securities, or the solicitation of a proxy, by any person in any jurisdiction in which such an offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such an offer or solicitation of an offer or proxy solicitation. Neither delivery of this Circular nor any distribution of the securities referred to in this Circular will, under any circumstances, create an implication that there has been no change in the information set forth herein since the date of this Circular. NOTICE TO U.S. TRIBUTE SECURITYHOLDERS The Parent Shares to be issued to Tribute Shareholders in exchange for their Tribute Common Shares, the Parent Options to be issued to Tribute Optionholders in exchange for their Tribute Options and the Parent Convertible Notes to be issued to Tribute Convertible Noteholders in exchange for their Tribute Convertible Notes pursuant to the Arrangement have not been and will not be registered under the United States Securities Act of 1933, as amended (the "U.S. Securities Act"), or the securities laws of any state of the United States, and such securities are being issued in reliance upon the exemption from the registration requirements of the U.S. Securities Act provided by Section 3(a)(10) of the U.S. Securities Act (the "Section 3(a)(10) Exemption") and exemptions from registration available under applicable state securities laws. The solicitation of proxies made in connection with this Circular is being made by a Canadian company in accordance with Canadian corporate and securities laws and is not subject to the requirements of Section 14(a) of the United States Securities Exchange Act of 1934, as amended (the "U.S. Exchange Act").Tribute securityholders should be aware that disclosure requirements under such Canadian laws are different from the requirements under United States corporate and securities laws relating to issuers organized under, or otherwise subject to, United States laws and the requirements of Section 14(a) of the U.S. Exchange Act. Completion of the transactions described herein may have tax consequences for Tribute securityholders under the laws of Canada and the United States.Such consequences for Tribute securityholders may not be described fully herein.For a general discussion of the Canadian income tax consequences to Tribute Shareholders in the United States, see "Certain Canadian Federal Income Tax Considerations — Tribute Shareholders Not Resident in Canada."For the United States federal income tax consequences to Tribute Shareholders in the United States, see "Certain United States Federal Income Tax Considerations."Tribute securityholders in the United States are urged to consult their own tax advisors with respect to such Canadian and United States tax consequences and any other tax consequences applicable to them. The enforcement by Tribute securityholders of civil liabilities under securities laws of the United States may be affected adversely by the fact that Tribute and Parent are incorporated outside the United States, that some or all of their officers and directors and the experts named herein are residents of countries other than the United States and that some or all of the assets of Tribute and Parent and the aforementioned persons are located outside the United States.As a result, it may be difficult or impossible for securityholders to effect service of process within the United States upon Tribute or Parent, their respective officers or directors or the experts named herein, or to realize against them upon judgments of courts of the United States predicated upon civil liabilities under the federal securities laws of the United States or state securities laws of any state within the United States.In addition, securityholders in the United States should not assume that the courts of Canada (a) would allow them to sue Tribute or Parent, or their respective officers or directors, or the experts named herein in the courts of Canada, (b) would enforce judgments of United States courts obtained in actions against such persons predicated upon civil liabilities under the federal securities laws of the United States or state securities laws of any state within the United States, or (c) would enforce, in original actions, liabilities against such persons predicated upon civil liabilities under the federal securities laws of the United States or state securities laws of any state within the United States. 5 The Section 3(a)(10) Exemption does not exempt the issuance of securities outside of the Arrangement.Therefore, the Parent Shares issuable upon the exercise or conversion, as applicable, of the Tribute Warrants, the Tribute Compensation Options (and any warrants underlying such Tribute Compensation Options), the MFI Note, the Parent Options and the Parent Convertible Notes following the Arrangement Effective Date may not be issued in reliance upon the Section 3(a)(10) Exemption and may be exercised or converted, as applicable, only pursuant to an available exemption from the registration requirements of the U.S. Securities Act and applicable state securities laws.Prior to the issuance of Parent Shares pursuant to any such exercise or conversion, as applicable, Parent may require evidence (which may include an opinion of counsel of recognized standing) in form and substance reasonably satisfactory to Parent to the effect that the issuance of such Parent Shares upon exercise or conversion, as applicable, of the Tribute Warrants, the Tribute Compensation Options (and any warrants underlying such Tribute Compensation Options), the MFI Note, the Parent Options and the Parent Convertible Notes, as applicable, does not require registration under the U.S. Securities Act or applicable state securities laws. For a general discussion of applicable United States securities laws to the Arrangement, see "Regulatory Matters — United States Securities Law Matters." THE PARENT SHARES, THE PARENT OPTIONS AND THE PARENT CONVERTIBLE NOTES ISSUABLE PURSUANT TO THE ARRANGEMENT HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE "SEC") OR THE SECURITIES REGULATORY AUTHORITY OF ANY STATE OF THE UNITED STATES, NOR HAS THE SEC OR THE SECURITIES REGULATORY AUTHORITY OF ANY STATE OF THE UNITED STATES PASSED UPON THE ADEQUACY OR ACCURACY OF THIS CIRCULAR. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. 6 QUESTIONS AND ANSWERS ABOUT THE MEETING AND THE TRANSACTION The following is a summary of certain information contained in or incorporated by reference into this Circular, including the Appendices hereto, together with some of the questions that you, as a Tribute Shareholder, may have and answers to those questions.You are urged to read the remainder of the Circular, the form of proxy and the Letter of Transmittal carefully, because the information contained below is of a summary nature and therefore is not complete.The following summary is qualified in its entirety by the more detailed information contained elsewhere in or incorporated by reference into this Circular, including the Appendices hereto, the form of proxy and the Letter of Transmittal, all of which are important and should be reviewed carefully.Capitalized terms used in these Questions and Answers but not otherwise defined herein have the meanings set forth in Appendix A to this Circular. Q: Why am I receiving this Circular? A:Pozen and Tribute have agreed to a business combination under the terms of the Transaction Agreement. In order to effect the Transaction, an indirect subsidiary of Parent, US Merger Sub, will be merged with and into Pozen. Pozen will be the surviving corporation and, through the Merger, will become an indirect wholly-owned subsidiary of Parent and Pozen Common Stock ("Pozen Common Stock") will be delisted from the NASDAQ Stock Market LLC ("NASDAQ") and deregistered under the U.S. Exchange Act, and cease to be publicly traded. The Merger will be effected under Delaware law. As part of the Transaction, and immediately preceding the Merger, Tribute and Can Merger Sub will amalgamate by way of a court approved plan of arrangement pursuant to the terms of the Transaction Agreement to form Amalco.The Arrangement effected under the laws of the Province of Ontario and, upon completion of the Arrangement, Amalco will become a direct wholly-owned subsidiary of Parent.The Tribute Common Shares will be delisted from the TSX Venture Exchange (the "TSXV") and the OTCQX International ("OTCQX") and will be deregistered under the U.S. Exchange Act and cease to be publicly traded.Tribute will apply to cease to be a reporting issuer in each jurisdiction in Canada in which it is a reporting issuer. In order to complete the Merger, Pozen Stockholders must adopt the Transaction Agreement and approve the Transaction contemplated thereby.Pozen intends to hold a special meeting of its shareholders (the "Pozen Meeting") to obtain this approval. In order to complete the Arrangement, Tribute Shareholders must approve the Arrangement Resolution. Tribute has called the Tribute Meeting to obtain this approval.This Circular contains important information about the Transaction and the Tribute Meeting, and you should read it carefully. Q: Whose proxies are being solicited? A: Only proxies from Tribute Shareholders are being solicited. We are not soliciting any proxies or votes from Pozen Stockholders. If you are a Pozen Stockholder and not a Tribute Shareholder, and you have received or gained access to this Circular, you should disregard it completely and should not treat it as any solicitation of your proxy, vote or support on any matter.If you are both a Pozen Stockholder and a Tribute Shareholder, you should treat this Circular as soliciting only your proxy with respect to the Tribute Common Shares held by you and should not treat it as a solicitation of your proxy, vote or support on any matter with respect to your Pozen Common Stock.Pozen Stockholders will receive a separate proxy circular and should read such circular. Q: Who is soliciting my proxy? A: The Tribute Board and management are soliciting your proxy for use at the Tribute Meeting and any adjournment or postponement thereof.All associated costs of the proxy solicitation will be borne by Tribute.In addition to the use of the mail, proxies may be solicited directly by directors, officers and other employees of Tribute, without additional remuneration, by personal interview, telephone, facsimile or otherwise. Tribute will also request brokerage firms, nominees, custodians and fiduciaries to forward proxy materials to the beneficial owners of shares and will provide customary reimbursement to such firms for the cost of forwarding these materials.Tribute has also retained Laurel Hill Advisory Group to solicit proxies. 7 Q:Does the Tribute Board support the Arrangement? A: Yes. The Tribute Board has unanimously determined (i) that the Arrangement is fair to and in the best interests of Tribute and the Tribute Shareholders, (ii) that Tribute should enter into the Transaction Agreement, and (iii) to recommend that Tribute Shareholders vote FOR the Arrangement Resolution. Prior to entering into the Transaction Agreement, the Tribute Board determined that the proposed Arrangement with Pozen and Parent was fair to Tribute Shareholders and in the best interests of Tribute. In making its recommendation, the Tribute Board considered a number of factors as described in the Circular under the heading "The Transaction — Recommendation of the Tribute Board", including an opinion and advice from Bloom Burton which determined that the consideration offered to Tribute Shareholders pursuant to the Arrangement is fair, from a financial point of view, to Tribute Shareholders. See "The Transaction — Background to the Arrangement." Q: When will the Arrangement become effective? A: Subject to obtaining Court and other approvals as well as the satisfaction of all other conditions precedent, if Tribute Shareholders approve the Arrangement Resolution, it is anticipated that the Arrangement will be completed in the first quarter of 2016. Q: What will I receive for my Tribute Common Shares under the Arrangement? A: Under the Arrangement, each Tribute Shareholder will receive, in respect of each Tribute Common Share, 0.1455 Parent Shares per Tribute Common Share. See "The Transaction — Description of the Arrangement." Q: What are the Canadian federal income tax consequences with respect to the Arrangement? A: The exchange of Tribute Common Shares for Parent Shares by Tribute Shareholders under the Arrangement will not be subject to tax under the ITA. See "Certain Canadian Federal Income Tax Considerations." Q: What are the U.S. federal income tax consequences of the Arrangement? A: The Arrangement is intended to qualify as a "reorganization" within the meaning of Section 368(a) of the Code for U.S. federal income tax purposes.Accordingly, Tribute Shareholders who are U.S. holders and did not hold the exchanged Tribute Common Shares during any period that Tribute was treated as a "passive foreign investment company", the exchange of Tribute Common Shares for Parent Shares generally will not be a taxable transaction for U.S. federal income tax purposes.See "Certain United States Federal Income Tax Considerations" for the definitions of U.S. holder and passive foreign investment company, the special requirements applicable to five percent shareholders of Tribute and a summary of certain U.S. federal income tax consequences relating to the Arrangement. 8 Q: What will happen to Tribute if the Arrangement is completed? A: If the Arrangement is completed, Tribute and Can Merger Sub will amalgamate to form Amalco, which will become a direct, wholly-owned subsidiary of Parent.Parent and Tribute intend to have the Tribute Common Shares de-listed from the TSXV.In addition, Tribute will apply to cease to be a reporting issuer (or the equivalent) in all jurisdictions in which it is a reporting issuer (or the equivalent) and thus will terminate its reporting obligations in Canada and elsewhere. See "Effect of the Arrangement on Markets and Listings". Q: Will the Parent Shares be listed on a stock exchange? A: Yes, subject to approval of applicable listing applications and satisfaction of any conditions imposed by the applicable exchange. Parent has applied to list the Parent Shares issuable by Parent under the Arrangement on the TSX and NASDAQ.It is also a condition of Closing that Parent shall have obtained approval for listing of the Parent Shares issuable to Tribute Shareholders under the Arrangement on the NASDAQ, subject to official notice of issuance, and conditional approval for listing of the Parent Shares on the TSX. Q: What approvals are required by Tribute Shareholders at the Tribute Meeting? A: To be effective, the Arrangement Resolution must be approved, with or without variation, by the affirmative vote of at least two-thirds of the votes cast at the Tribute Meeting in person or by proxy by Tribute Shareholders.In addition, the approval of the majority of those holders of Tribute Common Shares other than Rob Harris and Scott Langille ("Minority Shareholders") represented at the Tribute Meeting in person or by proxy is required.See "The Transaction — Tribute Shareholder Approval." Q: Are Tribute Shareholders entitled to Dissent Rights? A: Yes. Under the Interim Order, Tribute Shareholders are entitled to Dissent Rights only if they follow the procedures specified in the OBCA, as modified by the Interim Order. If you wish to exercise Dissent Rights, you should review the requirements summarized in the Circular carefully and consult with legal counsel. See "Rights of Tribute Dissenting Shareholders." Q: What will happen if the Arrangement Resolution is not approved or the Arrangement is not completed for any reason? A: If the Arrangement Resolution is not approved or the Arrangement is not completed for any reason, the Transaction Agreement may be terminated.If this occurs, Tribute will continue to carry on its business operations in the normal and usual course.In certain circumstances, a termination of the Transaction Agreement may give rise to the payment of a Termination Fee by either Tribute or Pozen.See "The Transaction Agreement – Termination; Termination Fees; Effect of Termination" and "Risk Factors Relating to the Arrangement". Q: Why is Parent now incorporated in Canada as opposed to Ireland? A: Pozen decided that Parent would be incorporated in Canada for the following reasons: ● Parent will benefit from Tribute's business foundation and strong presence in Canada where Tribute is organized and from where it has always operated; ● Similar financial and competitive advantages as an Irish domicile; ● Canada is a beneficial location considering Pozen's and Tribute's business in markets outside the United States, and plans to expand internationally in the future; 9 ● Domicile in Canada will create a dynamic pharmaceutical company with a compelling growth platform, given Tribute's active business presence in Canada; ● Ability to focus on the efficiency of the combined company through establishing global supply chain activities in Ireland, utilizing Pozen's existing Irish subsidiary, as Ireland is a preferable jurisdiction to access European markets, given the established pharmaceutical industry, including sophisticated workforce for pharmaceutical development, manufacturing, supply chain and procurement; and ● Incorporating Parent in Canada while maintaining and operating presence in Ireland will result in significantly enhanced global cash management flexibility and associated financial benefits to the combined enterprise.These benefits include increased global liquidity as a result of access to cash generated by Parent's non-U.S. subsidiaries, which will continue to be free of U.S. tax so long as Parent is not taxed as a U.S. corporation. ● Pozen and Tribute believe that incorporating Parent in Canada will be in compliance with the new U.S. Treasury Department guidance (Notice 2015-79 issued on November 19, 2015) and, for the business reasons stated above, is in the best interest of their respective securityholders. Q: What do I need to do now? A: You should carefully read and consider the information contained in this Circular.Registered Holders of Tribute Common Shares should then complete, sign and date the enclosed form of proxy and return it in the enclosed return envelope or by facsimile as indicated in the form of proxy as soon as possible so that your Tribute Common Shares may be represented at the Tribute Meeting.Alternatively, registered Tribute Shareholders may vote via the internet.To be eligible for voting at the Tribute Meeting, the form of proxy must be returned by mail, by facsimile or via the internet to TMX Equity not later than 10:00 a.m. (Toronto time) on January 28, 2016 or, if the Tribute Meeting is adjourned or postponed, at least 48 hours (excluding Saturdays, Sundays or any other holiday in Toronto, Ontario) prior to the time of such adjourned or postponed Meeting.See "General Information Concerning the Tribute Meeting and Voting — Appointment of Proxyholder." If a Beneficial Holder who receives either a proxy form or a voting instruction form wishes to attend and vote in person at the Tribute Meeting, or wishes that another person attend and vote on his or her behalf, the Beneficial Holder should strike out the names of the persons indicated in the proxy and replace them with his, her or its own name (or other corresponding instructions) on the form. In either case, Beneficial Holders should carefully follow the directions given by their Intermediaries, including as to when and where the proxy or proxy form should be delivered, as well as the directions issued by the companies which sent them the proxy or the proxy form.See "General Information Concerning the Tribute Meeting and Voting – Explanation of Voting Rights for Beneficial Owners of Tribute Common Shares." Q: If my Tribute Common Shares are held in street name by my broker, will my broker vote my Tribute Common Shares for me without my directions to do so? A: No. If your Tribute Common Shares are held in the name of a bank, broker or other nominee, you are considered the "beneficial owner" of the Tribute Common Shares held for you in what is known as "street name."You are not the "record holder" or "registered holder" of such shares.If this is the case, this Circular has been forwarded to you by your bank, broker or other nominee.As the beneficial owner, unless your bank, broker or other nominee has discretionary authority over your Tribute Common Shares, you generally have the right to direct your bank, broker or other nominee as to how to vote your shares.If you do not provide voting instructions, your shares will not be voted on any proposal on which your bank, broker or other nominee does not have discretionary authority. This is often called a "broker non-vote." Please follow the voting instructions provided by your bank, broker or other nominee so that it may vote your shares on your behalf. Please note that you may not vote shares held in street name by returning a proxy card directly to Tribute or by voting in person at the Tribute Meeting, unless you first provide a voting information form from your bank, broker or other nominee. 10 If you are a Tribute Shareholder and you do not instruct your bank, broker or other nominee on how to vote your Tribute Common Shares, your bank, broker or other nominee will not vote your Tribute Common Shares over which they do not have discretionary authority. . See "General Information Concerning the Tribute Meeting and Voting — Explanation of Voting Rights for Beneficial Owners of Tribute Common Shares." Q: Can I change my vote after I have deposited my proxy? A: Yes. A proxy given pursuant to this solicitation may be revoked at any time prior to its use. A registered Tribute Shareholder who has given a proxy may revoke the proxy by: (i) completing and signing a proxy bearing a later date and depositing it at the offices of TMX Equity by the voting deadline. See "General Information Concerning the Tribute Meeting and Voting — Appointment of Proxyholder."; (ii) depositing an instrument in writing executed by the registered Tribute Shareholder or by the Tribute Shareholder's attorney duly authorized in writing or, if the Tribute Shareholder is a body corporate, under its corporate seal or, by a duly authorized officer or attorney either with TMX Equity at any time up to and including the last business day preceding the day of the Tribute Meeting or any adjournment(s) or postponement(s) thereof or with the Chairman of the Tribute Meeting prior to the commencement of the Tribute Meeting on the day of the Meeting or any adjournment(s) or postponement(s) thereof; or (iii) in any other manner permitted by law. Q: How do I receive the consideration payable to me under the Arrangement for my Tribute Common Shares? A: If you are a registered Tribute Shareholder (i.e. if you do not hold your Tribute Common Shares through CDS or DTC (or through an intermediary who in turn holds such shares through CDS or DTC)): you will be entitled to receive, upon surrender for cancellation of your certificate representing Tribute Common Shares, to the Arrangement Depositary, together with a duly completed and executed Letter of Transmittal a certificate representing the number of Parent Shares that you are entitled to receive under the Arrangement. See "The Arrangement — Procedure for Arrangement to Become Effective." If you are a non-registered Tribute Shareholder:you should carefully follow the instructions for your intermediary so that it may deposit your Tribute Common Shares on your behalf and to ensure that you receive your share of the Arrangement consideration. Holders of Tribute Options will be provided with a separate letter of transmittal for use for their Tribute Options. Q: What will happen to the Tribute Options? A: Each Tribute Option outstanding immediately prior to the Arrangement Effective Time, notwithstanding any contingent vesting provisions to which it might otherwise have been subject, shall be deemed to be fully vested. If a Tribute Optionholder provides to Tribute, on or before the date which is three Business Days prior to the Arrangement Effective Date, a duly completed and executed Optionholder Election Form and therein designates that certain Tribute Options held by such Tribute Optionholder are subject to an exchange election ("Exchange Options"), each such Exchange Option will be deemed to be surrendered to Tribute in exchange for such number of Tribute Common Shares as is equal to the quotient obtained when the Tribute Option Differential applicable to such Exchange Option is divided by the Tribute Market Value.If a Tribute Optionholder does not deliver a duly completed and executed Optionholder Election Form in accordance with the provisions of the Plan of Arrangement or fails to make an election in respect of any Tribute Options held by such Tribute Optionholder, such Tribute Options not subject to an election shall be deemed to be (A) Exchange Options in the event the Tribute Option Differential applicable to such options is greater than zero; or (B) surrendered to Tribute in exchange for a cash payment of C$0.0001 from Tribute per applicable Tribute Option in the event the Tribute Option Differential applicable to such option is zero or less than zero. 11 If a Continuing Optionholder provides to Parent and Tribute, on or before the date which is three Business Days prior to the Arrangement Effective Date, a duly completed and executed Optionholder Election Form and therein designates that certain Tribute Options held by such Continuing Optionholder are subject to a rollover election ("Rollover Options"), all such Rollover Options will be assumed by Parent and, for no consideration received by Parent, will be converted into Parent Options entitling the holder to purchase that number of Parent Shares as is equal to the number of Tribute Common Shares issuable pursuant to the Rollover Options so converted multiplied by the Arrangement Exchange Ratio; the exercise price for each Parent Share issuable pursuant to such Parent Option will be equal to the exercise price of the Rollover Option so cancelled multiplied by the quotient obtained by dividing one (1) by the Arrangement Exchange Ratio; and the expiry date of each such Parent Option will be the same as for each corresponding Rollover Option so converted. Q: What will happen to the Tribute Convertible Notes? A: At the Arrangement Effective Time, the Tribute Convertible Notes will be exchanged for Parent Convertible Notes. Q: What will happen to the Tribute Warrants? A: After the Arrangement Effective Time, on the due and proper exercise of the Tribute Warrants by a Tribute Warrantholder, such Tribute Warrants will entitle such Tribute Warrantholder to purchase Parent Shares for no additional consideration beyond that set out in the Tribute Indenture or the certificates evidencing such Tribute Warrant, as the case may be, subject to the application of the Arrangement Exchange Ratio, all of which is in accordance with the provisions of the Tribute Warrant Indenture and the certificates evidencing such Tribute Warrant, as the case may be. Q: What will happen to the Tribute Compensation Options? A: After the Arrangement Effective Time, on the due and proper exercise of the Tribute Compensation Options by a Tribute Compensation Optionholder, such Tribute Compensation Options will entitle such Tribute Compensation Optionholder to purchase Parent Shares and Indenture Warrants for no additional consideration beyond that set out in the certificate evidencing such Tribute Compensation Options, subject to the application of the Arrangement Exchange Ratio to the number of Parent Shares such holder is entitled, all of which is in accordance with the provisions of the certificates evidencing such Tribute Compensation Options. Q: What happens if I send in my Tribute Common Share certificates and the Arrangement Resolution is not approved or the Arrangement is not completed? A: If the Arrangement Resolution is not approved or if the Arrangement is not otherwise completed, your Tribute Common Share certificates will promptly be returned to you by the Arrangement Depositary. 12 Q: How can I find out the results of the voting at the Meeting? A: Tribute expects to make a public announcement of the preliminary voting results as soon as practicable following the Tribute Meeting.Final results will be published on SEDAR shortly after the Meeting. 13 SUMMARY OF CIRCULAR The following is a summary of certain information contained elsewhere in, or incorporated by reference into, this Circular, including the Appendices hereto.Certain capitalized terms used in this summary are defined in the Glossary of Defined Terms or elsewhere in this Circular.This summary is qualified in its entirety by the more detailed information appearing elsewhere, or incorporated by reference, in this Circular. The Tribute Meeting The Tribute Meeting will be held at 10:00 a.m. (Toronto time) on February 1, 2016 at the offices of Fogler, Rubinoff LLP, 77 King Street West, Suite 3000, Toronto, Ontario for the purposes set forth in the Notice of Meeting.At the Tribute Meeting, Tribute Shareholders will be asked to consider and, if thought advisable, pass, with or without variation, the Arrangement Resolution to approve the Arrangement under Section 182 of the OBCA. Tribute has fixed December 31, 2015 as the record date for determining those Tribute Shareholders entitled to receive notice of and to vote at the Tribute Meeting. Tribute Shareholder Approval The Tribute Board recommends that Tribute Shareholders vote their Tribute Common Shares FOR the Arrangement Resolution.To be effective, the Arrangement Resolution must be approved, with or without variation, by the affirmative vote of at least two-thirds of the votes cast on the Arrangement Resolution, in person or by proxy, by Tribute Shareholders.In addition, the Arrangement Resolution must be approved by the affirmative vote of the majority of votes cast by Minority Shareholders, in person or by proxy. The Arrangement Resolution must be passed in order for Tribute to seek the Final Order and implement the Arrangement on the Arrangement Effective Date in accordance with the Final Order. See "The Transaction — Tribute Shareholder Approval." Effects of the Arrangement If the Arrangement Resolution is passed and all of the other conditions to closing of the Transaction are satisfied or waived, Tribute and Can Merger Sub will amalgamate and each Tribute Common Share will be exchanged for 0.1455 Parent Shares.The effect of the Arrangement is that Amalco will become a direct wholly-owned subsidiary of Parent. See "The Transaction — Description of the Arrangement." Description of the Arrangement If the Arrangement is approved by the Tribute Shareholders and all of the conditions precedent to the completion of the Transaction are satisfied or waived, the Arrangement will become effective at the Arrangement Effective Time (which is expected to be at 12:01 a.m. (Toronto time) on the Arrangement Effective Date).At the Arrangement Effective Time, the following shall be deemed to occur in the following order: Tribute Dissenting Shareholders (a) the Tribute Common Shares held by Tribute Dissenting Shareholders shall be deemed to have been transferred to Tribute (free of any claims) and cancelled and as at the Arrangement Effective Time such Tribute Dissenting Shareholders shall cease to have any rights as Tribute Shareholders other than the right to be paid the fair value of their Tribute Common Shares in accordance with Article 5 of the Plan of Arrangement; 14 Vesting of Tribute Options (b) each Tribute Option outstanding immediately prior to the Arrangement Effective Time, notwithstanding any contingent vesting provisions to which it might otherwise have been subject, shall be deemed to be fully vested; Exchange of Tribute Options (No Rollover Election) (c) if a Tribute Optionholder provides to Tribute, on or before the date which is three (3) Business Days prior to the Arrangement Effective Date, a duly completed and executed Optionholder Election Form and therein designates that certain Tribute Options held by such Tribute Optionholder are subject to an exchange election ("Exchange Options"), each such Exchange Option will be deemed to be surrendered to Tribute in exchange for such number of Tribute Common Shares as is equal to the quotient obtained when the Tribute Option Differential applicable to such Exchange Option is divided by the Tribute Market Value; (d) if a Tribute Optionholder does not deliver a duly completed and executed Optionholder Election Form in accordance with Subsection (c) or (h) or fails to make an election in respect of any Tribute Options held by such Tribute Optionholder, such Tribute Options not subject to an election shall be deemed to be (A) Exchange Options in the event the Tribute Option Differential applicable to such options is greater than zero and treated in the same manner as Subsection (c); or (B) surrendered to Tribute in exchange for a cash payment of C$0.0001 from Tribute per applicable Tribute Option in the event the Tribute Option Differential applicable to such option is zero or less than zero; Amalgamation of Can Merger Sub and Tribute (e) Can Merger Sub and Tribute shall merge (the "Amalgamation") to form one corporate entity with the same effect as if they were amalgamated under section 177 of the OBCA, except that the separate legal existence of Tribute will not cease and Tribute will survive the amalgamation, as more fully described in the Plan of Arrangement, and without limiting the foregoing, the separate legal existence of Can Merger Sub will cease without Can Merger Sub being liquidated or wound up, Can Merger Sub and Tribute will continue as one corporation, and the property of Tribute and Can Merger Sub will become the property of Amalco. On the amalgamation of Can Merger Sub and Tribute to form Amalco pursuant to this Section (e): (i) (A) each Can Merger Sub Share outstanding immediately prior to the Arrangement Effective Time shall be exchanged for one Amalco Share, (B) the holder of the Can Merger Sub Shares so exchanged shall be added to the register of holders of Amalco Shares and (C) the Can Merger Sub Shares so exchanged shall be cancelled without any repayment of capital; (ii) (A) each Tribute Common Share outstanding immediately prior to the Arrangement Effective Time (other than Tribute Common Shares held by Tribute Dissenting Shareholders) shall be exchanged for 0.1455 of a Parent Share, (B) the holders of the Tribute Common Shares so exchanged shall be added to the register of holders of Parent Shares and (C) the Tribute Common Shares so exchanged shall be cancelled without any repayment of capital; (iii) in consideration for Parent issuing and delivering, on behalf of Amalco, Parent Shares directly to former holders of Tribute Common Shares pursuant to Section (e)(ii), Amalco shall issue to Parent the number of Amalco Shares with an aggregate fair market value equal to the aggregate fair market value of the Parent Shares so issued and delivered and there shall be added to the stated capital account maintained by Parent for Parent Shares an amount equal to the aggregate "paid-up capital" (for the purposes of the ITA) of the Tribute Common Shares exchanged for Parent Shares pursuant to Section (e)(ii); 15 Exercise of Tribute Warrants and MFI Note (f) after the Arrangement Effective Time, on the due and proper conversion of the MFI Note by the holder thereof or the due and proper exercise of the Tribute Warrants by a Tribute Warrantholder, such securities will entitle such holder to purchase or otherwise acquire, as the case may be, Parent Shares for no additional consideration beyond that set out in the MFI Note or the Tribute Indenture or the certificates evidencing such securities, as the case may be, subject to the application of the Arrangement Exchange Ratio to the number of Parent Shares such holder is entitled to acquire and the exercise price of the Tribute Warrants and the MFI Note, all of which is in accordance with the provisions of the MFI Note, the Tribute Warrant Indenture and the certificates evidencing such securities, as the case may be; Exercise of Tribute Compensation Options (g) after the Arrangement Effective Time, on the due and proper exercise of the Tribute Compensation Options by a Tribute Compensation Optionholder, such Tribute Compensation Options will entitle such Tribute Compensation Optionholder to purchase Parent Shares and Indenture Warrants for no additional consideration beyond that set out in the certificate evidencing such Tribute Compensation Options, subject to the application of the Arrangement Exchange Ratio to the number of Parent Shares such holder is entitled to acquire and the exercise price of the Tribute Compensation Options, all of which is in accordance with the provisions of the certificates evidencing such Tribute Compensation Options; Conversion of Tribute Options by Continuing Optionholders pursuant to Rollover Elections (h) if a Continuing Optionholder provides to Parent and Tribute, on or before the date which is three (3) Business Days prior to the Arrangement Effective Date, a duly completed and executed Optionholder Election Form and therein designates that certain Tribute Options held by such Continuing Optionholder are subject to a rollover election ("Rollover Options"), all such Rollover Options will be assumed by Parent and, for no consideration received by Parent, will be converted into Parent Options entitling the holder to purchase that number of Parent Shares as is equal to the number of Tribute Common Shares issuable pursuant to the Rollover Options so converted multiplied by the Arrangement Exchange Ratio; the exercise price for each Parent Share issuable pursuant to such Parent Option will be equal to the exercise price of the Rollover Option so cancelled multiplied by the quotient obtained by dividing one (1) by the Exchange Ratio; and the expiry date of each such Parent Option will be the same as for each corresponding Rollover Option so converted; Assignment and Assumption of Second Amended Facility Agreement (i) the obligations of Tribute under the terms of the Second Amended Facility Agreement shall be assigned to and assumed by Parent pursuant to the terms of the Second Amended Facility Agreement; Exchange of Tribute Convertible Notes (j) the Tribute Convertible Notes held by the Tribute Convertible Noteholders shall be sold, assigned and transferred to Parent in exchange for Parent Convertible Notes issued pursuant to the Second Amended Facility Agreement having the same principal amount as the Tribute Convertible Notes so exchanged and a conversion price equal to a 32.5% premium over the Pozen Purchase Price.For purposes of this Arrangement, the "Pozen Purchase Price" shall be equal to the lesser of (i) US$7.20, and (ii) a five percent (5%) discount off the five (5) day volume weighted average price per share of Pozen common stock as reported on Bloomberg Financial Markets, calculated over the five (5) trading days immediately preceding the date of Closing (as defined in the Transaction Agreement), not to be less than US$6.25. In the event any of Pozen, Tribute or Parent announce a material event, whether by press release or the filing of a Form 8-K (other than results of any shareholder meeting) during the ten (10) day period immediately preceding Closing, then clause (ii) above shall be revised to read: "(ii) a five percent (5%) discount off the two (2) day volume weighted average price per share of Pozen common stock as reported on Bloomberg Financial Markets, calculated over the two (2) trading days immediately preceding the date of Closing, not to be less than US$6.25." 16 See "The Transaction — Description of the Arrangement". The Financing Immediately preceding the Arrangement Effective Time, Tribute will complete the Equity Financing and the Debt Financing. Equity Financing On December 7, 2015, Tribute entered into the Amended and Restated Subscription Agreement with Pozen, QLT, Parent, Aralez Ireland and the Investors in respect of the Equity Financing.Pursuant to the Amended and Restated Subscription Agreement, immediately prior to the consummation of the Transaction, Tribute will sell to QLT and the Investors an aggregate of US$75 million of Tribute Common Shares in a private placement at a purchase price per share equal to the Equity Price (as defined below).In the event any of Pozen, Tribute or Parent announce a material event (other than results of any shareholder meeting) during the ten day period immediately preceding closing of the Transaction, the Equity Price will be adjusted in accordance with the provisions of the Amended and Restated Subscription Agreement.Based on a floor Equity Price (calculated based on a Pozen Common Stock price of US$6.25), the maximum number of Tribute Common Shares to be sold to QLT and the Investors is 82,474,227 shares which would amount to 12,000,000 Parent Shares based on the Arrangement Exchange Ratio.The Amended and Restated Subscription Agreement provides that Parent shall prepare and cause to be filed with the SEC a registration statement to effect a registration of the Parent Shares to be issued under the Amended and Restated Subscription Agreement on or before January 15, 2016 and for certain other registration rights for each of QLT and the Investors under the U.S. Securities Laws, and which registration statement was filed with the SEC on December 31, 2015. Debt Financing On December 7, 2015, Tribute entered into the Second Amended Facility Agreement with Pozen, Parent and the Lenders.Pursuant to the Second Amended Facility Agreement, Tribute may borrow from the Lenders up to an aggregate principal amount of US$275 million, of which (i) US$75 million will be in the form of the Tribute Convertible Notes at a conversion price equal to 32.5% premium over the Equity Price, issued and sold by Tribute to the Lenders immediately preceding the Arrangement Effective Time, upon the terms and conditions of the Second Amended Facility Agreement, and (ii) up to an aggregate principal amount of US$200 million, which will be made available for Permitted Acquisitions (as defined in the Second Amended Facility Agreement), and will be in the form of the Acquisition Notes (as defined in the Second Amended Facility Agreement), evidencing the Acquisition Loans (as defined in the Second Amended Facility Agreement), upon the terms and conditions and subject to the limitations set forth in the Acquisition Notes, all subject to the terms and conditions of the Second Amended Facility Agreement.As a part of the Arrangement, the Tribute Convertible Notes will be exchanged for Parent Convertible Notes, which will be convertible into Parent Shares at a conversion price equal to a 32.5% premium over the Equity Price divided by 0.1455.The Parent Convertible Notes shall be secured by the assets of Parent and its subsidiaries. See "The Transaction – The Financing." Tribute Tribute is a corporation formed under the laws of the Province of Ontario.Tribute is a specialty pharmaceutical company with a primary focus on the acquisition, licensing, development and promotion of healthcare products in Canada and the U.S. markets. 17 Tribute markets Cambia® (diclofenac potassium for oral solution), Bezalip® SR (bezafibrate), Soriatane® (acitretin), NeoVisc® (1.0% sodium hyaluronate solution), Uracyst® (sodium chondroitin sulfate solution 2%), Fiorinal®, Fiorinal® C, Visken®, Viskazide®, Collatamp® G,Durela®, Proferrin®, Iberogast®, MoviPrep®, Normacol®, Resultz®, Pegalax®, Balanse®, Balanse® Kids, Diaflor™, Mutaflor®, and Purfem® in the Canadian market. Additionally, NeoVisc® and Uracyst® are commercially available and are sold globally through various international partnerships. Tribute also has the exclusive U.S. rights to Fibricor® and its related authorized generic. In addition, it has the exclusive U.S. rights to develop and commercialize Bezalip SR in the U.S. and has the exclusive right to sell bilastine, a product licensed from Faes Farma for the treatment of allergic rhinitis and chronic idiopathic urticaria (hives), in Canada. The exclusive license is inclusive of prescription and non-prescription rights for bilastine, as well as adult and pediatric presentations in Canada. Bilastine is subject to receiving Canadian regulatory approval. Tribute also has the Canadian rights to ibSium®, which was approved in Canada in June 2015 and two additional pipeline products including Octasa® and BedBugz™, both of which are pending submission to Health Canada. Tribute common shares are currently traded on the TSXV under the symbol "TRX" and quoted on the OTCQX under the symbol "TBUFF." Pozen Pozen is a Delaware corporation. Pozen is a specialty pharmaceutical company that to date has historically focused on developing novel therapeutics for unmet medical needs and licensing those products to other pharmaceutical companies for commercialization. By utilizing a unique in-source model and focusing on integrated therapies, Pozen has successfully developed and obtained FDA approval of two self-invented products. Funded by milestones/royalty streams, Pozen has created a portfolio of cost-effective, evidence-based integrated aspirin therapies. Since its founding in 1996, Pozen has had a long, successful history of creating novel pharmacologic agents by combining existing drug therapies that result in superior patient outcomes. This approach allows for a potentially higher success rate than NCE (new chemical entity) development. Pozen's lead product candidate PA32540 (Yosprala) is a component of Pozen's pipeline of cost-effective, integrated therapies that are designed to enable the full power of aspirin by reducing its GI damage—with the potential to benefit the millions of Americans who use aspirin for cardiovascular disease prevention. Pozen Common Stock is currently listed on NASDAQ under the symbol "POZN." See Appendix C — "Information Relating to Pozen". Parent Parent is a corporation formed on December 2, 2015 under the laws of the Province of British Columbia.To date, Parent has not conducted any material activities other than those incidental to its formation, the execution of Amendment No. 2 and the taking of certain steps in connection thereto. It is a condition of closing that the Parent Shares be approved for listing on NASDAQ, subject to official notice of issuance, and conditionally approved for listing on the TSX, subject only to the satisfaction of the customary listing conditions of the TSX, and Parent has reserved the symbols "ARLZ" and "ARZ", respectively. See Appendix C — "Information Relating to Pozen". Bloom Burton Fairness Opinion Bloom Burton was formally engaged by the Tribute Board on June 2, 2015 as its financial advisor to advise and assist Tribute in connection with Tribute's consideration of Pozen's offer, including, if requested, providing opinions as to the fairness, from a financial point of view, of the consideration to be received in respect of any transaction that emerged from such offer. Bloom Burton delivered its opinion orally to the Tribute Board on June 7, 2015.Bloom Burton subsequently confirmed its opinion by delivery of a written opinion to the Tribute Board dated June 7, 2015, a copy of which is attached to this Circular as Appendix H.Based upon and subject to the assumptions made and the matters considered in the Bloom Burton Fairness Opinion, Bloom Burton is of the opinion that the Original Arrangement is fair, from a financial point of view, to Tribute Shareholders. 18 The Bloom Burton Fairness Opinion was rendered in connection with the execution of the Original Transaction Agreement on June 8, 2015 and did not take into account any amendments to the Original Transaction Agreement.However, Bloom Burton confirmed to the Tribute Board that the conclusions in the Bloom Burton Fairness Opinion had not changed as a result of the amendments to the Arrangement from the Original Arrangement.Neither the Bloom Burton Fairness Opinion nor Bloom Burton's subsequent confirmation referred to above constitutes a recommendation to Tribute Shareholders with respect to the Arrangement Resolution. See "The Transaction — Bloom Burton Fairness Opinion". Recommendation of the Tribute Board The Tribute Board believes that the Arrangement is fair to and in the best interests of Tribute and Tribute Shareholders.Accordingly, Tribute has entered into the Transaction Agreement and the Tribute Board unanimously recommends that Tribute Shareholders vote their Tribute Common Shares FOR the Arrangement Resolution. Reasons for the Recommendation of the Tribute Board The Tribute Board believes that the Transaction will provide Tribute and the Tribute Shareholders with a number of significant strategic and financial benefits.In arriving at this determination, the Tribute Board considered a number of positive factors, including: ● information and discussions regarding the benefits of the size and scale of Parent after giving effect to the combination of Pozen and Tribute and the expected pro forma effect of the proposed Transaction; ● the combined company will be a more diversified provider of specialty healthcare products with a focus on cardiovascular and pain indications; ● that it is a condition to closing that the Arrangement consideration, payable in Parent Shares, be approved for listing on NASDAQ, subject to official notice of issuance, and conditionally approved for listing on the TSX, subject only to the satisfaction of the customary listing conditions of the TSX; ● that the Parent Shares offer Tribute Shareholders the opportunity to participate in the future earnings and growth of Parent, which will include the Pozen and Tribute revenue streams and the potential commercialization of Pozen's and Tribute's product candidates of the combined Parent entity; ● the Tribute Board's belief that the Transaction would result in synergies, and the fact that Tribute Shareholders that receive Parent Shares as part of the Arrangement consideration would participate in the benefits of these expected synergies; ● the potential near-term acquisitions by Parent as a result of the Equity Financing and Debt Financing; ● information and discussions with Tribute's management regarding Parent's business and results of operations, and its financial and market position, and Tribute's management's expectations concerning Parent's future prospects, and historical and current share trading prices and volumes of Pozen Common Stock; ● the current and expected future landscape of the pharmaceutical industry, and, in light of the regulatory, financial and competitive challenges facing industry participants, the likelihood that Parent, pro forma for the combination of Pozen and Tribute, would be better positioned to meet these challenges if the expected strategic and financial benefits of the transaction were fully realized; 19 ● as a larger company, Parent will have greater ability to raise capital with rates and terms more advantageous to Parent and its shareholders; and ● having a tax efficient domicile will allow Parent to be more competitive and facilitate its goal to grow the combined business through product acquisition and merger and acquisition transactions. Other Considerations In the course of reaching its decision to approve the Transaction Agreement, the Tribute Board considered the following additional factors as generally supporting its decision: ● the likelihood that the Transaction will be consummated, based on, among other things, the limited closing conditions to the Transaction; ● the terms and conditions of the Transaction Agreement and the course of negotiations of such agreement, including, among other things: o the ability of Tribute, subject to certain conditions, to provide information to, and to engage in discussions or negotiations with, a third party that makes an unsolicited acquisition proposal, and the Tribute Board's ability to change its recommendation and terminate the Transaction Agreement (subject to certain rights of Parent included in the Transaction Agreement and the payment of a termination fee), if the Tribute Board determines, in good faith, after consultation with its outside legal and financial advisors, that the proposal is a Tribute Superior Proposal under the terms of the Transaction Agreement and that the failure to take such action would be reasonably likely to be inconsistent with its fiduciary duties to Tribute under applicable laws; o the Tribute Board's belief that the termination fee payable to Pozen upon termination of the Transaction Agreement under specified circumstances is reasonable, customary and not likely to significantly deter another party from making a Tribute Superior Proposal; ● the recommendation of Tribute's management in support of the Transaction and the unanimous support of the Transaction by Tribute's independent directors; ● the fact that the Transaction is subject to the approval of the Transaction Agreement by the Pozen Stockholders and the approval of the Arrangement Resolution by the Tribute Shareholders; ● that Pozen could pay a termination fee of up to US$3.5million if the Transaction Agreement is terminated under certain circumstances specified therein; ● the financial analyses reviewed and discussed with the Tribute Board by representatives of Bloom Burton, the Bloom Burton Fairness Opinion, as well as the advice of Bloom Burton rendered to the Tribute Board on December 6, 2015 that, subject to the assumptions, limitations, qualifications and conditions discussed with the Tribute Board, the Arrangement was fair, from a financial point of view, to the holders of Tribute Common Shares.See section entitled "- Bloom Burton Fairness Opinion"; ● the current and prospective economic condition of Tribute; ● the financial statements of Pozen and Tribute; ● the required regulatory consents and the views of Tribute's advisors that the Transaction will be approved by the requisite authorities without the imposition of conditions sufficiently material to preclude the Transaction; and 20 ● the scope and results of Tribute's due diligence investigation of Pozen, which included reviews of organizational, operational, financial, commercial, regulatory, legal and other matters related to Pozen's business and potential financial, operational and other impacts of the Transaction on Tribute. Uncertainties, Risks and Potentially Negative Factors In the course of its deliberations, the Tribute Board also considered a number of uncertainties, risks and other potentially negative factors relevant to the Transaction, including the following: ● the fixed exchange ratio will not adjust to compensate for changes in the price of Tribute Common Shares or Pozen Common Stock prior to the completion of the Transaction, and the terms of the Transaction Agreement do not include termination rights triggered by a decrease in the value of Pozen relative to the value of Tribute, although the Transaction Agreement does permit the Tribute Board to change its recommendation of the Arrangement upon the occurrence of specified intervening events, as more fully described in the Transaction Agreement (see the section entitled "The Transaction Agreement — Tribute Change of Recommendation"); ● the risk arising from provisions relating to the potential payment of a US$3.5million termination fee by Tribute under certain circumstances specified in the Transaction Agreement.See section entitled "The Transaction Agreement – Termination; Termination Fees; Effect of Termination"; ● the fact that, subject to certain customary limited exceptions, Tribute is prohibited from soliciting, participating in any discussions or negotiations with respect to, providing any information to any third party regarding or entering into any agreement providing for the acquisition of Tribute; ● the fact that, as a result of the Arrangement, certain Tribute Shareholders may be required to recognize a gain on the receipt of Parent Shares for U.S. and Canadian income tax purposes; ● the restrictions on the conduct of Tribute's business prior to the completion of the Transaction, which could delay or prevent Tribute from undertaking any potential business opportunities that may arise pending completion of the Transaction; ● the adverse impact that business uncertainty pending the completion of the Transaction could have on Pozen's and Tribute's ability to attract, retain and motivate key personnel until the completion of the Transaction; ● the fact that Tribute has incurred and will continue to incur significant transaction costs and expenses in connection with the Transaction, regardless of whether the Transaction is consummated; ● the risk that the forecasted results in the unaudited prospective financial information of Pozen, Tribute and Parent will not be achieved; ● the risk that the Transaction may not be completed, despite the parties' efforts, or that completion may be unduly delayed and the potential resulting disruptions to Tribute's business and relationships; ● the possibility that the anticipated cost savings and synergies and other benefits sought to be obtained from the Transaction might not be achieved in the time frame contemplated or at all, or the other numerous risks and uncertainties that could adversely affect the combined company's operating results; ● the risks associated with satisfying certain conditions relating to regulatory clearances and the absence of adverse changes in laws, and the possibility of delay; ● the failure of Pozen Stockholders to approve the Transaction Agreement; 21 ● the failure of Tribute Shareholders to approve the Arrangement Resolution; ● the proposed debt obligations of Parent, which may result in increased interest payments and could limit access to credit markets or make such access more expensive and reduce operational and strategic flexibility; ● the dilution resulting from the Financing; ● the risks of the type and nature described under the sections entitled "Risk Factors" and "Forward-Looking Statements"; and ● certain of Tribute's directors and executive officers may receive certain benefits that are different from, and in addition to, those of Tribute's Shareholders, as discussed further under the section entitled "Interests of Certain Persons in the Transaction". See "The Transaction — Reasons for the Recommendation of the Tribute Board". Letter of Transmittal A Letter of Transmittal is being mailed, together with this Circular, to each person who was a registered holder of Tribute Common Shares on the Record Date.Each registered Tribute Shareholder must forward a properly completed and signed Letter of Transmittal, with accompanying Tribute Common Share certificates, in order to receive the consideration to which such Tribute Shareholder is entitled under the Arrangement.It is recommended that Tribute Shareholders complete, sign and return their Letter of Transmittal with accompanying Tribute Common Share certificates to the Arrangement Depositary as soon as possible. See "The Transaction — Letter of Transmittal" Interests of Certain Persons in the Arrangement In considering the recommendation of the Tribute Board with respect to the Arrangement, Tribute Shareholders should be aware that certain members of the Tribute Board and of Tribute's management have interests in connection with the transactions contemplated in the Transaction Agreement (such as considerations relating to employment agreements and directors' and officer liability insurance and indemnities) that may create actual or potential conflicts of interest in connection with such transactions. The Board is aware of these interests and considered them along with the other matters described above in "The Transaction — Recommendation of the Tribute Board". See "The Transaction — Interests of Certain Persons in the Arrangement". The Transaction Agreement The Transaction Agreement provides for the Arrangement, the Merger and matters related thereto.Under the Transaction Agreement, Tribute has agreed to, among other things, call the Tribute Meeting to seek approval of Tribute Shareholders for the Arrangement Resolution and, if the Arrangement Resolution is approved, apply to the Court for the Final Order.See "The Transaction Agreement." Unaudited Pro Forma Consolidated Financial Statements of Parent The unaudited pro forma consolidated financial statements of Parent after giving effect to the Transaction are set forth in Appendix C to this Circular. 22 Court Approval and Completion of the Arrangement The Arrangement requires approval by the Court.Prior to the mailing of this Circular, Tribute obtained the Interim Order providing for the calling and holding of the Tribute Meeting and other procedural matters.A copy of the Interim Order is attached hereto as Appendix F.A copy of the Notice of Application applying for the Final Order is attached hereto as Appendix G. Subject to the approval of the Arrangement Resolution by Tribute Shareholders at the Tribute Meeting, the hearing in respect of the Final Order is expected to take place on or about February 2, 2016 in the Court at 330 University Avenue, Toronto, Ontario, or as soon thereafter as is reasonably practicable.Any Tribute Shareholder, Tribute Optionholder, Tribute Warrantholder or Tribute Convertible Noteholder who wishes to appear or be represented and to present evidence or arguments must serve and file a notice of appearance as set out in the Notice of Application for the Final Order and satisfy any other requirements of the Court.The Court will consider, among other things, the fairness and reasonableness of the Arrangement and the rights of every person affected.The Court may approve the Arrangement in any manner the Court may direct, subject to compliance with such terms and conditions, if any, as the Court deems fit. The Parent Shares, the Parent Options and the Parent Convertible Notes to be issued pursuant to the Arrangement have not been and will not be registered under the U.S. Securities Act or the securities laws of any state of the United States, and will be issued in reliance upon the Section 3(a)(10) Exemption and exemptions from registration or qualification under any applicable securities laws of any state of the United States.The Court has been advised that if the terms and conditions of the Arrangement are approved by the Court, the Final Order will be relied upon to constitute the basis for the Section 3(a)(10) Exemption under the U.S. Securities Act.Accordingly, the Final Order of the Court will, if granted, constitute the basis for the exemption from the registration requirements of the U.S. Securities Act with respect to the issuance of the Parent Shares by Parent to the Tribute Shareholders, the issuance of the Parent Options by Parent to the Tribute Optionholders, and the issuance of the Parent Convertible Notes by Parent to the Tribute Convertible Noteholders in connection with the Arrangement. Assuming the Final Order is granted and the other conditions to closing contained in the Transaction Agreement are satisfied or waived (including receipt of the necessary Pozen Stockholder approvals), it is currently anticipated that Articles of Arrangement for Tribute will be filed with the Director under the OBCA to give effect to the Arrangement in the first quarter of 2016. See "The Transaction — Court Approval and Completion of the Arrangement". Securities Laws Considerations Canadian Securities Laws The Parent Shares to be issued to Tribute Shareholders pursuant to the Arrangement will be issued pursuant to an exemption from the prospectus and registration requirements of applicable securities laws of the provinces and territories of Canada under Section 2.11 of NI 45-106 and will generally not be subject to any resale restrictions under such securities Laws; provided that (i) the issuer of such shares is and has been a reporting issuer in a jurisdiction of Canada for the four months immediately preceding the trade (pursuant to Section 2.9 of NI 45-102, upon completion of the Arrangement, Parent will be deemed to have been a reporting issuer from the time that Tribute became a reporting issuer); (ii) the trade is not a control distribution; (iii) no unusual effort is made to prepare the market or to create a demand for the security that is the subject of the trade; (iv) no extraordinary commission or consideration is paid to a person or company in respect of the trade; and (v) if the selling security holder is an insider or officer of the issuer, the selling security holder has no reasonable grounds to believe that the issuer is in default of securities legislation.Tribute Shareholders should consult their own financial and legal advisors with respect to any restrictions on the resale of Parent Shares received on completion of the Arrangement. Upon completion of the Arrangement, Parent anticipates it will become a reporting issuer in each of the provinces of British Columbia, Alberta, Saskatchewan, Manitoba, Ontario, New Brunswick, Nova Scotia, Prince Edward Island and Newfoundland by virtue of the completion of the Arrangement with Tribute. 23 See "Regulatory Matters – Canadian Securities Law Matters." U.S. Securities Laws The Parent Shares, the Parent Options and the Parent Convertible Notes to be issued in connection with the Arrangement have not been and will not be registered under the U.S. Securities Act or the securities laws of any state of the United States, and such securities are being issued in reliance upon the Section 3(a)(10) Exemption and exemptions from registration or qualification under any applicable securities laws of any state of the United States.Except with respect to (i) resales of Parent Shares issued to Tribute Shareholders in connection with the Arrangement who are "affiliates" (as such term is defined under U.S. Securities Act) of Parent, after the Arrangement Effective Date, or were affiliates of Parent within 90 days immediately before the Arrangement Effective Date, (ii) resales of Parent Shares issued to Tribute Shareholders in connection with the Arrangement who acquired their Tribute Common Shares in the Equity Financing, and (iii) resales of Parent Convertible Notes issued to Tribute Convertible Noteholders in connection with the Arrangement who acquired their Tribute Convertible Notes in the Debt Financing, the securities to be issued pursuant to the Arrangement will not be subject to resale restrictions under the U.S. Securities Act.Parent securityholders should consult their own legal advisors concerning the applicable United States federal, state and local securities law consequences of the Arrangement.For a general discussion of applicable United States securities laws to the Arrangement, see "Regulatory Matters — United States Securities Law Matters." Fractional Shares No fractional Parent Shares will be issued in exchange for Tribute Common Shares.In lieu of any fractional shares: (a) each holder of Tribute Common Shares otherwise entitled to a fractional interests in a Parent Share will receive the nearest whole number of Parent Shares (with fractions equal to exactly 0.5 being rounded up); and (b) each holder of Tribute Options otherwise entitled to a fractional interest in a Tribute Common Share will receive the nearest whole number of Tribute Common Shares (with fractions equal to exactly 0.5 being rounded up). See "The Transaction — Exchange Procedure". Dissent Rights The Interim Order expressly provides registered holders of Tribute Common Shares with the right to dissent with respect to the Arrangement.As a result, any Tribute Dissenting Shareholder is entitled to be paid the fair value (determined as of the Arrangement Effective Time) of all, but not less than all, of the shares of the same class beneficially held by it in accordance with Section 185 of the OBCA, if the Tribute Shareholder dissents with respect to the Arrangement and the Arrangement becomes effective. Section 185 of the OBCA provides that a shareholder may only make a claim under that section with respect to all of the shares of a class held by the shareholder on behalf of any one beneficial owner and registered in the shareholder's name.One consequence of this provision is that a registered Tribute Shareholder may only exercise the Dissent Rights under Section 185 of the OBCA (as modified by the Plan of Arrangement and the Interim Order) in respect of Tribute Common Shares that are registered in that Tribute Shareholder's name. A vote against the Arrangement Resolution or a withholding of votes does not constitute a written objection. The Interim Order and the OBCA require strict adherence to the procedures established therein and failure to adhere strictly to such procedures may result in the loss of all rights of dissent with respect to the Arrangement Resolution.Accordingly, each Tribute Shareholder who desires to exercise rights of dissent should carefully consider and comply with the provisions of Section 185 of the OBCA, as modified by the Plan of Arrangement and the Interim Order, and consult its legal advisors. Notwithstanding subsection 185(6) of the OBCA (pursuant to which a written objection may be provided at or prior to the Tribute Meeting), a Tribute Dissenting Shareholder who seeks payment of the fair value of its Tribute Common Shares is required to deliver a written objection to the Arrangement Resolution to Tribute by 4:30 p.m. (Toronto time) on the second Business Day preceding the Tribute Meeting (or, if the Tribute Meeting is postponed or adjourned, the second Business Day preceding the date of the reconvened or postponed Meeting). Tribute's address for such purpose is c/o Fogler, Rubinoff LLP, 77 King Street West, Suite 3000, Toronto, ONM5K 1G8, Facsimile:416.941.8852, Attention:Eric R. Roblin. 24 A Tribute Dissenting Shareholder who fails to send to Tribute, within the appropriate time frame, a dissent notice, demand for payment and certificates representing the Tribute Common Shares in respect of which the Tribute Shareholder dissents forfeits the right to make a claim under Section 185 of the OBCA as modified by the Plan of Arrangement and the Interim Order.The transfer agent of Tribute will endorse on the share certificates received from a Tribute Dissenting Shareholder a notice that the holder is a Tribute Dissenting Shareholder and will forthwith return the certificates to the Tribute Dissenting Shareholder. Failure to comply strictly with the dissent procedures described in the Circular may result in the loss of any right of dissent.Beneficial owners of Tribute Common Shares registered in the name of a broker, custodian, nominee or other intermediary who wish to dissent should be aware that only registered owners of Tribute Common Shares are entitled to dissent. See "Right of Tribute Dissenting Shareholders". De-listing of Tribute Common Shares If the Transaction is completed, the Tribute Common Shares will be de-listed from the TSXV and the OTCQX, Tribute will apply to cease to be a reporting issuer (or the equivalent) in all jurisdictions in Canada in which it is a reporting issuer (or the equivalent) and thus will terminate its reporting obligations in Canada and elsewhere.The Tribute Common Shares will be also be deregistered under the U.S. Exchange Act. See "Effect of the Arrangement on Markets and Listings". Certain Canadian Federal Income Tax Considerations The exchange of Tribute Common Shares for Parent Shares by Tribute Shareholders under the Arrangement will not be subject to tax under the ITA. This Circular contains a summary of the principal Canadian federal income tax considerations applicable to Tribute Shareholders that participate in the Arrangement and the above comments are qualified in their entirety by reference to such summary.See "Certain Canadian Federal Income Tax Considerations". Certain United States Federal Income Tax Considerations The Arrangement is intended to qualify as a "reorganization" within the meaning of Section 368(a) of the Code for U.S. federal income tax purposes.Accordingly, the exchange of Tribute Common Shares for Parent Shares pursuant to the Arrangement generally will not be a taxable transaction to U.S. holders of Tribute Common Shares for U.S. federal income tax purposes, provided such U.S. holders did not hold the exchanged Tribute Common Shares during any period that the Company was treated as a passive foreign investment company. Additionally, there are special requirements applicable to five percent shareholders of Tribute. See "Certain United States Federal Income Tax Considerations" for a general summary of certain United States federal income tax considerations relevant to Tribute Shareholders. Risk Factors There are a number of risk factors relating to the Arrangement, the business of Pozen, the proposed business of Parent and the Parent Shares all of which should be carefully considered by Tribute Shareholders. 25 See "Risk Factors Relating to the Arrangement", "Risk Factors" in Tribute's Form 10-K for the year ended December 31, 2014 incorporated herein by reference and Appendix C — "Information Relating to Pozen — Risk Factors". 26 THE TRANSACTION Parties to the Transaction Tribute Pharmaceuticals Canada Inc. 151 Steeles Avenue East Milton, Ontario, Canada L9T 1Y1 (905) 876-3166 Tribute is a corporation formed under the laws of the Province of Ontario. Tribute is a specialty pharmaceutical company with a primary focus on the acquisition, licensing, development and promotion of healthcare products in Canada and the U.S. markets. Tribute markets Cambia® (diclofenac potassium for oral solution), Bezalip® SR (bezafibrate), Soriatane® (acitretin), NeoVisc® (1.0% sodium hyaluronate solution), Uracyst® (sodium chondroitin sulfate solution 2%), Fiorinal®, Fiorinal® C, Visken®, Viskazide®, Collatamp® G,Durela®, Proferrin®, Iberogast®, MoviPrep®, Normacol®, Resultz®, Pegalax®, Balanse®, Balanse® Kids, Diaflor™, Mutaflor®, and Purfem® in the Canadian market. Additionally, NeoVisc® and Uracyst® are commercially available and are sold globally through various international partnerships. Tribute also has the exclusive U.S. rights to Fibricor® and its related authorized generic. In addition, it has the exclusive U.S. rights to develop and commercialize Bezalip SR in the U.S. and has the exclusive right to sell bilastine, a product licensed from Faes Farma for the treatment of allergic rhinitis and chronic idiopathic urticaria (hives), in Canada. The exclusive license is inclusive of prescription and non-prescription rights for bilastine, as well as adult and pediatric presentations in Canada. Bilastine is subject to receiving Canadian regulatory approval. Tribute also has the Canadian rights to ibSium®, which was approved in Canada in June 2015 and two additional pipeline products including Octasa® and BedBugz™, both of which are pending submission to Health Canada. Tribute Common Shares are currently traded on the TSXV under the symbol "TRX" and quoted on the OTCQX under the symbol "TBUFF." Aralez PharmaceuticalsInc., replacing Aralez Pharmaceuticalsplc (formerly Aralez Pharmaceuticals Limited and Aguono Limited) 2800 Park Place 666 Burrard Street Vancouver, British Colombia, Canada V6C2Z7 (604)687-9444 Parent is a corporation formed on December2, 2015 under the laws of the Province of British Columbia, Canada. To date, Parent has not conducted any material activities other than those incident to its formation, the execution of Amendment No.2 and the taking of certain steps in connection thereto. It is a condition of closing that the Parent Shares be approved for listing on NASDAQ, subject to official notice of issuance, and conditionally approved for listing on the TSX, subject only to the satisfaction of the customary listing conditions of the TSX, and Parent has reserved the symbols "ARLZ" and "ARZ", respectively. It is also expected that after consummation of the transactions, Parent's financial statements to be filed with the SEC will be audited by Ernst& YoungLLP, a U.S.PCAOB registered firm. ARLZ US Acquisition II Corp., replacing ARLZ US Acquisition Corp. pursuant to Amendment No. 1 c/o POZEN Inc. 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina 27517 (919) 913-1030 27 US Merger Sub is a Delaware corporation initially formed a sister company to Parent and as at the Closing Date will be an indirect subsidiary of Parent, incorporated on August 13, 2015.On August 19, 2015, pursuant to Amendment No. 1, US Merger Sub replaced ARLZ US Acquisition Corp. in order to optimize the corporate structure of Parent in the future.To date, US Merger Sub has not conducted any activities other than those incident to its formation, the execution of Amendment No. 1 and the taking of certain steps in connection thereto. ARLZ CA Acquisition Corp. c/o POZEN Inc. 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina 27517 (919) 913-1030 Can Merger Sub is a corporation formed under the laws of the Province of Ontario on June 5, 2015 and at the Arrangement Effective Time will be a wholly-owned direct subsidiary of Parent. To date, Can Merger Sub has not conducted any activities other than those incident to its formation, the execution of the Transaction Agreement and the taking of certain steps in connection thereto. POZEN Inc. 1414 Raleigh Rd, Suite 400 Chapel Hill, North Carolina 27517 (919) 913-1030 Pozen is a Delaware corporation. Pozen is a specialty pharmaceutical company that to date has historically focused on developing novel therapeutics for unmet medical needs and licensing those products to other pharmaceutical companies for commercialization. By utilizing a unique in-source model and focusing on integrated therapies, Pozen has successfully developed and obtained FDA approval of two self-invented products. Funded by milestones/royalty streams, Pozen has created a portfolio of cost-effective, evidence-based integrated aspirin therapies. Since its founding in 1996, Pozen has had a long, successful history of creating novel pharmacologic agents by combining existing drug therapies that result in superior patient outcomes. This approach allows for a potentially higher success rate than NCE (new chemical entity) development. Pozen's lead product candidate PA32540 (Yosprala) is a component of Pozen's pipeline of cost-effective, integrated therapies that are designed to enable the full power of aspirin by reducing its GI damage—with the potential to benefit the millions of Americans who use aspirin for cardiovascular disease prevention. Pozen Common Stock is currently listed on NASDAQ under the symbol "POZN." Arrangement and Merger The terms and conditions of the Arrangement and the Merger (collectively, the "Transaction") are contained in the Transaction Agreement.We encourage you to read the Transaction Agreement carefully and in its entirety, as it is the legal document that governs the Transaction.A copy of the Original Transaction Agreement is attached as Exhibit 2.1 to Tribute's material change report filed on Form 8-K filed on SEDAR on June 22, 2015, a copy of Amendment No. 1 and Amendment No. 2 are attached as Exhibits 2.1 and 2.2, respectively, to Tribute's material change report filed on Form 8-K filed on SEDAR on December 8, 2015, and which can be accessed online at www.sedar.com and from the SEC's website at www.sec.gov. As depicted below, upon completion of the Transaction, the parties will be structured into a holding company structure with Parent being the holding company with Pozen being an indirect wholly-owned subsidiary of Parent and Amalco being a direct wholly-owned subsidiary of Parent.To effect this structure, Pozen caused Parent to be incorporated; Aralez Ireland caused Holdings to be incorporated and prior to Closing will transfer Holdings to Parent as a direct, wholly-owned subsidiary of Parent; each of US Merger Sub and Can Merger Sub were incorporated as sister corporations, and Can Merger Sub will, prior to Closing, be transferred to become a direct, wholly-owned subsidiary of Parent and US Merger Sub subsequently transferred to become a direct, wholly-owned subsidiary of Holdings.Each of Holdings, US Merger Sub and Can Merger Sub has a nominal amount of stock outstanding, has no assets (other than nominal amounts of cash and cash equivalents representing its initial capitalization) and conducts no business, except in furtherance of the Transaction contemplated in the Transaction Agreement. 28 Under the terms of the Transaction Agreement, US Merger Sub will merge with and into Pozen (the "Merger"), with Pozen as the surviving corporation in the Merger.As a result of the Merger, Pozen will become an indirect wholly-owned subsidiary of Parent.Following the Merger, Pozen Common Stock will be delisted from the NASDAQ and deregistered under the U.S. Exchange Act and cease to be publicly traded.The acquisition of Pozen will be effected under Delaware law. In accordance with the Transaction Agreement, and immediately preceding the Merger, Tribute and Can Merger Sub will amalgamate by way of court approved plan of arrangement in the manner contemplated by the Arrangement.The effect of the Arrangement is that the separate legal existence of Tribute and Can Merger Sub will cease, and Tribute and Can Merger Sub will continue as Amalco, with the property of Tribute and Can Merger Sub becoming the property of Amalco.Amalco will become a direct wholly-owned subsidiary of Parent and the Tribute Common Shares will be delisted from the TSXV and the OTCQX and deregistered under the U.S. Exchange Act.Tribute will also apply to cease to be a reporting issuer (or the equivalent) in all jurisdictions in Canada in which it is a reporting issuer (or the equivalent) and thus will terminate its reporting obligations in Canada. Below is a complete corporate chart of Parent and its subsidiaries immediately following the effective time of the Transaction: Background to the Arrangement The following is a summary of the principal events leading up to the proposal from Pozen, the finalization of the Transaction Agreement and the meetings, discussions and other actions between the parties that preceded the public announcement of the Arrangement and the calling of the Meeting. In mid-November 2014, Rob Harris, President and Chief Executive Officer of Tribute, was advised by Bloom Burton of a possible transaction with QLT Inc. ("QLT"), a corporation existing under the laws of the Province of British Columbia pursuant to which QLT would make a significant investment in Tribute.Between late November 2014 and February 2015, Tribute reviewed and considered certain non-binding terms of a potential investment in Tribute by QLT. On February 8, 2015 Tribute received confirmation from Bloom Burton that QLT's board of directors had approved an indicative non-binding offer to invest US$100 million into Tribute together with certain proposed management changes.It was through this offer that Tribute learned about the potential of Mr. Adrian Adams joining the executive team of QLT and that it was QLT's intention with this offer to replace Tribute's senior management with a new management group, to be led by Mr. Adams.Tribute also learned on this date that another party, at that time a yet to be named publicly traded U.S. company was potentially interested in participating in a larger transaction. 29 On February 10, 2015, Tribute received a draft confidentiality agreement from Pozen.This was the first time that Tribute learned that Pozen was also a potential party to a larger transaction.On February 12, the confidentiality agreement between Pozen and Tribute was executed and, thereafter, Tribute began sharing certain confidential and non-confidential information with QLT, Pozen and their advisors. At a meeting of the Tribute Board held on February 12, 2015, the Tribute Board requested that Bloom Burton provide an exploratory, informal analysis of the proposed QLT transaction, such that Tribute could consider such transaction in the context of other opportunities.On February 27, 2015, the Tribute Board met to review such analysis and to consider further the proposed QLT transaction. On March 21, 2015, Tribute received the first non-binding term sheet setting forth the terms of a proposed transaction that would combine Tribute and Pozen together with associated financing from QLT.Representatives of Pozen, Tribute and their respective advisors met on March 26 and March 27, 2015 to discuss, among other things, the proposed transaction, due diligence matters and the synergies that could be realized from the proposed transaction. On April 1, 2015, Tribute advised Bloom Burton that it felt the offer made to Tribute on March 21, 2015 was inadequate but that it was open to continuing discussions and negotiations with Pozen. On April 17, 2015, Tribute received a revised term sheet for a transaction with Pozen that involved a concurrent financing.The Tribute Board again believed that such transaction undervalued Tribute especially in light of the pending closing of the acquisition of the exclusive U.S. rights to Fibricor®, and indicated to Pozen that it would not be in support of such a transaction but that it would again keep open any dialogue with Pozen. On April 20, 2015, although the Tribute Board had determined that the offer received on April 17, 2015 was inadequate, the Tribute Board authorized management to commence formal due diligence on Pozen on the understanding that Pozen would be continuing its due diligence with a view to considering whether to revise the terms of the proposed transaction. On May 5, 2015, Tribute received a draft copy of the Original Transaction Agreement with an understanding that revised terms would be provided to Tribute by Pozen after further review of the due diligence material provided by Tribute.Over the next few weeks the parties exchanged comments on the Original Transaction Agreement. Between May 5, 2015 and June 1, 2015 representatives of Tribute, Pozen and their respective advisors continued their due diligence and their discussions regarding the terms of a proposed transaction. On June 1, 2015, Pozen submitted a non-binding indication of interest to Tribute with an exchange ratio of 0.1340, which based on a price of a share of Pozen's Common Stock of US$6.85, implied a price per share of C$1.15.After further negotiation, Pozen and Tribute agreed to an exchange ratio of 0.1455, which based on a price of a share of Pozen's Common Stock of US$6.85, implied a price per share of C$1.25 The Tribute Board met on each of April 20, 27 and 29, May 2, 9, 20, 29 and 31 and June 1, 2015 to receive updates on the due diligence process and transaction negotiations.On June 1, 2015 the board approved the non-binding indication of interest and authorized management to return a signed copy to Pozen. Between the first week of April, 2015 and June 7, 2015, the parties completed final due diligence and negotiated the terms of the Original Transaction Agreement.During this period Tribute's senior management along with its financial advisors held a joint meeting to share and compare all legal (IP), manufacturing, regulatory and commercial results of each parties individual conclusions from its due diligence findings.Tribute's legal advisors in Canada and in the United States also independently completed their due diligence on Pozen including, without limitation, a review of contracts, review of intellectual property, employee matters and any other information material to the Original Arrangement. 30 On June 7, 2015, the Tribute Board held a special meeting to receive an update from management and its legal and financial advisors in respect of various details and determinations made in relation to the proposed transaction, including a review of strategic, business and tax matters related to the transaction, capital structure and financing plan for the combined entity, proposed strategic rationale for the transaction, proposed timing considerations and a preliminary view of the anticipated market positioning of the combined entity.Bloom Burton presented its preliminary view as to the fairness of the transaction, from a financial point of view, to the holders of Tribute Common Shares.As the formal documentation had not yet been settled the Tribute Board agreed to meet in the evening of June 7 to consider whether to formally approve the proposed transaction. In the evening of June 7, 2015 the Tribute Board met to obtain an update from its advisors and management on the status of the proposed transaction.The Tribute Board was advised that the formal documentation for the proposed transaction had been largely settled on terms consistent with those discussed at the meeting held in the morning of June 7.Bloom Burton re-iterated its preliminary view as to the fairness of the transaction.The Tribute Board unanimously determined to enter into the Original Transaction Agreement and related documents and to recommend that Tribute Shareholders vote their Tribute Common Shares for the resolution approving the Original Arrangement. On June 8, 2015, at approximately 10:45 a.m. (Toronto time), Pozen and Tribute issued a joint press release announcing the execution of the Original Transaction Agreement. On November 6, 2015, Tribute obtained an interim order of the Court in respect of the Original Arrangement providing for, among other things, the calling and holding of a special meeting of Tribute Shareholders on December 9, 2015.The materials for such meeting were thereafter publicly filed and mailed to Tribute Shareholders. On November19, 2015, the United States Treasury Secretary issued Notice 2015-79, which contained several provisions directed toward inversion transactions that could impact the transactions contemplated by the Original Transaction Agreement. On November 20, 2015, Tribute's senior management had discussions with Pozen's senior management to explore whether changes from an Irish to a Canadian domicile for the ultimate parent would offer substantially similar financial, tax and competitive advantages to an Irish domiciled parent.Both Pozen's management and Tribute's management began evaluating the assumptions and projections used to evaluate the original transaction to determine if any updating was required. On November21, 2015, the Tribute Board met with its financial and legal advisors to consider alternative transaction structures which would comply with the provisions of Notice 2015-79, but still effectuate the proposed combination transaction with planned business operations in Ireland, Canada and the United States.Upon discussion, the Tribute Board authorized management to begin discussing with Pozen's and Tribute's advisors structural changes to effect the proposed transaction.Between November21 and November23, 2015, the management teams of Pozen and Tribute, as well as their respective advisors, discussed appropriate structural changes to the proposed transaction. On November23, 2015, Pozen and Tribute issued a joint press release confirming their mutual desire to combine the two companies in a business transaction and potentially pursue a Canadian domicile for the ultimate parent. From November23, 2015 to December7, 2015, Tribute and Pozen discussed how the changes resulting from Notice 2015-79 would impact the Original Equity Financing and Original Debt Financing with the new Parent.During this period, Pozen, with Tribute's knowledge and input, negotiated amended and restated transaction agreements for the Equity Financing and Debt Financing whereby, among other things, Tribute would be the initial issuer of such securities in private placements with Parent assuming such obligations upon consummation of the Transaction. 31 On December 1, 2015, the Tribute management team along with the Tribute Board met with its financial and legal advisors to review the proposed revised Transaction structure and the developments regarding the Equity Financing and Debt Financing.The Tribute Board authorized Tribute management to continue with the negotiations and discussions regarding the revised Transaction. On December3, 2015, the Tribute management team along with the Tribute Board met with its financial and legal advisors to discuss the amended Transaction structure.The parties also discussed the proposed terms to the Equity Financing and Debt Financing.The parties reviewed the draft Transaction agreements, including the Transaction Agreement, the Amended and Restated Subscription Agreement and the Second Amended Facility Agreement.The Tribute Board authorized the management team to continue negotiating such agreements and finalize terms with Pozen.The management team and Tribute Board discussed in detail with Bloom Burton all of Tribute's prior assumptions and projections for the Original Transaction compared with any changes, including the change to the Parent, as well as its current views on the financial projections of Pozen.Tribute's management team also discussed with the Tribute Board, Pozen's financial results since June 2015 as compared to its projections.Following the meeting, the Tribute management team continued its review of the assumptions and projections used in reviewing the financial, tax and competitive advantages of the Original Transaction and whether any such assumptions required updating. On December6, 2015, the Tribute Board held a special meeting to receive an update from management and its legal and financial advisors in respect of various details and determinations made in relation to the Transaction, including a review of strategic, business and tax matters related to the transaction, capital structure and financing plan for the combined entity and proposed strategic rationale for the Transaction.Bloom Burton provided its views as to the fairness of the transaction, from a financial point of view, to the holders of Tribute Common Shares.The Tribute Board was advised that the formal documentation for the Transaction had been largely settled on terms consistent with those discussed at the meeting.The Tribute Board unanimously determined to enter into the Transaction Agreement, the Amended and Restated Subscription Agreement and the Second Amended Facility Agreement and related documents and to recommend that Tribute Shareholders vote their Tribute Common Shares for the resolution approving the Arrangement. On December7, 2015, the parties executed the amended agreements and at approximately 4:30p.m. (EDT), Tribute and Pozen issued a joint press release announcing the execution of, among other things, the Transaction Agreement, the Amended and Restated Subscription Agreement and the Second Amended Facility Agreement.A copy of the press release was filed with the SEC as an exhibit to a Current Report on Form8-K filed by Pozen on December8, 2015.Tribute also announced cancellation of its previously scheduled special meeting of shareholders (scheduled for December9, 2015). Reasons for the Recommendation of the Tribute Board The Tribute Board believes that the Arrangement is fair to and in the best interests of Tribute and Tribute Shareholders.Accordingly, the Tribute Board has entered into the Transaction Agreement and unanimously recommends that Tribute Shareholders vote their Tribute Common Shares FOR the Arrangement Resolution. The Tribute Board considered many factors in making its decision to recommend the Arrangement and approval of the Transaction Agreement and the transactions contemplated thereby.In arriving at its decision, the Tribute Board consulted with Tribute's senior management and its legal and financial advisors, reviewed a significant amount of information, considered a number of factors and concluded in its business judgment that the transactions represent significant value for the Tribute Shareholders and are in the best interests of Tribute and the Tribute Shareholders. 32 Strategic and Financial Benefits of the Transaction The Tribute Board believes that the Transaction will provide Tribute and the Tribute Shareholders with a number of significant strategic and financial benefits.In arriving at this determination, the Tribute Board considered a number of positive factors, including: ● information and discussions regarding the benefits of the size and scale of Parent after giving effect to the combination of Pozen and Tribute and the expected pro forma effect of the proposed Transaction; ● the combined company will be a more diversified provider of specialty healthcare products with a focus on cardiovascular and pain indications; ● that it is a condition to closing that the Arrangement consideration, payable in Parent Shares, be approved for listing on NASDAQ, subject to official notice of issuance, and conditionally approved for listing on the TSX, subject only to the satisfaction of the customary listing conditions of the TSX; ● that the Parent Shares offer Tribute Shareholders the opportunity to participate in the future earnings and growth of Parent, which will include the Pozen and Tribute revenue streams and the potential commercialization of Pozen's and Tribute's product candidates of the combined Parent entity; ● the Tribute Board's belief that the Transaction would result in synergies, and the fact that Tribute Shareholders that receive Parent Shares as part of the Arrangement consideration would participate in the benefits of these expected synergies; ● the potential near-term acquisitions by Parent as a result of the Equity Financing and Debt Financing; ● information and discussions with Tribute's management regarding Parent's business and results of operations, and its financial and market position, and Tribute's management's expectations concerning Parent's future prospects, and historical and current share trading prices and volumes of Pozen Common Stock; ● the current and expected future landscape of the pharmaceutical industry, and, in light of the regulatory, financial and competitive challenges facing industry participants, the likelihood that Parent, pro forma for the combination of Pozen and Tribute, would be better positioned to meet these challenges if the expected strategic and financial benefits of the transaction were fully realized; ● as a larger company, Parent will have greater ability to raise capital with rates and terms more advantageous to Parent and its shareholders; and ● having a tax efficient domicile will allow Parent to be more competitive and facilitate its goal to grow the combined business through product acquisition and merger and acquisition transactions. Other Considerations In the course of reaching its decision to approve the Transaction Agreement, the Tribute Board considered the following additional factors as generally supporting its decision: ● the likelihood that the Transaction will be consummated, based on, among other things, the limited closing conditions to the Transaction; ● the terms and conditions of the Transaction Agreement and the course of negotiations of such agreement, including, among other things: 33 o the ability of Tribute, subject to certain conditions, to provide information to, and to engage in discussions or negotiations with, a third party that makes an unsolicited acquisition proposal, and the Tribute Board's ability to change its recommendation and terminate the Transaction Agreement (subject to certain rights of Parent included in the Transaction Agreement and the payment of a termination fee), if the Tribute Board determines, in good faith, after consultation with its outside legal and financial advisors, that the proposal is a Tribute Superior Proposal under the terms of the Transaction Agreement and that the failure to take such action would be reasonably likely to be inconsistent with its fiduciary duties to Tribute under applicable laws; o the Tribute Board's belief that the termination fee payable to Pozen upon termination of the Transaction Agreement under specified circumstances is reasonable, customary and not likely to significantly deter another party from making a Tribute Superior Proposal; ● the recommendation of Tribute's management in support of the Transaction and the unanimous support of the Transaction by Tribute's independent directors; ● the fact that the Transaction is subject to the approval of the Transaction Agreement by the Pozen Stockholders and the approval of the Arrangement Resolution by the Tribute Shareholders; ● that Pozen could pay a termination fee of up to US$3.5million if the Transaction Agreement is terminated under certain circumstances specified therein; ● the financial analyses reviewed and discussed with the Tribute Board by representatives of Bloom Burton, as well as the oral opinion of Bloom Burton rendered to the Tribute Board on June 7, 2015 (which was subsequently confirmed in writing by delivery of the Bloom Burton Fairness Opinion) and the advice of Bloom Burton to the Tribute Board on December 6, 2015 that, subject to the assumptions, limitations, qualifications and conditions contained in the written opinion, the Arrangement was fair, from a financial point of view, to the holders of Tribute Common Shares (see the section entitled "—Bloom Burton Fairness Opinion"); ● the current and prospective economic condition of Tribute; ● the financial statements of Pozen and Tribute; ● the required regulatory consents and the views of Tribute's advisors that the Transaction will be approved by the requisite authorities without the imposition of conditions sufficiently material to preclude the Transaction; and ● the scope and results of Tribute's due diligence investigation of Pozen, which included reviews of organizational, operational, financial, commercial, regulatory, legal and other matters related to Pozen's business and potential financial, operational and other impacts of the Transaction on Tribute. Uncertainties, Risks and Potentially Negative Factors In the course of its deliberations, the Tribute Board also considered a number of uncertainties, risks and other potentially negative factors relevant to the Transaction, including the following: ● the fixed exchange ratio will not adjust to compensate for changes in the price of Tribute Common Shares or Pozen Common Stock prior to the completion of the Transaction, and the terms of the Transaction Agreement do not include termination rights triggered by a decrease in the value of Pozen relative to the value of Tribute, although the Transaction Agreement does permit the Tribute Board to change its recommendation of the Arrangement upon the occurrence of specified intervening events, as more fully described in the Transaction Agreement (see the section entitled "The Transaction Agreement — Tribute Change of Recommendation"); 34 ● the risk arising from provisions relating to the potential payment of a US$3.5million termination fee by Tribute under certain circumstances specified in the Transaction Agreement.See section entitled "The Transaction Agreement – Termination; Termination Fees; Effect of Termination"; ● the fact that, subject to certain customary limited exceptions, Tribute is prohibited from soliciting, participating in any discussions or negotiations with respect to, providing any information to any third party regarding or entering into any agreement providing for the acquisition of Tribute; ● the fact that, as a result of the Arrangement, certain Tribute Shareholders may be required to recognize gains on the receipt of Parent Shares for U.S. and Canadian income tax purposes; ● the restrictions on the conduct of Tribute's business prior to the completion of the Transaction, which could delay or prevent Tribute from undertaking any potential business opportunities that may arise pending completion of the Transaction; ● the adverse impact that business uncertainty pending the completion of the Transaction could have on Pozen's and Tribute's ability to attract, retain and motivate key personnel until the completion of the Transaction; ● the fact that Tribute has incurred and will continue to incur significant transaction costs and expenses in connection with the Transaction, regardless of whether the Transaction is consummated; ● the risk that the forecasted results in the unaudited prospective financial information of Pozen, Tribute and Parent will not be achieved; ● the risk that the Transaction may not be completed, despite the parties' efforts, or that completion may be unduly delayed and the potential resulting disruptions to Tribute's business and relationships; ● the possibility that the anticipated cost savings and synergies and other benefits sought to be obtained from the Transaction might not be achieved in the time frame contemplated or at all, or the other numerous risks and uncertainties that could adversely affect the combined company's operating results; ● the risks associated with satisfying certain conditions relating to regulatory clearances and the absence of adverse changes in laws, and the possibility of delay; ● the failure of Pozen Stockholders to approve the Transaction Agreement; ● the failure of Tribute Shareholders to approve the Arrangement Resolution; ● the proposed debt obligations of Parent, which may result in increased interest payments and could limit access to credit markets or make such access more expensive and reduce operational and strategic flexibility; ● the dilution resulting from the issuance by Parent of Parent Shares to be exchanged at the Arrangement Effective Time for Tribute Common Shares issued by Tribute in the Equity Financing, as well as the potential further dilution from the issuance by Parent, after giving effect to the Transaction, of Parent Shares on conversion of the Parent Convertible Notes; ● the risks of the type and nature described under the sections entitled "Risk Factors" and "Forward-Looking Statements"; and 35 ● certain of Tribute's directors and executive officers may receive certain benefits that are different from, and in addition to, those of Tribute's Shareholders, as discussed further under the section entitled "Interests of Certain Persons in the Transaction". After considering the foregoing potentially negative and potentially positive factors, the Tribute Board unanimously concluded, in its business judgment, that the potentially positive factors relating to the Transaction Agreement and the transactions contemplated thereby (including the Arrangement) outweighed the potentially negative factors. The foregoing discussion of the information and factors considered by the Tribute Board is not exhaustive but is intended to reflect the material factors considered by the Tribute Board in its consideration of the Transaction.In view of the complexity, and the large number, of the factors considered, the Tribute Board, both individually and collectively, did not find it practicable to and did not attempt to quantify or assign any relative or specific weight to the various factors.Rather, the Tribute Board based its recommendation on the totality of the information presented to and considered by it.In addition, individual members of the Tribute Board may have given different weights to different factors. The foregoing discussion of the information and factors considered by the Tribute Board is forward-looking in nature.This information should be read in light of the factors described under the section entitled "Forward-Looking Statements". Bloom Burton Fairness Opinion Bloom Burton was formally engaged by the Tribute Board on June 2, 2015 as financial advisor to advise and assist Tribute in connection with Tribute's consideration of Pozen's offer, including, if requested, providing opinions as to the fairness, from a financial point of view, of the consideration to be received in respect of any transaction that emerged from such offer.The Tribute Board requested that Bloom Burton provide an opinion to the Tribute Boardas to the fairness, from a financial point of view, of the consideration offered to Tribute Shareholders pursuant to the original Arrangement structure.Bloom Burton delivered its opinion orally to the Tribute Board on June 7, 2015.Bloom Burton subsequently confirmed its opinion by delivery of a written opinion to the Tribute Board dated June 7, 2015, a copy of which is attached as Appendix H. Based upon and subject to the assumptions made and the matters considered in the Bloom Burton Fairness Opinion, Bloom Burton is of the opinion that the Original Arrangement structure was fair, from a financial point of view, to Tribute Shareholders.The Bloom Burton Fairness Opinion was rendered in connection with the execution of the Original Transaction Agreement on June 8, 2015 and did not take into account any amendments to the Original Transaction Agreement.However, Bloom Burton confirmed at meetings of the Tribute Board held on December 3, 2015 and December 6, 2015 that the conclusions in the Bloom Burton Fairness Opinion previously delivered had not changed as a result of the changes to the Arrangement from the Original Arrangement. In rendering the Bloom Burton Fairness Opinion, Bloom Burton relied, without independent verification, on financial and other information that was obtained by Bloom Burton from public sources or provided to Bloom Burton by Tribute, Pozen and their respective affiliates, associates, advisors or otherwise.Bloom Burton assumed that this information was complete and accurate and did not omit to state any material fact or any fact necessary to be stated to make that information not misleading. The Bloom Burton Fairness Opinion was rendered on the basis of securities markets, economic and general business and financial conditions prevailing as at the date of Bloom Burton Fairness Opinion and the conditions and prospects, financial and otherwise, of Tribute and Pozen, as they were reflected in the information and documents reviewed by Bloom Burton and as they were represented to Bloom Burton.Subsequent developments may affect the Bloom Burton Fairness Opinion.Bloom Burton has disclaimed any undertaking or obligation to update the Bloom Burton Fairness Opinion. Bloom Burton is an investment banking firm specializing in the life science and healthcare industries.Founded in 2009 in Toronto, Ontario, Bloom Burton is a member of the Investment Industry Regulatory Organization of Canada (IIROC) and is also a member of the Canadian Investor Protection Fund (CIPF).Bloom Burton offers clients investment banking services including corporate finance and mergers and acquisitions advisory services.Bloom Burton client types include privately-held and public life science or healthcare companies looking for financing or commercialization advice and institutional and individual investors looking to invest in healthcare companies.Bloom Burton is Canada's most active, healthcare-focused investment bank and has acted on behalf of its clients in over ninety transactions. 36 Bloom Burton acts as a trader and dealer, both as principal and agent, in major financial markets and, as such, may have had and may in the future have positions in the securities of Tribute or Pozen and, from time to time, may have executed or may execute transactions on behalf of Tribute or Pozen for which it received or may receive compensation.As an investment dealer, Bloom Burton conducts research on securities and may, in the ordinary course of its business, provide research reports and investment advice to its clients on investment matters, including with respect to Tribute or Pozen. Neither Bloom Burton nor any of its affiliates is an insider, associate or affiliate (as those terms are defined in the Securities Act (Ontario)) of Tribute, or any of their respective associates or affiliates.Bloom Burton has not been engaged to provide any financial advisory services nor has it participated in any financing involving Pozen, Parent or any of their respective associates or affiliates, within the past two years.Bloom Burton has acted as a financial advisor, agent or underwriter to Tribute within the past two years.There are no understandings, agreements or commitments between Bloom Burton and Tribute, Pozen, or any of their respective associates or affiliates with respect to any future business dealings.Bloom Burton may, in the future, in the ordinary course of its business, perform financial advisory or investment banking services for Tribute, Pozen, or any of their respective associates or affiliates. Bloom Burton holds in-the-money convertible securities of Tribute, which if exercised into Tribute Common Shares, would represent less than 1% of the fully diluted securities of Tribute.Bloom Burton does not have positions in the securities of Pozenor any of their respective associates or affiliates. The Bloom Burton Fairness Opinion was rendered in connection with the execution of the Original Transaction Agreement on June 8, 2015 and did not take into account any amendments to the Original Transaction Agreement.However, Bloom Burton confirmed at meetings of the Tribute Board held on December 3, 2015 and December 6, 2015 that the conclusions in the Bloom Burton Fairness Opinion previously delivered had not changed as a result of the changes made to the Arrangement from the Original Arrangement.Neither the Bloom Burton Fairness Opinion nor Bloom Burton's subsequent confirmation referred to above constitutes a recommendation to Tribute Shareholders as to how to vote with respect to the Arrangement Resolution. The full text of the Bloom Burton Fairness Opinion, which sets forth the assumptions made, general procedures followed, matters considered and limitations on the review undertaken by Bloom Burton, is reproduced as Appendix H to this Circular. The Bloom Burton Fairness Opinion was prepared solely for the benefit and use of the Tribute Board in its consideration of the transaction contemplated in the Original Transaction Agreement and addresses only the fairness, from a financial point of view, of the consideration to be received under the Original Arrangement structure by Tribute Shareholders.This summary of the Bloom Burton Fairness Opinion is qualified in its entirety by reference to the full text of the Bloom Burton Fairness Opinion.Tribute Shareholders are urged to read the Bloom Burton Fairness Opinion carefully in its entirety. Bloom Burton has been paid fees for its services as financial advisor to the Tribute Board, including for the delivery of the Bloom Burton Fairness Opinion.A substantial portion of the fees in respect of Bloom Burton's services as financial advisor is contingent on completion of the Arrangement or an alternative transaction.The fee to be received by Bloom Burton in respect of the Bloom Burton Fairness Opinion is not contingent on completion of the Arrangement or an alternative transaction.In addition, Bloom Burton is to be reimbursed for its reasonable expenses and is to be indemnified in respect of certain liabilities that might arise out of its engagement.The Tribute Board took this fee structure into account when considering the Bloom Burton Fairness Opinion. 37 Tribute Shareholder Approval At the Tribute Meeting, Tribute Shareholders will be asked to vote to approve the Arrangement Resolution.The approval of the Arrangement Resolution will require the affirmative vote of at least two-thirds of the votes cast at the Tribute Meeting in person or by proxy by Tribute Shareholders.In addition, the Arrangement Resolution will require the affirmative vote of at least a majority of the Minority Shareholders present at the Tribute Meeting in person or by proxy.The Arrangement Resolution must be passed in order for Tribute to seek the Final Order and to implement the Arrangement on the Arrangement Effective Date in accordance with the Final Order. Description of the Arrangement The following description of the Arrangement is qualified in its entirety by reference to the full text of the Plan of Arrangement, a copy of which forms part of Appendix E of this Circular. Under the Arrangement, each Tribute Shareholder will receive, in respect of each Tribute Common Share, 0.1455 Parent Shares per Tribute Common Share. If the Arrangement is approved by the Tribute Shareholders and all of the conditions precedent to the completion of the Arrangement are satisfied or waived, the Arrangement will become effective at the Arrangement Effective Time (which is expected to be at 12:01 a.m. (Toronto time) on the Arrangement Effective Date). At the Arrangement Effective Time, the following shall be deemed to occur in the following order: Tribute Dissenting Shareholders (a) the Tribute Common Shares held by Tribute Dissenting Shareholders shall be deemed to have been transferred to Tribute (free of any claims) and cancelled and as at the Arrangement Effective Time such Tribute Dissenting Shareholders shall cease to have any rights as Tribute Shareholders other than the right to be paid the fair value of their Tribute Common Shares in accordance with Article 5 of the Plan of Arrangement; Vesting of Tribute Options (b) each Tribute Option outstanding immediately prior to the Arrangement Effective Time, notwithstanding any contingent vesting provisions to which it might otherwise have been subject, shall be deemed to be fully vested; Exchange of Tribute Options (No Rollover Election) (c) if a Tribute Optionholder provides to Tribute, on or before the date which is three (3) Business Days prior to the Arrangement Effective Date, a duly completed and executed Optionholder Election Form and therein designates that certain Tribute Options held by such Tribute Optionholder are subject to an exchange election ("Exchange Options"), each such Exchange Option will be deemed to be surrendered to Tribute in exchange for such number of Tribute Common Shares as is equal to the quotient obtained when the Tribute Option Differential applicable to such Exchange Option is divided by the Tribute Market Value; (d) if a Tribute Optionholder does not deliver a duly completed and executed Optionholder Election Form in accordance with Subsection (c) or (h) or fails to make an election in respect of any Tribute Options held by such Tribute Optionholder, such Tribute Options not subject to an election shall be deemed to be (A) Exchange Options in the event the Tribute Option Differential applicable to such options is greater than zero and treated in the same manner as Subsection (c); or (B) surrendered to Tribute in exchange for a cash payment of C$0.0001 from Tribute per applicable Tribute Option in the event the Tribute Option Differential applicable to such option is zero or less than zero; 38 Amalgamation of Can Merger Sub and Tribute (e) Can Merger Sub and Tribute shall merge (the "Amalgamation") to form one corporate entity with the same effect as if they were amalgamated under section 177 of the OBCA, except that the separate legal existence of Tribute will not cease and Tribute will survive the amalgamation, as more fully described in Section 3.3 of the Plan of Arrangement, and without limiting the foregoing, the separate legal existence of Can Merger Sub will cease without Can Merger Sub being liquidated or wound up, Can Merger Sub and Tribute will continue as one corporation, and the property of Tribute and Can Merger Sub will become the property of Amalco. On the amalgamation of Can Merger Sub and Tribute to form Amalco pursuant to this Section (e): (iv) (A) each Can Merger Sub Share outstanding immediately prior to the Arrangement Effective Time shall be exchanged for one Amalco Share, (B) the holder of the Can Merger Sub Shares so exchanged shall be added to the register of holders of Amalco Shares and (C) the Can Merger Sub Shares so exchanged shall be cancelled without any repayment of capital; (v) (A) each Tribute Common Share outstanding immediately prior to the Arrangement Effective Time (other than Tribute Common Shares held by Tribute Dissenting Shareholders) shall be exchanged for 0.1455 of a Parent Share, (B) the holders of the Tribute Common Shares so exchanged shall be added to the register of holders of Parent Shares and (C) the Tribute Common Shares so exchanged shall be cancelled without any repayment of capital; (vi) in consideration for Parent issuing and delivering, on behalf of Amalco, Parent Shares directly to former holders of Tribute Common Shares pursuant to Section (e)(ii), Amalco shall issue to Parent the number of Amalco Shares with an aggregate fair market value equal to the aggregate fair market value of the Parent Shares so issued and delivered and there shall be added to the stated capital account maintained by Parent for Parent Shares an amount equal to the aggregate "paid-up capital" (for the purposes of the Tax Act) of the Tribute Common Shares exchanged for Parent Shares pursuant to Section (e)(ii); Exercise of Tribute Warrants and MFI Note (f) after the Arrangement Effective Time, on the due and proper exercise of the MFI Note by the holder thereof or the Tribute Warrants by a Tribute Warrantholder, such securities will entitle such holder to purchase or otherwise acquire, as the case may be, Parent Shares for no additional consideration beyond that set out in the MFI Note or the Tribute Indenture or the certificates evidencing such securities, as the case may be, subject to the application of the Arrangement Exchange Ratio to the number of Parent Shares such holder is entitled to acquire and the exercise price of the Tribute Warrants and the MFI Note, all of which is in accordance with the provisions of the MFI Note, the Tribute Warrant Indenture and the certificates evidencing such securities, as the case may be; Exercise of Tribute Compensation Options (g) after the Arrangement Effective Time, on the due and proper exercise of the Tribute Compensation Options by a Tribute Compensation Optionholder, such Tribute Compensation Options will entitle such Tribute Compensation Optionholder to purchase Parent Shares and Indenture Warrants for no additional consideration beyond that set out in the certificate evidencing such Tribute Compensation Options, subject to the application of the Arrangement Exchange Ratio to the number of Parent Shares such holder is entitled to acquire and the exercise price of the Tribute Compensation Options, all of which is in accordance with the provisions of the certificates evidencing such Tribute Compensation Options; 39 Conversion of Tribute Options by Continuing Optionholders pursuant to Rollover Elections (h) if a Continuing Optionholder provides to Parent and Tribute, on or before the date which is three (3) Business Days prior to the Arrangement Effective Date, a duly completed and executed Optionholder Election Form and therein designates that certain Tribute Options held by such Continuing Optionholder are subject to a rollover election ("Rollover Options"), all such Rollover Options will be assumed by Parent and, for no consideration received by Parent, will be converted into Parent Options entitling the holder to purchase that number of Parent Shares as is equal to the number of Tribute Common Shares issuable pursuant to the Rollover Options so converted multiplied by the Exchange Ratio; the exercise price for each Parent Share issuable pursuant to such Parent Option will be equal to the exercise price of the Rollover Option so cancelled multiplied by the quotient obtained by dividing one (1) by the Arrangement Exchange Ratio; and the expiry date of each such Parent Option will be the same as for each corresponding Rollover Option so converted; Assignment and Assumption of Second Amended Facility Agreement (i) the obligations of Tribute under the terms of the Second Amended Facility Agreement shall be assigned to and assumed by Parent pursuant to the terms of the Second Amended Facility Agreement; Exchange of Tribute Convertible Notes (j) the Tribute Convertible Notes held by the Tribute Convertible Noteholders shall be sold, assigned and transferred to Parent in exchange for Parent Convertible Notes issued pursuant to the Second Amended Facility Agreement having the same principal amount as the Tribute Convertible Notes so exchanged and a conversion price equal to a 32.5% premium over the Pozen Purchase Price.For purposes of this Arrangement, the "Pozen Purchase Price" shall be equal to the lesser of (i) US$7.20, and (ii) a five percent (5%) discount off the five (5) day volume weighted average price per share of Pozen common stock as reported on Bloomberg Financial Markets, calculated over the five (5) trading days immediately preceding the date of Closing (as defined in the Transaction Agreement), not to be less than US$6.25. In the event any of Pozen, Tribute or Parent announce a material event, whether by press release or the filing of a Form 8-K (other than results of any shareholder meeting) during the ten (10) day period immediately preceding Closing, then clause (ii) above shall be revised to read: "(ii) a five percent (5%) discount off the two (2) day volume weighted average price per share of Pozen common stock as reported on Bloomberg Financial Markets, calculated over the two (2) trading days immediately preceding the date of Closing, not to be less than US$6.25." Letter of Transmittal A Letter of Transmittal is being mailed, together with this Circular, to each person who was a registered holder of Tribute Common Shares on the Record Date.Each registered Tribute Shareholder must forward a properly completed and signed Letter of Transmittal, with accompanying Tribute Common Share certificates, in order to receive the consideration to which such Tribute Shareholder is entitled under the Arrangement.It is recommended that Tribute Shareholders complete, sign and return the Letter of Transmittal with accompanying Tribute Common Share certificates to the Arrangement Depositary as soon as possible. Any use of the mail to transmit a certificate for Tribute Common Shares and a related Letter of Transmittal is at the risk of the Tribute Shareholder.If these documents are mailed, it is recommended that registered mail, with return receipt requested, properly insured, be used. Whether or not Tribute Shareholders forward the certificates representing their Tribute Common Shares, upon completion of the Plan of Arrangement on the Arrangement Effective Date, Tribute Shareholders will cease to be Tribute Shareholders and will only be entitled to receive that number of Parent Shares to which they are entitled under the Plan of Arrangement or, in the case of Tribute Shareholders who properly exercise Dissent Rights, the right to receive fair value for their Tribute Common Shares in accordance with the dissent procedures.See "Rights of Tribute Dissenting Shareholders". 40 The instructions for exchanging certificates representing Tribute Common Shares and depositing such share certificates with the Arrangement Depositary are set out in the Letter of Transmittal. The Letter of Transmittal provides instructions with regard to lost certificates. See "The Arrangement — Exchange Procedure". Exchange Procedure At or before the Arrangement Effective Time, Can Merger Sub will cause Parent to deposit with the Arrangement Depositary for the benefit of the Tribute Shareholders one or more certificates or other entitlements representing the aggregate number of Parent Shares required to be delivered by Can Merger Sub to the Tribute Shareholders pursuant to the Plan of Arrangement (calculated without reference to whether any Tribute Shareholder has exercised Dissent Rights).From and after the Arrangement Effective Time, certificates formerly representing Tribute securities that were exchanged under the Arrangement shall represent only the right to receive (a) the consideration to which the holders are entitled under the Arrangement, or (b) as to those held by Tribute Dissenting Shareholders (other than those Tribute Dissenting Shareholders deemed to have participated in the Arrangement ), to receive the fair value of the Tribute Common Shares represented by such certificates. Upon surrender to the Arrangement Depositary for cancellation of a certificate which immediately prior to the Arrangement Effective Time represented Tribute Common Shares that were exchanged under the Arrangement, together with a duly completed Letter of Transmittal and such other documents and instruments as the Arrangement Depositary may reasonably require, the holder of such surrendered certificate will be entitled to receive, and promptly after the Arrangement Effective Time the Arrangement Depositary will deliver to such holder, written evidence of the book-entry issuance in uncertificated form to, or certificates registered in the name of, such holder representing that number (rounded in accordance with the Plan of Arrangement) of Parent Shares which such holder is entitled to receive, less any applicable tax withholdings, and the surrendered certificate will be cancelled. Tribute Shareholders who hold Tribute Common Shares registered in the name of a broker, investment dealer, bank, trust company or other intermediary should contact the intermediary for instructions and assistance in providing details for registration and delivery of the Parent Shares to which the registered holder is entitled. Until surrendered, each certificate that immediately prior to the Arrangement Effective Time represented Tribute Common Shares will be deemed, following the Arrangement Effective Time, to represent only the right to receive upon such surrender (i) the consideration to which the holder is entitled under the Arrangement, and (ii) any dividends or other distributions with a record date after the Arrangement Effective Time paid or payable with respect to any Parent Shares issued in exchange therefor, in each case less any applicable tax withholdings. No dividends or other distributions paid, declared or made with respect to Parent Shares with a record date after the Arrangement Effective Time will be paid to the holder of any unsurrendered Tribute Common Shares exchanged pursuant to the Arrangement, unless and until the holder of record of the certificate representing such Tribute Common Shares surrenders such certificate.Subject to applicable law, at the time of surrender of any such certificate, the holder of record of the certificate will be paid, without interest the amount of dividends or other distributions with a record date after the Arrangement Effective Time which have been paid or made prior to such surrender with respect to the whole number of Parent Shares, as the case may be, and on the appropriate payment date, the amount of dividends or other distributions with a record date after the Arrangement Effective Time but which have not been paid or made prior to such surrender. If any certificate that immediately prior to the Arrangement Effective Time represented outstanding Tribute Common Shares has been lost, stolen or destroyed, upon the making of an affidavit of that fact by the person claiming such certificate to be lost, stolen or destroyed, and upon contacting the Arrangement Depositary toll free at 1-800-546-5141, the Arrangement Depositary will issue in exchange for such lost, stolen or destroyed certificate, any Parent Shares deliverable in respect thereof in accordance with such holder's Letter of Transmittal, as determined in accordance with the Arrangement.When authorizing such payment in exchange for any lost, stolen or destroyed certificate, the person to whom such payment is to be delivered may be required to, as a condition precedent to the delivery thereof, give a bond satisfactory to Parent and the Arrangement Depositary or otherwise indemnify Tribute, Pozen, Parent and the Arrangement Depositary in a manner satisfactory to them against any claim that may be made against any of them with respect to the certificate alleged to have been lost, stolen or destroyed. 41 Any certificate which immediately prior to the Arrangement Effective Time represented outstanding Tribute Common Shares that were acquired pursuant to the Arrangement and which has not been properly deposited with all other documents as required by the Plan of Arrangement on or prior to the sixth anniversary of the Arrangement Effective Date, shall cease to represent a claim or interest of any kind or nature whatsoever, whether as security holder or otherwise and whether against Tribute, Parent, Pozen or the Arrangement Depositary or any other person.On such date, the Parent Shares to which the former registered holder of the certificate referred to in the preceding sentence would otherwise have been entitled to receive shall be deemed to have been surrendered to Can Merger Sub, together with all entitlements to dividends, distributions and interest thereon held for such former registered holder, for no consideration. Tribute, Parent, Can Merger Sub and the Arrangement Depositary are entitled to deduct and withhold from any consideration otherwise payable under the Arrangement to any Tribute Shareholder such amounts as Tribute, Parent, Can Merger Sub or the Arrangement Depositary are required to deduct and withhold with respect to such payment under the ITA, United States tax laws or any other applicable law.To the extent that amounts are so withheld, such withheld amounts will be treated for all purposes as having been paid to the holder of the shares in respect of which such deduction and withholding was made, provided that such withheld amounts are actually remitted to the appropriate taxing authority. The Arrangement Depositary will act as the agent of persons who have deposited Tribute Common Shares pursuant to the Arrangement for the purpose of receiving the Parent Shares and transmitting the Parent Shares to such persons and receipt of the Parent Shares by the Arrangement Depositary will be deemed to constitute receipt of payment by persons depositing Tribute Common Shares. Settlement with persons who deposit Tribute Common Shares will be effected by the Arrangement Depositary forwarding written evidence of the book-entry issuance in uncertificated form of, or certificates representing, the Parent Shares by first class insured mail, postage prepaid. Fractional Shares No fractional Parent Shares will be issued upon the surrender for exchange of certificates representing Tribute Common Shares.In lieu of any fractional shares: (a) each holder of Tribute Common Shares otherwise entitled to a fractional interest in a Parent Share will receive the nearest whole number of Parent Shares (with fractions equal to exactly 0.5 being rounded up); and (b) each holder of Tribute Options otherwise entitled to a fractional interest in a Tribute Common Share will receive the nearest whole number of Tribute Common Shares (with fractions equal to exactly 0.5 being rounded up). Interests of Certain Persons in the Arrangement In considering the recommendation of the Tribute Board with respect to the Arrangement, Tribute Shareholders should be aware that certain members of the Tribute Board and of Tribute's management have interests in connection with the transactions contemplated in the Arrangement, including those referred to below, that may create actual or potential conflicts of interest in connection with such transactions. The independent members of the Tribute Board are aware of these interests and considered them along with the other matters described above in "The Arrangement — Recommendation of the Tribute Board". 42 Tribute Options and Tribute Warrants Certain members of the Tribute Board and Tribute's management hold Tribute Options and Tribute Warrants that are being dealt with under the Arrangement.The holding of these convertible securities of Tribute, in addition to Tribute Common Shares, means that such members of the Tribute Board and Tribute's management may receive consideration pursuant to the Arrangement which is different than Tribute Shareholders.Please see sections entitled "The Transaction – Description of the Arrangement – Vesting of Tribute Options", "- Exchange of Tribute Options (No Rollover Election)", "- Exercise of Tribute Warrants"; and "- Conversion of Tribute Options by Continuing Optionholders pursuant to Rollover Elections". Employment Agreements Tribute has written employment agreements with certain of its executive officers providing for certain payments in the event of the termination of the executive's employment by Tribute (except for cause or voluntary resignation or retirement) or in the event of a change of control of Tribute. The transactions contemplated by the Arrangement will constitute a change of control of Tribute entitling certain officers of Tribute to "change of control payments" for the purposes of the employment agreements, in certain cases whether or not they continue to be employed by Tribute. The following is a description of the termination and change of control provisions in the employment agreements for certain senior officers of Tribute. Robert Harris, Chief Executive Officer – If Mr. Harris' employment is terminated (a) by Tribute for any reason other than for Just Cause or Disability (as such terms are defined in Mr. Harris' employment agreement) or death, or (b) by Mr. Harris for Good Reason (as such term is defined in the employment agreement), Mr. Harris shall be entitled to an amount equal to (i) twice his annual salary at the time of termination and a cash award based on achieving 100 to 105% of the applicable EBITDA and Gross Revenue Budgets (as such terms are defined in the employment agreement) and (ii) the pro-rated cash award for the year in which termination occurs that would be payable based on the actual year to date Gross Revenue and EBITDA performance compared to the year to date agreed upon Gross Revenue and EBITDA Budgets up to an including the last full calendar month prior to the termination, and all outstanding and accrued regular and vacation pay and expenses to the date of termination. Upon a Control Change (as defined in the employment agreement), Mr. Harris shall automatically be entitled to an amount equal to (i) twice his annual salary at the time of the Control Change and the cash award based on achieving 100 to 105% of the applicable EBITDA and Gross Revenue Budgets, and (ii) the pro-rated cash award for the year in which the Control Change occurs that would be payable based on the actual year to date Gross Revenue and EBITDA performance compared to the year to date agreed upon Gross Revenue and EBITDA Budgets up to an including the last full calendar month prior to the Control Change, and (iii) all outstanding and accrued regular and vacation pay and expenses to the date of termination.Furthermore, if Mr. Harris holds any options, rights, warrants or other entitlements for the purchase or acquisition of shares in the capital of Tribute, all such rights shall vest immediately and continue to be available for exercise for a period of up to 60 days following the date of termination, after which any such rights shall be void and of no further force and effect.The value of the foregoing payments of (i) and (ii) is estimated to be C$1,138,000 assuming termination occurred on December 31, 2015 and that the prorated value of (ii) is calculated based on achieving 100 to 105% of the performance criteria. Scott Langille – If Mr. Langille's employment is terminated (a) by Tribute for any reason other than for Just Cause or Disability (as such terms are defined in Mr. Langille's employment agreement) or death, or (b) by Mr. Langille for Good Reason (as such term is defined in Mr. Langille's employment agreement), Mr. Langille shall be entitled to an amount equal to (i) twice his annual salary at the time of termination and a cash award based on achieving 100 to 105% of the applicable EBITDA and Gross Revenue Budgets and (ii) the pro-rated cash award for the year in which termination occurs that would be payable based on the actual year to date Gross Revenue and EBITDA performance compared to the year to date agreed upon Gross Revenue and EBITDA Budgets up to an including the last full calendar month prior to the termination, and all outstanding and accrued regular and vacation pay and expenses to the date of termination.Upon a Control Change, Mr. Langille shall automatically be entitled to an amount equal to (i) twice his annual salary at the time of the Control Change and a cash award based on achieving 100 to 105% of the applicable EBITDA and Gross Revenue Budgets and (ii) the pro-rated cash award for the year in which the Control Change occurs that would be payable based on the actual year to date Gross Revenue and EBITDA performance compared to the year to date agreed upon Gross Revenue and EBITDA Budgets up to an including the last full calendar month prior to the Control Change, and (iii) all outstanding and accrued regular and vacation pay and expenses to the date of termination. Furthermore, if Mr. Langille holds any options, rights, warrants or other entitlements for the purchase or acquisition of shares in the capital of Tribute, all such rights shall vest immediately and continue to be available for exercise for a period of up to 60 days following the date of termination, after which any such rights shall be void and of no further force and effect.The value of the foregoing payments of (i) and (ii) is estimated to be C$800,000 assuming termination occurred December 31, 2015 and that the prorated value of (ii) is calculated based on achieving 100 to 105% of the performance criteria. 43 Janice Clarke – If Ms. Clarke's employment is terminated by Tribute for any other reason other than for Just Cause, Disability (as such terms are defined in Ms. Clarke's employment agreement) or death, by Ms. Clarke for Good Reason (as such term is defined in Ms. Clarke's employment agreement), or by Ms. Clarke with or without reason during the six month period immediately following a Control Change (as defined in the employment agreement), Ms. Clarke shall be entitled to an amount equal to twenty-four months of annual salary at the time of termination, and all outstanding and accrued regular and vacation pay and expenses to the date of termination.Furthermore, if Ms. Clarke holds any options, rights, warrants or other entitlements for the purchase or acquisition of shares in the capital of Tribute, all such rights shall vest immediately and continue to be available for exercise for a period of 30 days following the date of termination, after which any such rights shall be void and of no further force and effect.The value of the foregoing payments is estimated to be C$558,000 assuming termination occurred on December 31, 2015. Indemnification of Directors and Officers The Transaction Agreement provides that all rights to indemnification or exculpation existing in favour of the present and former directors and officers of Tribute or of any of the Tribute subsidiaries (each such present or former director or officer of Tribute or of any of the Tribute subsidiaries being herein referred to as an "Indemnified Party") as provided in the constating documents of Tribute or any of the Tribute subsidiaries or any contract by which Tribute or any of the Tribute subsidiaries is bound will survive the completion of the Arrangement and continue in full force and effect and without modification, with respect to actions or omissions of the Indemnified Parties occurring prior to the Arrangement Effective Time, for the period contemplated therein. The Support Agreements On June 8, 2015, the Supporting Shareholders, being directors and executive officers of Tribute, who collectively beneficially owned, directly or indirectly, or exercised control or direction over 29,342,708 Tribute Common Shares, representing approximately 25.26% of the issued and outstanding Tribute Common Shares as of June 8, 2015, entered into the Support Agreements with the Can Merger Sub. The following description of certain material provisions of the Support Agreement is a summary only and is not comprehensive. Pursuant to the Support Agreement, each of the Supporting Shareholders agreed on and subject to the terms thereof, to: (a) vote, or cause to be voted, the Tribute Common Shares held by it in favour of the Arrangement Resolution, and will not withdraw the forms of proxy except as expressly otherwise provided in the Support Agreement; (b) not option, sell, transfer, tender, deposit, pledge, encumber, grant a security interest in, hypothecate or otherwise convey or dispose of any Tribute Common Shares held by it, or any right or interest therein (legal or equitable), to any person or group or agree to do any of the foregoing; 44 (c) except as provided in the Support Agreement, not grant or agree to grant any proxy or other right to vote any Tribute Common Shares, Tribute Options or Tribute Warrants, or enter into any voting trust, vote pooling or other agreement with respect to the right to vote, call meetings of shareholders or give consents or approval of any kind as to any Tribute Common Shares, Tribute Options or Tribute Warrants; (d) not take any other action of any kind which might reasonably be regarded as likely to reduce the success of, or delay or interfere with the completion of, the Arrangement and the other transactions contemplated by the Support Agreement and the Transaction Agreement; (e) not vote or cause to be voted any Tribute Common Shares, Tribute Options or Tribute Warrants in respect of (or, where requested by Can Merger Sub, shall vote against) any proposed action by Tribute or its shareholders or affiliates or any other person in a manner which might reasonably be regarded as likely to prevent or delay the successful completion of the Arrangement or the other transactions contemplated by the Transaction Agreement and the Support Agreement; (f) in the event that any transaction other than the Arrangement is presented for approval of or acceptance by the securityholders of Tribute, it shall vote against and shall not, directly or indirectly, vote in favour of, accept, assist or otherwise further the successful completion of such transaction or purport to tender or deposit into any such transaction any Tribute Common Shares, Tribute Option or Tribute Warrants; (g) other than through the exercise of the Tribute Options or Tribute Warrants, not purchase or enter into any agreement or right to purchase any additional Tribute securities or any other securities of Tribute from and including the date hereof until the termination of the Support Agreement; (h) take all action to ensure that the representations and warranties in the Support Agreement remain true and correct at all times during the term of the Support Agreement, including as of the Arrangement Effective Time, as if such representations and warranties were made at and as of such time except to the extent such representations and warranties speak as of an earlier date; and (i) without limiting any of the foregoing, take all such steps as are necessary or advisable to ensure that at the Arrangement Effective Time, its Tribute Common Shares will be held by the Supporting Shareholder with good and marketable title thereto, free and clear of any and all mortgages, liens, charges, restrictions, security interests, adverse claims, pledges, encumbrances and demands of any nature or kind whatsoever, and will not be subject to any shareholders' agreements, voting trust or similar agreements or any option, right or privilege (whether by law, pre-emptive or contractual) capable of becoming a shareholders' agreement, voting trust or other agreement affecting such Tribute Common Shares or the ability of any holder thereof to exercise all ownership rights thereto, including the voting of any such Tribute Common Shares. When not in material default in the performance of its obligations under the Support Agreement, each Supporting Shareholder may, without prejudice to any of its rights under the Support Agreement and in its sole discretion, terminate the Support Agreement by written notice to Can Merger Sub if: (a) any of the representations and warranties of Can Merger Sub under the Support Agreement are not true in all material respects; (b) Can Merger Sub has not complied with its covenants to the terminating Supporting Shareholder contained in the Support Agreement in all material respects; or (c) the Tribute Board has determined and notified Pozen that a Tribute Superior Proposal exists. When not in material default in the performance of its obligations under the Support Agreement, Can Merger Sub may, without prejudice to any of its rights under the Support Agreement and in its sole discretion, terminate the Support Agreement by written notice to a Supporting Shareholder if: (a) all of the representations and warranties of such Supporting Shareholder under the Support Agreement are not true in all material respects; (b) such Supporting Shareholder has not complied with its covenants to Can Merger Sub contained in the Support Agreement in all material respects; or (c) Can Merger Sub requests consent from the Supporting Shareholder in respect of an amendment contemplated by the Support Agreement and the Supporting Shareholder does not provide such consent within two business days. 45 Unless extended by mutual agreement of the Supporting Shareholders, on the one hand, and Can Merger Sub, on the other hand, the Support Agreement shall automatically terminate on the earlier of (a) the termination of the Transaction Agreement in accordance with its terms; and (b) the Outside Date. Procedure for Arrangement to Become Effective The Arrangement is proposed to be carried out pursuant to Section 182 of the OBCA. The following procedural steps must be taken in order for the Arrangement to become effective: (a) the Court must grant the Final Order approving the Arrangement; (b) all conditions precedent to the Arrangement further described in the Transaction Agreement must be satisfied or waived (as applicable) by the appropriate party; and (c) the Articles of Arrangement in the form prescribed by the OBCA must be filed with the Director under the OBCA. Court Approval and Completion of the Arrangement The Arrangement requires approval by the Court.Prior to the mailing of this Circular, Tribute obtained the Interim Order providing for the calling and holding of the Tribute Meeting and other procedural matters.A copy of the Interim Order is attached hereto as Appendix F.A copy of the Notice of Application applying for the Final Order is attached hereto as Appendix G. Subject to the approval of the Arrangement Resolution by Tribute Shareholders at the Tribute Meeting, the hearing in respect of the Final Order is expected to take place on or about February 2, 2016 in the Court at 330 University Avenue, Toronto, Ontario, or as soon thereafter as is reasonably practicable.Any Tribute Shareholder, Tribute Optionholder, Tribute Warrantholder or Tribute Convertible Noteholder who wishes to appear or be represented and to present evidence or arguments must serve and file a notice of appearance as set out in the Notice of Application for the Final Order and satisfy any other requirements of the Court.The Court will consider, among other things, the fairness and reasonableness of the Arrangement and the rights of every person affected.The Court may approve the Arrangement in any manner the Court may direct, subject to compliance with such terms and conditions, if any, as the Court deems fit. The Parent Shares, the Parent Options and the Parent Convertible Notes to be issued pursuant to the Arrangement have not been and will not be registered under the U.S. Securities Act or the securities laws of any state of the United States, and will be issued in reliance upon the Section 3(a)(10) Exemption and exemptions from registration or qualification under any applicable securities laws of any state of the United States.The Section 3(a)(10) Exemption exempts from the registration requirements of the U.S. Securities Act the distribution of securities which are issued in exchange for outstanding bona fide securities where the terms and conditions of such issue and exchange are approved, after a hearing upon the fairness of such terms and conditions at which all persons to whom it is proposed to issue securities in such exchange have the right to appear and have received adequate and timely notice thereof, by a court or by a governmental entity expressly authorized by law to grant such approval.The Court is authorized to conduct a hearing at which the fairness of the terms and conditions of the Arrangement will be considered.The Court has been advised that if the terms and conditions of the Arrangement are approved by the Court, the Final Order will be relied upon to constitute the basis for the Section 3(a)(10) Exemption under the U.S. Securities Act.Accordingly, the Final Order of the Court will, if granted, constitute the basis for the exemption from the registration requirements of the U.S. Securities Act with respect to the issuance of the Parent Shares by Parent to the Tribute Shareholders, the Parent Options by Parent to the Tribute Optionholders and the Parent Convertible Notes by Parent to the Tribute Convertible Noteholders in connection with the Arrangement. 46 Assuming the Final Order is granted and the other conditions to closing contained in the Transaction Agreement are satisfied or waived, it is currently anticipated that Articles of Arrangement for Tribute will be filed with the Director under the OBCA to give effect to the Arrangement in the first quarter of 2016. Although Tribute's objective is to have the Arrangement Effective Date occur as soon as possible after the Tribute Meeting, the Arrangement Effective Date could be delayed for a number of reasons, including, but not limited to, an objection before the Court at the hearing of the application for the Final Order or any delay in obtaining any required approvals.Under certain circumstances, Tribute and Pozen may terminate the Transaction Agreement, as a result of which the Arrangement will not become effective, without prior notice to or action on the part of Tribute Shareholders. See "The Transaction Agreement — Termination; Termination Fees; Effect of Termination". Arrangement Depositary Parent will retain the services of the Arrangement Depositary for the receipt of the Letters of Transmittal and the certificates representing Tribute Common Shares and for the delivery and payment of the consideration payable for the Tribute Common Shares under the Arrangement.The Arrangement Depositary will receive reasonable and customary compensation for its services in connection with the Arrangement, will be reimbursed for certain reasonable out-of-pocket expenses and will be indemnified against certain liabilities, including liabilities under securities laws and expenses in connection therewith. The Financing Equity Financing On June 8, 2015, Tribute entered into the original subscription agreement (the "Original Subscription Agreement") with QLT, Pozen, Aralez Ireland, and the following investors thereto: Deerfield Private Design Fund III, L.P. ("Deerfield Private Design"); Deerfield International Master Fund, L.P. ("Deerfield International"); Deerfield Partners, L.P. ("Deerfield Partners"); EcoR1 Capital Fund, L.P.; EcoR1 Capital Fund Qualified, L.P.; Broadfin Healthcare Master Fund, Ltd; JW Partners, LP; and JW Opportunities Fund, LLC (the "Original Investors") (the "Original Equity Financing").Pursuant to the Original Subscription Agreement, subject to the completion of the Original Arrangement and the Merger, Aralez Ireland was to issue and sell to QLT and the Original Investors up to US$75 million of Aralez Ireland Shares in a private placement at a purchase price of US$7.20 per Aralez Ireland Share.The Original Subscription Agreement provided that Pozen was to prepare and cause to be filed with the SEC two registration statements on such form as may be required to effect a registration of the Aralez Ireland Shares issued under the Original Subscription Agreement within 60 days of the date of the signing of the Original Subscription Agreement and for certain other registration rights for each of QLT and the Original Investors under the U.S. Securities Act and the rules and regulations thereunder, or any similar successor statute, and applicable state securities laws. On December 7, 2015, Tribute entered into the amended and restated subscription agreement (the "Amended and Restated Subscription Agreement") with Pozen, QLT, Parent, Aralez Ireland and the following investors thereto: Deerfield Private Design; Deerfield International; Deerfield Partners; Broadfin Healthcare Master Fund, Ltd.; JW Partners, L.P.; and JW Opportunities Master Fund, Ltd., (each an "Investor" and collectively, the "Investors") (the "Equity Financing").Pursuant to the Amended and Restated Subscription Agreement, immediately prior to the consummation of the Transaction, Tribute will sell to QLT and the Investors an aggregate of US$75 million of Tribute Common Shares in a private placement at a purchase price per share equal to (a) the lesser of (i) US$7.20, and (ii) a 5% discount off the five day volume weighted average price as reported onBloomberg Financial Markets ("VWAP") per share of Pozen Common Stock calculated over the five trading days immediately preceding the date of closing of the Transaction, not to be less than US$6.25, multiplied by (b) 0.1455 (the "Equity Price").In the event any of Pozen, Tribute or Parent announce a material event (other than results of any shareholder meeting) during the ten day period immediately preceding closing of the Transaction, then clause (ii) above shall be revised to read: "(ii) a 5% discount off the two day VWAP per share of Pozen Common Stock, calculated over the two trading days immediately preceding the date of closing of the Transaction, not to be less than US$6.25".Based on the floor Equity Price of US$6.25, the maximum number of Tribute Common Shares to be sold to QLT and the Investors is 82,474,227 shares which would amount to 12,000,000 Parent Shares based on the Arrangement Exchange Ratio.Based on the maximum Equity Price of US$7.20, the minimumnumber of Tribute Common Shares to be sold to QLT and the Investors is 71,592,211 shares which would amount to 10,416,667 Parent Shares based on the Arrangement Exchange Ratio.The Amended and Restated Subscription Agreement provides that Parent shall prepare and cause to be filed with the SEC a registration statement to effect a registration of the Parent Shares to be issued under the Amended and Restated Subscription Agreement on or before January 15, 2016 and for certain other registration rights for each of QLT and the Investors under the U.S. Securities Laws. 47 The Amended and Restated Subscription Agreement amends and restates the Original Subscription Agreement by (i) removing Aralez Ireland as a party to the Original Subscription Agreement and substituting Parent for Aralez Ireland, (ii) substituting Tribute Common Shares for Aralez Ireland Shares, (iii) updating the list of Investors that are parties to the Amended and Restated Subscription Agreement, and (iv) making certain other changes to effect the foregoing. The foregoing description of the Amended and Restated Subscription Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the Amended and Restated Subscription Agreement.A copy of the Original Subscription Agreement was filed as Exhibit 10.3 to Tribute's material change report filed on Form 8-K filed on SEDAR on June 22, 2015 and with the SEC on June 12, 2015.The Amended and Restated Subscription Agreement was filed as Exhibit 10.3 to Tribute's material change report filed on Form 8-K filed on SEDAR and with the SEC on December 8, 2015.The foregoing descriptions of the Original Subscription Agreement and the Amended and Restated Subscription Agreement do not purport to be complete and are qualified in their entirety by reference to the full text of the Original Subscription Agreement and the Amended and Restated Subscription Agreement. Debt Financing On December 7, 2015, Tribute entered into the Second Amended and Restated Debt Facility Agreement (the "Second Amended Facility Agreement"), with Pozen, Parent and Deerfield Private Design, Deerfield International, and Deerfield Partners, and the other lender parties thereto (together with Deerfield Private Design, Deerfield International, and Deerfield Partners, the "Lenders").The Second Amended Facility Agreement amends and restates the original facility agreement dated June 8, 2015 (the "Original Facility Agreement"), as amended and restated by the first amended and restated facility agreement, by (i) substituting Parent for Aralez Ireland, (ii) substituting Tribute for Stamridge Limited, (iii) substituting Tribute Common Shares for Aralez Ireland Shares, (iv) substituting Tribute Convertible Notes for "exchangeable notes", (v) providing that certain obligations of Parent under the Second Amended Facility Agreement will become effective in connection with the consummation of the Transaction, and (vi) making certain other changes to effect the foregoing. Pursuant to the Second Amended Facility Agreement, Tribute may borrow from the Lenders up to an aggregate principal amount of US$275 million, of which (i) US$75 million will be in the form of the Tribute Convertible Notes at a conversion price equal to 32.5% premium over the Equity Price, issued and sold by Tribute to the Lenders immediately preceding the Arrangement Effective Time, upon the terms and conditions of the Second Amended Facility Agreement, and (ii) up to an aggregate principal amount of US$200 million, which will be made available for Permitted Acquisitions (as defined in the Second Amended Facility Agreement), and will be in the form of Secured Promissory Notes issued and sold by the Parent to the Lenders (the "Acquisition Notes"), evidencing the Acquisition Loans, upon the terms and conditions and subject to the limitations set forth in the Acquisition Notes, all subject to the terms and conditions of the Second Amended Facility Agreement.As a part of the Arrangement, the Tribute Convertible Notes will be exchanged for Parent Convertible Notes, which will be convertible into Parent Shares at a conversion price equal to a 32.5% premium over the Equity Price divided by 0.1455.The Parent Convertible Notes shall be secured by the assets of Parent and its subsidiaries. The foregoing description of the Second Amended Facility Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the Second Amended Facility Agreement.A copy of the Original Facility Agreement was filed as Exhibit10.2 to Tribute's material change report on Form8-K filed on SEDAR on June 22, 2015 and with the SEC on June12, 2015.A copy of the Second Amended Facility Agreement was filed as Exhibit 10.1 to Tribute's material change report filed on Form 8-K filed on SEDAR and with the SEC on December 8, 2015.The foregoing descriptions of the Original Facility Agreement and the Second Amended Facility Agreement do not purport to be complete and are qualified in their entirety by reference to the full text of each of the Original Facility Agreement and the Second Amended Facility Agreement.Capitalized terms used above without definition have the meanings given to such terms in the Second Amended Facility Agreement. 48 THE TRANSACTION AGREEMENT The Arrangement will be carried out pursuant to the Transaction Agreement and the Plan of Arrangement.The following summary description of certain material provisions of the Transaction Agreement is not comprehensive and is qualified in its entirety by reference to the full text of the Transaction Agreement, a copy of which can be accessed under Tribute's profile on SEDAR at www.sedar.com. This summary of the Transaction Agreement has been included to provide you with information regarding its terms, and Pozen and Tribute recommend that you read the Transaction Agreement carefully and in its entirety. Except for its status as the contractual document that establishes and governs the legal relations among the parties with respect to the Transaction, Pozen and Tribute do not intend for the Transaction Agreement to be a source of factual, business or operational information about the companies.The Transaction Agreement contains representations and warranties of the parties as of specific dates and may have been used for purposes of allocating risk between the parties rather than establishing matters as facts.Those representations and warranties are qualified in several important respects, which you should consider as you read them in the Transaction Agreement. The representations and warranties are qualified in their entirety by certain information Pozen and Tribute filed with the SEC or on SEDAR, as applicable, prior to the date of the Transaction Agreement, as well as by confidential disclosure letters that Pozen and Tribute delivered to each other in connection with the execution of the Transaction Agreement, and are qualified by contractual standards of materiality that may differ from what shareholders consider to be material.Information concerning the subject matter of the representations and warranties may have changed since the date of the Transaction Agreement and new information qualifying a representation or warranty may have been included in this Circular.For the foregoing reasons, you should not rely on the representations and warranties contained in the Transaction Agreement as statements of factual information. Closing of the Arrangement and the Merger The closing of the Arrangement and the Merger will occur on (i)the earlier of (A)the date that is three Business Days after the satisfaction or waiver of the conditions to the Closing of the Arrangement and the Merger (other than conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or, where permitted, waiver of those conditions) and (B)the date that is the day prior to the Outside Date, as it may be extended, provided, that all conditions to the Closing of the Arrangement and the Merger have been satisfied or waived as of such date (other than conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or, where permitted, waiver of those conditions) or (ii)a date mutually agreed in writing by Pozen and Tribute. The Arrangement Effective Time and the Merger Effective Time will occur as soon as practicable on the Closing Date, when (i) the Articles of Arrangement are filed with the Director, following which (ii) US Merger Sub and Pozen file the Certificate of Merger with the Secretary of State of the State of Delaware.At the Arrangement Effective Time and the Merger Effective Time, as applicable, (A) Can Merger Sub will amalgamate with Tribute to form Amalco, following which (B) US Merger Sub will be merged with and into Pozen and the separate existence of US Merger Sub will cease.Pozen will survive the Merger as indirect wholly-owned subsidiary of Parent. Amalco will be a direct wholly-owned subsidiary of Parent. Arrangement Consideration to Tribute Shareholders At the Arrangement Effective Time, each Tribute Common Share (other than Tribute Common Shares owned by Tribute Dissenting Shareholders who have properly exercised their Dissent Rights) will be exchanged into 0.1455 of a Parent Share.The Tribute Options, the Tribute Warrants, the Tribute Convertible Notes and Tribute Compensation Options and the Tribute Option Plan shall be treated by, and in the manner set forth in, the Plan of Arrangement.See section entitled "The Transaction". 49 Governing Documents Following the Arrangement As a result of the Arrangement, Tribute Shareholders will become holders of Parent Shares and their rights will be governed by British Columbia law (instead of Ontario law) and Parent's notice of articles and articles (collectively, "Parent's Articles") (instead of the Tribute articles and by-laws).Following the Transaction, former Tribute Shareholders will have different rights as Parent Shareholders than they had as Tribute Shareholders.For a summary of the material differences between the rights of Tribute Shareholders and Parent Shareholders, see "Comparison of the Holders of Tribute Common Shares and Parent Shares" set out in Appendix B hereto. Representations and Warranties Pozen, Tribute and Parent made representations and warranties in the Transaction Agreement on behalf of themselves and their respective subsidiaries that are subject, in some cases, to specified exceptions and qualifications contained in the Transaction Agreement (including qualifications by concepts of knowledge, materiality and/or dollar thresholds) and are further modified and limited by confidential disclosure letters and other confidential disclosures made by Pozen, Tribute and Parent.The representations and warranties made by Parent, Pozen and Tribute are also subject to and qualified by certain information included in their respective filings made with the SEC and, in the case of Tribute, the SEC and on SEDAR. The representations and warranties made by Pozen relate to the following subject matters, among other things: ● corporate organization and similar corporate matters, including the qualification to do business under applicable law, corporate standing and corporate power; ● the authority of Pozen to enter into the Transaction Agreement and due execution and delivery of the Transaction Agreement and the completion of the transactions contemplated thereby; ● required third party approvals; ● the absence of the violation of applicable laws, constituent documents, material contracts or material permits as a result of the merger and the Transaction Agreement; ● the capital structure and equity securities of Pozen; ● Pozen subsidiaries; ● compliance with securities laws and listing requirements; ● certain financial statements; ● internal controls and disclosure controls; ● the absence of certain undisclosed liabilities; ● the absence of certain changes and events since December 31, 2014; ● compliance with applicable laws; ● litigation; ● title to real property, absence of liens and leasehold interests; 50 ● leases of real property; ● material contracts, including the absence of violation or breach in any material respect of each such contract; ● taxes; ● labour and other employment matters; ● pension and employee benefit plans; ● intellectual property; ● compliance with certain regulatory matters; ● books and records; ● fairness opinions from Pozen's financial advisors; ● Pozen Board approval; ● environmental matters; ● insurance; ● required Pozen Stockholder approval; ● the absence of brokers and finders; ● the United States Investment Company Act of 1940, as amended; and ● relevant competition laws. The representations and warranties made by Tribute relate to the following subject matters, among other things: ● corporate organization and similar corporate matters, including the qualification to do business under applicable law, corporate standing and corporate power; ● the authority of Tribute to enter into the Transaction Agreement and due execution and delivery of the Transaction Agreement and the completion of the transactions contemplated thereby; ● required third party approvals; ● the absence of the violation of applicable laws, constituent documents, material contracts or material permits as a result of the merger and the Transaction Agreement; ● the capital structure and equity securities of Tribute; ● Tribute subsidiaries; ● compliance with securities laws and listing requirements; 51 ● certain financial statements; ● internal controls and disclosure controls; ● the absence of certain undisclosed liabilities; ● the absence of certain changes and events since December 31, 2014; ● compliance with applicable laws; ● litigation; ● title to real property, absence of liens and leasehold interests; ● leases of real property; ● material contracts, including the absence of violation or breach in any material respect of each such contract; ● taxes; ● labour and other employment matters; ● pension and employee benefit plans; ● intellectual property; ● compliance with certain regulatory matters; ● books and records; ● fairness opinions from Tribute's financial advisors; ● Tribute Board approval; ● environmental matters; ● insurance; ● required Tribute Shareholder approval; ● the absence of brokers and finders; and ● the United States Investment Company Act of 1940, as amended. The representations and warranties made by Parent relate to the following subject matters, among other things: ● corporate organization and similar corporate matters, including the qualification to do business under applicable law, corporate standing and corporate power; ● the authority of Parent to enter into the Transaction Agreement and due execution and delivery of the Transaction Agreement and the completion of the transactions contemplated thereby; 52 ● required third party approvals; ● the absence of the violation of applicable laws, constituent documents, material contracts or material permits as a result of the Transaction and the Transaction Agreement; ● the capital structure and equity securities of Parent; ● the capital structure and equity securities of US Merger Sub; ● the capital structure and equity securities of Can Merger Sub; ● Parent subsidiaries; ● the absence of certain undisclosed liabilities; ● the absence of certain changes and events since May 12, 2015; ● compliance with applicable laws; ● litigation; ● Parent board of directors approval; ● the absence of a requirement for Parent Shareholder approval; ● the absence of brokers and finders; ● Parent's shares being fully paid; and ● relevant competition laws. Material Adverse Effect Several of the representations, warranties, covenants, closing conditions and termination provisions contained in the Transaction Agreement refer to the concept of a "Material Adverse Effect." For purposes of the Transaction Agreement, a "Material Adverse Effect" when used in connection with Pozen, Tribute or Parent means any result, fact, change, effect, event, circumstance, occurrence or development that, individually or in the aggregate with all other adverse results, facts, changes, effects, events, circumstances, occurrences or developments, has, or would reasonably be expected to have, a material and adverse effect on (i)the business, operations, results of operations or condition (financial or otherwise) of such party and its subsidiaries, taken as a whole, or (ii)the ability of Pozen, Tribute or Parent or any of their respective subsidiaries to perform their covenants or obligations under the Transaction Agreement or to consummate the transactions contemplated by the Transaction Agreement, except as arising out of or resulting from any of the following: ● changes, developments or conditions in or relating to general international, political, economic or financial or capital market conditions, or political, economic or financial or capital market conditions in any jurisdiction in which such party or any of its subsidiaries operates or carries on business; ● changes, developments or conditions resulting from any act of sabotage or terrorism or any outbreak of hostilities or declared or undeclared war, or any escalation or worsening of such acts of sabotage, terrorism, hostilities or war; 53 ● any natural disaster; ● changes or developments in or relating to currency exchange or interest rates; ● changes or developments affecting the pharmaceutical industry in general; ● any adoption, implementation, promulgation, repeal, modification, reinterpretation, proposal or other change after the date of the Transaction Agreement in applicable United States or foreign, federal, state or local law (other than orders against a party or a subsidiary thereof) or U.S. GAAP or interpretations thereof, including (i)the rules, regulations and administrative policies of the FDA or interpretations thereof and (ii)any health reform statutes, rules or regulations or interpretations thereof; ● except for purposes of certain representations and warranties, changes resulting from compliance with the terms and conditions of the Transaction Agreement or from the announcement or pendency of the transactions contemplated by the Transaction Agreement; ● any actions taken (or omitted to be taken) by Pozen, US Merger Sub, Can Merger Sub, Tribute or Parent upon the express written request of the other; ● any changes in the share price or trading volume of Pozen Common Stock or Tribute Common Shares, as applicable, or in any analyst's recommendation with respect to Pozen or Tribute, as applicable, or (ii)any failure of Pozen or Tribute, as applicable, to meet projections, guidance, milestones, forecasts or published financial or operating predictions or measures (although this exception will not prevent the facts and circumstances giving rise to any of the foregoing events or failures from constituting and/or being taken into account in determining whether a Material Adverse Effect has occurred or is reasonably likely to occur); ● any litigation arising from or relating to the merger or the other transactions contemplated by the Transaction Agreement; ● with respect to Pozen, to the extent described in the Pozen Disclosure Letter; or ● with respect to Tribute, to the extent described in the Tribute Disclosure Letter. However, the effect of the changes or developments described in the first six bullets above shall not be excluded to the extent that any of the changes or developments referred to therein disproportionately adversely affect such party and its subsidiaries, taken as a whole, in comparison to other persons who operate in the same industry as such party and its subsidiaries. Covenants Pozen Interim Operating Covenants Pozen has undertaken covenants in the Transaction Agreement relating to the conduct of its business prior to the completion of the Merger or the earlier termination of the Transaction Agreement.Unless Tribute otherwise consents in writing (to the extent that such consent is permitted by applicable law) or expressly permitted or specifically contemplated by the Transaction Agreement or the Arrangement or as is otherwise required by applicable law or order: ● the respective businesses of Pozen and its subsidiaries will be conducted, their respective facilities will be maintained and Pozen and its subsidiaries will continue to operate their respective businesses in the ordinary course of business in an effort to preserve the value thereof; 54 ● Pozen will use its commercially reasonable efforts to maintain and preserve intact its and its subsidiaries' respective business organizations, taken as a whole, material assets, material permits, material properties, material rights, goodwill and material business relationships and keep available the services of its and its subsidiaries' respective officers and employees as a group; ● Pozen will not, and will cause its subsidiaries not to, directly or indirectly: o alter or amend its charter, by-laws or other constituent documents; o declare, set aside or pay any dividend on or make any distribution or payment or return of capital in respect of the Pozen Common Stock (whether in cash or property); o split, divide, consolidate, combine or reclassify the Pozen Common Stock or any other securities of Pozen; o issue, grant, sell or pledge or authorize or agree to issue, grant, sell or pledge any Pozen Common Stock or other securities of Pozen or its subsidiaries (including options or any equity-based or equity-linked awards such as restricted or deferred share units or phantom share plans) which are convertible into or exchangeable or exercisable for, or otherwise evidencing a right to acquire, Pozen Common Stock, other than the issuance or sale of Pozen Common Stock pursuant to (i)the exercise of Pozen options outstanding on the date of the Transaction Agreement, or (ii)the terms of employee or director equity awards, including any awards issued under the Pozen stock option plan and outstanding on the date of the Transaction Agreement; o except as contemplated by the Transaction Agreement or as required by applicable law or the terms of any Pozen benefit plan in effect as of the date of the Transaction Agreement (i)grant any increases in the compensation or benefits of any of its directors, individual independent contractors, executive officers, employees or consultants, except for increases in the compensation of employees in the ordinary course of business whose annual base salary is less than US$250,000; or (ii)grant or increase any severance, change in control, termination or similar compensation or benefits payable to any director, individual independent contractor, officer or employee, (iii)promote any employee who is an officer to a position more senior than such employee's position as of the date of the Transaction Agreement, or promote a non-officer employee to an officer position, (iv)accelerate the time of payment or vesting of, or the lapsing of restrictions with respect to, any compensation (including bonuses) or benefits under any Pozen benefit plan or Pozen employment agreement; (v)enter into, terminate or materially amend any Pozen benefit plan or any plan, program, agreement or Arrangement that would constitute a Pozen benefit plan if in effect on the date of the Transaction Agreement; (vi)hire any person to be employed by or a consultant of Pozen or any of its subsidiaries other than the hiring of employees or consultants in the ordinary course of business, where such employee or consultant has total annual compensation (base salary and target cash incentive opportunity) not in excess of US$250,000; (vii)terminate any person in connection with any mass reduction, reduction in force or corporate restructuring and (viii)loan or advance any money to any employee, director or individual independent contractor of Pozen or any of its subsidiaries (other than advances in the ordinary course of business) or forgive any loans to any such employee, director or individual independent contractor; o redeem, purchase or otherwise acquire any outstanding Pozen Common Stock or other securities convertible into or exchangeable or exercisable for Pozen Common Stock, other than (i)in transactions between two or more wholly-owned Pozen subsidiaries or between Pozen and a Pozen wholly-owned subsidiary, or (ii)pursuant to the terms of employee or director equity awards, including any awards issued under the Pozen share plan; o amend the terms of any securities of Pozen or its subsidiaries; 55 o adopt a plan of liquidation or resolution providing for the liquidation or dissolution of Pozen or any of its subsidiaries; o reorganize, consolidate or merge with any other person; o make any changes to any of its material accounting policies, principles, methods, practices or procedures (including by adopting any material new accounting policies, principles, methods, practices or procedures), except as required by applicable laws or U.S. GAAP; o except for sales, leases or licenses entered into in the ordinary course of business or as contemplated by the Transaction Agreement or in connection with any transactions contemplated thereby, and except for permitted liens, sell, lease or license, voluntarily pledge or otherwise dispose of any assets or properties of Pozen (including the shares or other equity securities of any subsidiary of Pozen) or of any of its subsidiaries having a value greater than US$500,000 in the aggregate; o abandon, allow to lapse or fail to maintain any intellectual property that is owned by or exclusively licensed to Pozen or any Pozen subsidiary and that is material to Pozen and its subsidiaries taken as a whole; o (i) acquire (by merger, consolidation, Arrangement or acquisition of shares or other equity securities or interests or assets or otherwise) any corporation, partnership, association or other business organization or division thereof or any property or asset constituting a business (but excluding properties or assets acquired in the ordinary course of business), or (ii)make any investment in any person that is not Pozen or a Pozen subsidiary, by the purchase of securities or contribution of capital or otherwise, that has a value (in the case of clauses (i)and (ii)) greater than US$500,000 in the aggregate; o incur any indebtedness for borrowed money in excess of US$500,000 in the aggregate; o enter into any hedging, derivative or swap transaction or contract in respect thereof, except for any such transaction or contract entered into in the ordinary course of business and not for speculative purposes; o assume, guarantee or otherwise as an accommodation become responsible for the indebtedness for borrowed money of any other person (other than Pozen or any Pozen subsidiary); o make any loans or advances to any other person (other than Pozen or any Pozen subsidiary), except for extensions of credit in the ordinary course of business; o voluntarily waive, release, assign, settle or compromise any material claim or proceeding where such waivers, releases, assignments, settlements or compromises exceed US$500,000 individually or in any case would entail the imposition of any material non-monetary damages against Pozen or any Pozen subsidiary; o negotiate or enter into any collective bargaining agreement, collective agreement or other contract with any labour organization or union or other employee association; o settle or compromise any action, claim or other proceeding brought by any present, former or purported holder of its securities in connection with the Merger or the other transactions contemplated by the Transaction Agreement; o enter into any material new line of business, enterprise or other activity, which excludes the development or acquisition of pharmaceutical or similar products or product candidates (including the expansion of the usage or potential usage of any existing pharmaceutical or similar products or product candidates); 56 o expend or commit to expend any amounts that would constitute capital expenditures pursuant to U.S. GAAP as applied by Pozen, where such expenditures or commitments exceed US$500,000 in the aggregate; o other than in the ordinary course of business, (i)enter into any contract that would, if entered into prior to the date of the Transaction Agreement, be a Pozen material contract, or (ii)materially modify, materially amend or terminate any Pozen material contract or waive, release or assign any material rights or claims thereunder; o except as required by applicable law or U.S. GAAP, make, change, revoke or rescind any material election relating to taxes; make or change any material method of tax accounting; make any material amendment with respect to any tax return; or settle or otherwise finally resolve any controversy relating to a material amount of taxes; o agree to do any of the foregoing; ● Pozen will promptly notify Tribute in writing of the occurrence of any event which would have a Material Adverse Effect with respect to Pozen; and ● Pozen will cooperate with Tribute and Parent to facilitate the preparation and filing of the Circular in accordance with Canadian securities laws on a timely basis. Tribute Interim Operating Covenants Tribute has undertaken covenants in the Transaction Agreement relating to the conduct of its business prior to the completion of the Arrangement or the earlier termination of the Transaction Agreement.Unless Pozen otherwise consents in writing (to the extent that such consent is permitted by applicable law) or expressly permitted or specifically contemplated by the Transaction Agreement or as is otherwise required by applicable law or order: ● the respective businesses of Tribute and its subsidiaries will be conducted, their respective facilities will be maintained and Tribute and its subsidiaries will continue to conduct and operate their respective businesses only in the ordinary course of business in an effort to preserve the value thereof; ● Tribute will use its commercially reasonable efforts to maintain and preserve intact its and its subsidiaries' respective business organizations, taken as a whole, material assets, material permits, material properties, material rights, goodwill and material business relationships and keep available the services of its and its subsidiaries' respective officers and employees as a group; ● Tribute will not, and will cause its subsidiaries not to, directly or indirectly: o alter or amend its charter, by-laws or other constituent documents; o declare, set aside or pay any dividend on or make any distribution or payment or return of capital in respect of the Tribute Common Share (whether in cash or property); o split, divide, consolidate, combine or reclassify the Tribute Common Share or any other securities of Tribute; o issue, grant, sell or pledge or authorize or agree to issue, grant, sell or pledge any Tribute Common Share or other securities of Tribute or its subsidiaries (including options or any equity-based or equity-linked awards such as restricted or deferred share units or phantom share plans) which are convertible into or exchangeable or exercisable for, or otherwise evidencing a right to acquire, Tribute Common Shares, other than the issuance or sale of Tribute Common Shares pursuant to (i)the exercise of Tribute Options, Tribute Warrants or Tribute Compensation Options outstanding on the date of the Transaction Agreement or issuable pursuant to such securities outstanding on the date of the Transaction Agreement, or (ii)the terms of employee or director equity awards, including any awards issued under the Tribute Option Plan and outstanding on the date of the Transaction Agreement; 57 o except as contemplated by the Transaction Agreement or as required by applicable law or the terms of any Tribute plan in effect as of the date of the Transaction Agreement (i)grant any increases in the compensation or benefits of any of its directors, individual independent contractors, executive officers, employees or consultants, except for increases in the compensation of employees in the ordinary course of business whose annual base salary is less than US$250,000; or (ii)grant or increase any severance, change in control, termination or similar compensation or benefits payable to any director, individual independent contractor, officer or employee, (iii)promote any employee who is an officer to a position more senior than such employee's position as of the date of the Transaction Agreement, or promote a non-officer employee to an officer position, (iv)accelerate the time of payment or vesting of, or the lapsing of restrictions with respect to, any compensation (including bonuses) or benefits under any Tribute plan or Tribute employment agreement; (v)enter into, terminate or materially amend any Tribute benefit plan or any plan, program, agreement or Arrangement that would constitute a Tribute benefit plan if in effect on the date of the Transaction Agreement; (vi)hire any person to be employed by or a consultant of Tribute or any of its subsidiaries other than the hiring of employees or consultants in the ordinary course of business, where such employee or consultant has total annual compensation (base salary and target cash incentive opportunity) not in excess of US$250,000; (vii)terminate any person in connection with any mass reduction, reduction in force or corporate restructuring and (viii)loan or advance any money to any employee, director or individual independent contractor of Tribute or any of its subsidiaries (other than advances in the ordinary course of business) or forgive any loans to any such employee, director or individual independent contractor; o redeem, purchase or otherwise acquire any outstanding Tribute Common Share or other securities convertible into or exchangeable or exercisable for Tribute Common Shares, other than (i)in transactions between two or more wholly-owned Tribute subsidiaries or between Tribute and a wholly-owned Tribute subsidiary, or (ii)pursuant to the terms of employee or director equity awards, including any awards issued under the Tribute Option Plan; o amend the terms of any securities of Tribute or its subsidiaries; o adopt a plan of liquidation or resolution providing for the liquidation or dissolution of Tribute or any of its subsidiaries; o reorganize, amalgamate, consolidate or merge with any other person; o make any changes to any of its material accounting policies, principles, methods, practices or procedures (including by adopting any material new accounting policies, principles, methods, practices or procedures), except as required by applicable laws or U.S. GAAP; o except for sales, leases or licenses entered into in the ordinary course of business or as contemplated by the Transaction Agreement or in connection with any transactions contemplated thereby, and except for permitted liens, sell, lease or license, voluntarily pledge or otherwise dispose of any assets or properties of Tribute (including the shares or other equity securities of any subsidiary of Tribute) or of any of its subsidiaries having a value greater than US$500,000 in the aggregate; 58 o abandon, allow to lapse or fail to maintain any intellectual property that is owned by or exclusively licensed to Tribute or any Tribute subsidiary and that is material to Tribute and its subsidiaries taken as a whole; o (i) acquire (by merger, amalgamation, consolidation, Arrangement or acquisition of shares or other equity securities or interests or assets or otherwise) any corporation, partnership, association or other business organization or division thereof or any property or asset constituting a business (but excluding properties or assets acquired in the ordinary course of business), or (ii)make any investment in any person that is not Tribute or a Tribute subsidiary, by the purchase of securities or contribution of capital or otherwise, that has a value (in the case of clauses (i)and (ii)) greater than US$500,000 in the aggregate; o incur any indebtedness for borrowed money in excess of US$500,000 in the aggregate; o enter into any hedging, derivative or swap transaction or contract in respect thereof, except for any such transaction or contract entered into in the ordinary course of business and not for speculative purposes; o assume, guarantee or otherwise as an accommodation become responsible for the indebtedness for borrowed money of any other person (other than Tribute or any Tribute subsidiary); o make any loans or advances to any other person (other than Tribute or any Tribute subsidiary), except for extensions of credit in the ordinary course of business; o voluntarily waive, release, assign, settle or compromise any material claim or proceeding where such waivers, releases, assignments, settlements or compromises exceed US$500,000 individually or in any case would entail the imposition of any material non-monetary damages against Tribute or any Tribute subsidiary; o negotiate or enter into any collective bargaining agreement, collective agreement or other contract with any labour organization or union or other employee association; o settle or compromise any action, claim or other proceeding brought by any present, former or purported holder of its securities in connection with the Arrangement or the other transactions contemplated by the Transaction Agreement other than in respect of Tribute Dissenting Shareholders; o enter into any material new line of business, enterprise or other activity, which excludes the development or acquisition of pharmaceutical or similar products or product candidates (including the expansion of the usage or potential usage of any existing pharmaceutical or similar products or product candidates); o expend or commit to expend any amounts that would constitute capital expenditures pursuant to U.S. GAAP as applied by Tribute, where such expenditures or commitments exceed US$500,000 in the aggregate; o other than in the ordinary course of business, (i)enter into any contract that would, if entered into prior to the date of the Transaction Agreement, be a Tribute material contract, or (ii)materially modify, materially amend or terminate any Tribute material contract or waive, release or assign any material rights or claims thereunder; o except as required by applicable law or U.S. GAAP, make, change, revoke or rescind any material election relating to taxes; make or change any material method of tax accounting; make any material amendment with respect to any tax return; or settle or otherwise finally resolve any controversy relating to a material amount of taxes; 59 o other than in the ordinary course of business, submit any material information to or enter into any material discussions with or respond to any enquiry from any regulatory authority with respect to any product offered by Tribute or its subsidiaries; and o agree to do any of the foregoing; ● Tribute will promptly notify Pozen in writing of the occurrence of any event which would have a Material Adverse Effect with respect to Tribute; ● Tribute will cooperate with Pozen and Parent to prepare and file the Form S-4 with the SEC and the Pozen proxy statement contained therein on a timely basis; and ● Tribute shall use its reasonable commercial efforts to obtain an optionholder election form (as defined in the Arrangement) from each holder of Tribute Options prior to the application by Tribute for the Final Order. Parent Interim Operating Covenants Parent has undertaken covenants in the Transaction Agreement relating to the conduct of its business prior to the completion of the Transaction or the earlier termination of the Transaction Agreement.Unless Pozen and Tribute otherwise consent in writing (to the extent that such consent is permitted by applicable law) or expressly permitted or specifically contemplated by the Transaction Agreement or as is otherwise required by applicable law or order: ● Parent and its material subsidiaries will maintain their respective facilities and will continue to conduct and operate their respective businesses only in the ordinary course of business; ● Parent will use its commercially reasonable efforts to maintain and preserve intact its and its subsidiaries' respective business organizations, taken as a whole, material assets, material permits, material properties, material rights, goodwill and material business relationships and keep available the services of its and its subsidiaries' respective officers and material employees as a group; ● Parent will not and will not permit the material subsidiaries of Parent to, directly or indirectly: o alter or amend its memorandum and articles of association or other constituent documents in a manner adverse to Pozen Stockholders or Tribute Shareholders or inconsistent with the Transaction Agreement; o declare, set aside or pay any dividend on or make any distribution or payment or return of capital in respect of any of its equity securities, except, in the case of Parent's wholly-owned subsidiaries, for dividends payable to Parent or among wholly-owned subsidiaries of Parent; o split, divide, consolidate, combine or reclassify the Parent Shares; o amend the material terms of any equity securities of Parent; o adopt a plan of liquidation or resolution providing for the liquidation or dissolution of Parent; or o agree to do any of the foregoing; ● Parent will promptly notify Pozen and Tribute in writing of the occurrence of any event which would have a Material Adverse Effect with respect to Parent or Parent's material subsidiaries; ● Parent will register the Parent Shares pursuant to Section 12(b) of the U.S. Exchange Act; and 60 ● Parent will cooperate with Pozen to prepare and file the Form S-4 and the Pozen proxy statement contained therein with the SEC and with Tribute to prepare and file the Tribute circular. Board Recommendations; Tribute Meeting Parent's board of directors has unanimously adopted resolutions approving the Transaction Agreement.The Pozen Board present at applicable board meetings has unanimously adopted resolutions approving the Transaction Agreement and resolving to recommend to the holders of Pozen Common Stock that they vote to adopt the Transaction Agreement (the "Pozen Recommendation").The Tribute Board has unanimously adopted resolutions approving the Transaction Agreement and resolving to recommend to the holders of Tribute Common Shares that they vote FOR the Arrangement Resolution (the "Tribute Recommendation").In furtherance thereof and subject to the requirements of applicable law, Pozen has agreed to take all lawful action to convene a meeting of its stockholders, at which Pozen Stockholders will consider the adoption of the Transaction Agreement, as promptly as practicable after the registration statement on Form S-4, filed by Parent which contains Pozen's proxy statement, is declared effective. Pozen Non-Solicitation; Pozen Acquisition Proposals Subject to the exceptions described below, until the earlier of the Closing of the Transaction or the date, if any, on which the Transaction Agreement is terminated, Pozen shall not, and will cause its subsidiaries and direct each of its and their respective representatives not to, directly or indirectly, through any other person: ● initiate, solicit, knowingly facilitate or knowingly encourage (including by way of furnishing or affording access to information), or take any other action that would be reasonably expected to promote, directly or indirectly, any inquiries or the making of any proposal or offer with respect to a Pozen Acquisition Proposal or potential Pozen Acquisition Proposal; ● participate or engage in any discussions or negotiations regarding, or provide any information with respect to, or otherwise cooperate in any way with, or assist or participate in, knowingly encourage or otherwise knowingly facilitate, any effort or attempt by any other person (other than Tribute and its affiliates) to make or complete a Pozen Acquisition Proposal; ● effect any Pozen Change of Recommendation (defined below); ● approve, recommend or remain neutral with respect to, or publicly propose to approve, recommend or remain neutral with respect to any Pozen Acquisition Proposal (it being understood that publicly taking no position or a neutral position with respect to a Pozen Acquisition Proposal until the fifth business day after such Pozen Acquisition Proposal has been publicly announced shall not constitute a violation of this provision; or ● accept or enter into, or publicly propose to accept or enter into, any Pozen Acquisition Agreement. A "Pozen Change of Recommendation" for the purpose of the Transaction Agreement means any of the following: (i)the Pozen Board withholds, withdraws, modifies, changes or qualifies in a manner adverse to Tribute the Pozen Recommendation, (ii)the Pozen Board approves or recommends any Pozen Acquisition Proposal, (iii)Pozen enters into a Pozen Acquisition Agreement or (iv)Pozen or the Pozen Board publicly proposes or announces its intention to do any of the foregoing. However, if, prior to receipt of the Pozen Stockholder approval, Pozen or any of its subsidiaries, or any of its or their respective representatives, receives a written Pozen Acquisition Proposal (including, an amendment, change or modification to a Pozen Acquisition Proposal made prior to the date of the Transaction Agreement) that was not solicited after the date of the Transaction Agreement in contravention of the restrictions described above, Pozen and its representatives may: 61 ● contact the person making the Pozen Acquisition Proposal (or such person's representatives) solely for the purpose of clarifying the terms and conditions of such Pozen Acquisition Proposal and the likelihood of its consummation, so as to determine whether such Pozen Acquisition Proposal is, or could reasonably be expected to lead to, a Pozen Superior Proposal (as described below); and ● if the Pozen Board determines in good faith, following consultation with its outside legal counsel and financial advisors, that such Pozen Acquisition Proposal is, or could reasonably be expected to lead to, a Pozen Superior Proposal and that the failure to take relevant action would conflict with its fiduciary duties: o furnish to such person (and such person's representatives) information with respect to Pozen and its subsidiaries, provided that (1) Pozen first enters into a confidentiality agreement with such person that is no less favourable (including with respect to any "standstill" and similar provisions) to Pozen than the non-disclosure agreement between Pozen and Tribute, and sends a copy of such agreement to Tribute promptly following its execution, and (2) Pozen contemporaneously provides to Tribute any non-public information concerning Pozen and its subsidiaries that is provided to such person which was not previously provided to Tribute is also provided to Tribute or its representatives; and o engage in discussions and negotiations with such person and its representatives with respect to such Pozen Acquisition Proposal. A "Pozen Superior Proposal" for the purpose of the Transaction Agreement means, in general terms, an unsolicited bona fide written Pozen Acquisition Proposal (provided, however, that, for the purposes of this definition, all references to "20%" in the definition of "Pozen Acquisition Proposal" as it relates to securities of Pozen shall be changed to "50%" and references to "20%," as regards the assets of Pozen, shall be changed to "50%") made by a Person or Persons acting jointly or in concert (other than Parent, Tribute, Pozen and any of their respective affiliates) and which, or in respect of which: (i)the Pozen Board has determined in good faith, after consultation with its financial advisors and outside legal counsel: (a)would, if consummated, taking into account all of the terms and conditions of such Pozen Acquisition Proposal (but not assuming any risk of non-completion), result in a transaction which is more favourable to Pozen Stockholders from a financial point of view than the Transaction; (b)is reasonably capable of being completed in accordance with its terms, without undue delay, taking into account all legal, financial, regulatory and other aspects of such Pozen Acquisition Proposal and the Person or Persons making such Pozen Acquisition Proposal; and (c)that funds, securities or other consideration necessary for the Pozen Acquisition Proposal are or are reasonably likely to be available; and (ii)in the case of a Pozen Acquisition Proposal involving Pozen Common Stock, is made available to all of the Pozen Stockholders on the same terms and conditions. Pozen must promptly (and in any event within 24 hours of receipt) notify Tribute, at first orally and then in writing, of any proposal, inquiry, offer or request relating to or constituting a Pozen Acquisition Proposal, or which could reasonably be expected to lead to a Pozen Acquisition Proposal, in each case, received on or after the date of the Transaction Agreement, of which Pozen, any of its subsidiaries or any of their respective representatives is or becomes aware, or any request received by Pozen or any of its subsidiaries or any of their respective representatives for non-public information relating to Pozen or any of its subsidiaries in connection with a potential or actual Pozen Acquisition Proposal or for access to the properties, books and records or a list of securityholders of Pozen or any of its subsidiaries in connection with a potential or actual Pozen Acquisition Proposal. Such notice shall include the identity of the person making such Pozen Acquisition Proposal or proposal, inquiry, offer or request and a description of the material terms and conditions of such Pozen Acquisition Proposal or proposal, inquiry, offer or request, including a copy of any written materials submitted to Pozen, any of its subsidiaries or their representatives. Following the initial notification by Pozen to Tribute in respect of any Pozen Acquisition Proposal (or proposal, inquiry, offer or request in respect thereof) pursuant to the terms of the immediately preceding sentence, Pozen must keep Tribute promptly and fully informed of the status, including any change to the material terms and conditions, of any such Pozen Acquisition Proposal, proposal, inquiry, offer or request (for the avoidance of doubt, following such initial notification pursuant to the immediately preceding sentence, the terms of this sentence shall control in respect of such Pozen Acquisition Proposal, proposal, inquiry, offer or request). 62 Pozen Change of Recommendation The Pozen Board may, at any time after the date of the Transaction Agreement and prior to the receipt of the Pozen Stockholder approval, (i)effect a Pozen Change of Recommendation, if there is a material change, effect, development, circumstance, condition, state of facts, event or occurrence (that does not relate to or involve a Pozen Acquisition Proposal) occurring or arising after the date of the Transaction Agreement that was not known to the Pozen Board or certain officers of Pozen, or the material consequences of which (based on facts known to the Pozen Board or certain officers, as of the date of the Transaction Agreement) were not reasonably foreseeable, as of the date of the Transaction Agreement (a "Pozen Intervening Event"), or (ii)following receipt of a bona fide, unsolicited, written Pozen Acquisition Proposal that the Pozen Board determines in good faith, after consultations with outside legal and financial advisors, is a Pozen Superior Proposal, effect a Pozen Change of Recommendation and/or accept, approve or enter into any alternative Pozen Acquisition Agreement, if and only if: ● in the case of clause (ii)above, such Pozen Acquisition Proposal did not result from a breach of the non-solicitation provision described above and Pozen has complied with the other terms described in this section; ● the Pozen Board has determined in good faith, after consultation with its outside legal and financial advisors, that the failure to take the relevant action specified in clause (i) or clause (ii) above, as applicable, would be reasonably likely to be inconsistent with the Pozen Board's fiduciary duties to Pozen Stockholders under applicable laws; ● Pozen has provided written notice to Tribute delivered promptly (and in any event, within 24 hours) after the determination by the Pozen Board that (a)a Pozen Intervening Event has occurred, advising Tribute that the Pozen Board has determined that a Pozen Intervening Event has occurred and, as a result thereof, the Pozen Board intends to effect a Pozen Change of Recommendation, which written notice will set forth in reasonable detail the facts and circumstances related to the Pozen Intervening Event, or (b)a Pozen Superior Proposal exists, advising Tribute that Pozen has received a Pozen Superior Proposal and including written notice of the determination of the Pozen Board that such Pozen Acquisition Proposal constitutes a Pozen Superior Proposal, and, in the case of clause (ii)above, provided Tribute with a copy of any document(s) containing such Pozen Acquisition Proposal; and ● solely in the case of a Pozen Intervening Event or a Pozen Superior Proposal, Pozen previously or concurrently will have terminated the Transaction Agreement and paid the applicable termination fee described below. Nothing in the Transaction Agreement will prevent (i)Pozen or the Pozen Board from complying with its disclosure obligations under applicable U.S. federal or state law with regard to a Pozen Acquisition Proposal, as long as such disclosure does not constitute a Pozen Change of Recommendation, except as otherwise permitted by the Transaction Agreement, or (ii)calling or holding a meeting of the Pozen Stockholders requisitioned by the Pozen Stockholders in accordance with the DGCL or taking any other action with respect to a Pozen Acquisition Proposal to the extent ordered or mandated by a court of competent jurisdiction, as long as any proxy statement or other document required in connection with such meeting recommends that Pozen Stockholders vote against any proposed resolution in favour of or necessary to complete such Pozen Acquisition Proposal. Tribute Non-Solicitation; Tribute Acquisition Proposals Subject to the exceptions described below, until the earlier of the Closing or the date, if any, on which the Transaction Agreement is terminated, Tribute has agreed that it will not, and will cause its subsidiaries and direct each of its and their respective representatives not to, directly or indirectly, through any other person: ● initiate, solicit, knowingly facilitate or knowingly encourage (including by way of furnishing or affording access to information), or take any other action that would be reasonably expected to promote, directly or indirectly, any inquiries or the making of any proposal or offer with respect to a Tribute Acquisition Proposal or potential Tribute Acquisition Proposal; 63 ● participate or engage in any discussions or negotiations regarding, or provide any information with respect to, or otherwise cooperate in any way with, or assist or participate in, knowingly encourage or otherwise knowingly facilitate, any effort or attempt by any other person (other than Pozen and its affiliates) to make or complete a Tribute Acquisition Proposal; ● effect any Tribute Change of Recommendation (defined below); ● approve, recommend or remain neutral with respect to, or publicly propose to approve, recommend or remain neutral with respect to any Tribute Acquisition Proposal (it being understood that publicly taking no position or a neutral position with respect to a Tribute Acquisition Proposal until the fifth business day after such Tribute Acquisition Proposal has been publicly announced shall not constitute a violation of this section; or ● accept or enter into, or publicly propose to accept or enter into, any Tribute Acquisition Agreement. A "Tribute Change of Recommendation" for the purpose of the Transaction Agreement means any of the following: (i)the Tribute Board withholds, withdraws, modifies, changes or qualifies in a manner adverse to Pozen the Tribute Recommendation, (ii)the Tribute Board approves or recommends any Tribute Acquisition Proposal, (iii)Tribute enters into a Tribute Acquisition Agreement or (iv)Tribute or the Tribute Board publicly proposes or announces its intention to do any of the foregoing. However, if, prior to receipt of the approval of the Arrangement Resolution, Tribute or any of its subsidiaries, or any of its or their respective representatives, receives a written Tribute Acquisition Proposal (including, an amendment, change or modification to a Tribute Acquisition Proposal made prior to the date of the Transaction Agreement) that was not solicited after the date of the Transaction Agreement in contravention of the restrictions described above, Tribute and its representatives may: ● contact the person making the Tribute Acquisition Proposal (or such person's representatives) solely for the purpose of clarifying the terms and conditions of such Tribute Acquisition Proposal and the likelihood of its consummation, so as to determine whether such Tribute Acquisition Proposal is, or could reasonably be expected to lead to, a Tribute Superior Proposal; and ● if the Tribute Board of directors determines in good faith, following consultation with its outside legal counsel and financial advisors, that such Tribute Acquisition Proposal is, or could reasonably be expected to lead to, a Tribute Superior Proposal and that the failure to take relevant action would conflict with its fiduciary duties: o furnish to such person (and such person's representatives) information with respect to Tribute and its subsidiaries, provided that (1) Tribute first enters into a confidentiality agreement with such person that is no less favourable (including with respect to any "standstill" and similar provisions) to Tribute than the non-disclosure agreement between Pozen and Tribute, and sends a copy of such agreement to Pozen promptly following its execution, and (2) Tribute contemporaneously provides to Pozen any non-public information concerning Tribute and its subsidiaries that is provided to such person which was not previously provided to Pozen is also provided to Pozen or its representatives; and o engage in discussions and negotiations with such person and its representatives with respect to such Tribute Acquisition Proposal. A "Tribute Superior Proposal" for the purpose of the Transaction Agreement means, in general terms, an unsolicited bona fide written Tribute Acquisition Proposal (provided, however, that, for the purposes of this definition, all references to "20%" in the definition of "Tribute Acquisition Proposal" as it relates to securities of Tribute shall be changed to "50%" and references to "20%," as regards the assets of Tribute, shall be changed to "50%"), made by a person or persons acting jointly or in concert (other than Parent, Tribute, Pozen or any of their respective affiliates) and which, or in respect of which: (i)the Tribute Board has determined in good faith, after consultation with its financial advisors and outside legal counsel: (a)would, if consummated, taking into account all of the terms and conditions of such Tribute Acquisition Proposal (but not assuming any risk of non-completion), result in a transaction which is more favourable to Tribute Shareholders from a financial point of view than the Transaction; (b)is reasonably capable of being completed in accordance with its terms, without undue delay, taking into account all legal, financial, regulatory and other aspects of such Tribute Acquisition Proposal and the person or persons making such Tribute Acquisition Proposal; and (c)that funds, securities or other consideration necessary for the Tribute Acquisition Proposal are or are reasonably likely to be available; and (ii)in the case of a Tribute Acquisition Proposal involving Tribute Common Shares, is made available to all of the Tribute Shareholders on the same terms and conditions. 64 Tribute must promptly (and in any event within 24 hours of receipt) notify Pozen, at first orally and then in writing, of any proposal, inquiry, offer or request relating to or constituting a Tribute Acquisition Proposal, or which could reasonably be expected to lead to a Tribute Acquisition Proposal, in each case, received on or after the date of the Transaction Agreement, of which Tribute, any of its subsidiaries or any of their respective representatives is or becomes aware, or any request received by Tribute or any of its subsidiaries or any of their respective representatives for non-public information relating to Tribute or any of its subsidiaries in connection with a potential or actual Tribute Acquisition Proposal or for access to the properties, books and records or a list of securityholders of Tribute or any of its subsidiaries in connection with a potential or actual Tribute Acquisition Proposal.Such notice shall include the identity of the person making such Tribute Acquisition Proposal or proposal, inquiry, offer or request and a description of the material terms and conditions of such Tribute Acquisition Proposal or proposal, inquiry, offer or request, including a copy of any written materials submitted to Tribute, any of its subsidiaries or their representatives. Following the initial notification by Tribute to Pozen in respect of any Tribute Acquisition Proposal (or proposal, inquiry, offer or request in respect thereof) pursuant to the terms of the immediately preceding sentence, Tribute must keep Pozen promptly and fully informed of the status, including any change to the material terms and conditions, of any such Tribute Acquisition Proposal, proposal, inquiry, offer or request (for the avoidance of doubt, following such initial notification pursuant to the immediately preceding sentence, the terms of this sentence shall control in respect of such Tribute Acquisition Proposal, proposal, inquiry, offer or request). Tribute Change of Recommendation Tribute may, at any time after the date of the Transaction Agreement and prior to the receipt of the Tribute Shareholder approval, (i)effect a Tribute Change of Recommendation, if there is a material change, effect, development, circumstance, condition, state of facts, event or occurrence (that does not relate to or involve a Tribute Acquisition Proposal) occurring or arising after the date of the Transaction Agreement that was not known to the Tribute Board or certain officers of Tribute, or the material consequences of which (based on facts known to the Tribute Board or certain officers of Tribute, as of the date of the Transaction Agreement) were not reasonably foreseeable, as of the date of the Transaction Agreement (a "Tribute Intervening Event"), or (ii)following receipt of a bona fide, unsolicited, written Tribute Acquisition Proposal that the Tribute Board determines in good faith, after consultations with its outside legal and financial advisors, is a Tribute Superior Proposal, effect a Tribute Change of Recommendation and/or accept, approve or enter into any alternative Tribute Acquisition Agreement, if and only if: ● in the case of clause (ii)above, the Tribute Acquisition Proposal did not result from a breach of the non-solicitation provision described above and Tribute has complied with the other terms described in this section; ● the Tribute Board has determined in good faith, after consultation with its outside legal and financial advisors, that the failure to take relevant action specified in clause (i) or clause (ii) above, as applicable, would be reasonably likely to be inconsistent with the Tribute Board's fiduciary duties to Tribute under applicable laws; ● Tribute has provided written notice to Pozen delivered promptly (and in any event, within 24 hours) after the determination by the Tribute Board that (a)a Tribute Intervening Event has occurred, advising Pozen that the Tribute Board has determined that a Tribute Intervening Event has occurred and, as a result thereof, the Tribute Board intends to effect a Tribute Change of Recommendation, which written notice will set forth in reasonable detail the facts and circumstances related to such Tribute intervening event, or (b)a Tribute Superior Proposal exists, advising Pozen that Tribute has received a Tribute Superior Proposal and including written notice of the determination of the Tribute Board that such Tribute Acquisition Proposal constitutes a Tribute Superior Proposal, and, in the case of clause (ii)above, provided Pozen with a copy of the document(s) containing such Tribute Acquisition Proposal; and 65 ● solely in the case of a Tribute Intervening Event or a Tribute Superior Proposal, Tribute previously or concurrently has terminated the Transaction Agreement and paid the applicable termination fee described below under the section entitled "The Transaction Agreement—Termination Fees; Effect of Termination". Nothing in the Transaction Agreement will prevent (i)Tribute or the Tribute Board from complying with its disclosure obligations under applicable U.S. federal or state law or applicable Canadian law with regard to a Tribute Acquisition Proposal, as long as such disclosure does not constitute a Tribute Change of Recommendation, except as otherwise permitted by the Transaction Agreement, or (ii)calling or holding a meeting of the Tribute Shareholders requisitioned by the Tribute Shareholders in accordance with applicable law or taking any other action with respect to a Tribute Acquisition Proposal to the extent ordered or mandated by a court of competent jurisdiction, as long as any proxy statement or other document required in connection with such meeting recommends that Tribute Shareholders vote against any proposed resolution in favour of or necessary to complete such Tribute Acquisition Proposal. Consents and Approvals Each party to the Transaction Agreement shall, and shall cause its wholly-owned subsidiaries to, use commercially reasonable efforts to, as promptly as practicable: ● obtain from any Governmental Authority all waivers, consents, clearances and approvals, including the required regulatory approvals, required or reasonably necessary to consummate the transactions contemplated by the Transaction Agreement; ● make all filings and submissions that are required or reasonably necessary to consummate the transactions contemplated by the Transaction Agreement and thereafter make any other required or appropriate submissions including, without limiting the foregoing, all filings and submissions required in connection with any required regulatory approvals; ● take reasonable actions to provide notice to any third party, or obtain from any third party any waivers, consents and approvals required or reasonably necessary to consummate the transactions contemplated by the Transaction Agreement. Each of the parties to the Transaction Agreement agrees to cooperate and to use commercially reasonable efforts to (i) provide any notices and obtain any waivers, consents, clearances and approvals as required or reasonably necessary to consummate the transactions contemplated by the Transaction Agreement under the HSR Act, the Competition Act (Canada) and any other federal, provincial, state or foreign law designed to prohibit, restrict or regulate actions relating to monopolization or restraint of trade or foreign investment, and (ii) respond to any requests of any Governmental Authority for information or documentary material under any such relevant competition laws, and to contest and resist any action, including any legislative, administrative or judicial action, and to have vacated, lifted, reversed or overturned any order (whether temporary, preliminary or permanent) that restricts, prevents or prohibits the consummation of the transactions contemplated by the Transaction Agreement under any such relevant laws. In furtherance of the foregoing, each of Pozen and Tribute also agrees to take any and all steps necessary to resolve any objections from Governmental Authorities and to avoid or eliminate impediments under any relevant competition law that may be asserted by any Governmental Authority with respect to the Arrangement and the merger, in each case, so as to enable the Arrangement Effective Time and the Merger Effective Time to occur as promptly as practicable and in any event no later than the outside date; provided, however, that Pozen or Tribute (or any of their subsidiaries) are not required to take any action, agree to take any action or consent to the taking of any action (including with respect to selling, holding separate or otherwise disposing of any business or assets or conducting its (or their subsidiaries') business in any specified manner) if doing so would, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect on either Pozen or Tribute, as applicable. 66 Employee Matters Under the Transaction Agreement, Parent agrees that: ● At or prior to Closing, Parent shall approve an omnibus equity incentive plan for officers, directors, employees and consultants of Parent; and ● Parent shall, or shall cause Pozen and Tribute to, maintain for the 12 months after the Closing of the Transaction, the Pozen severance plan and maintain the current severance practice of Tribute for the benefit of all affected individuals who are employees of Pozen, Tribute or each of their respective subsidiaries at the Merger Effective Time.In the event that an assumed employee's employment is terminated after and within 12 months of the Merger Effective Time, the assumed employee shall be entitled to the severance benefits under the Pozen severance plan or the Tribute severance plan, as applicable. Financing Covenant Under the Transaction Agreement, Pozen and Tribute agree to, and to cause their respective wholly-owned subsidiaries and its and their representatives, including management, officers, employees, directors, legal, non-legal and accounting advisors and auditors to provide reasonable cooperation to Tribute and Parent in consummating the Financing, including: ● promptly furnishing Tribute and Parent and the sources of such financing with specified financial and other information, which shall be compliant with the Transaction Agreement, and with such other information and documentation required under applicable "know your customer" and anti-money laundering rules and regulations; ● promptly furnishing Tribute and Parent with financial and other pertinent information regarding Pozen, Tribute and their respective subsidiaries as may be reasonably requested in writing by Tribute and Parent and that is reasonably available to each party, as applicable, including all financial statements and financial and other data of the type required by Regulation S-X and Regulation S-K under the U.S. Securities Act for registered offerings of debt securities, and of the type and form customarily included in offering documents used in private placements under Rule 144A of the U.S. Securities Act (including pro forma financial information), and other documents required to satisfy any customary negative assurance opinion to consummate the Financing at closing, including all information and data necessary to satisfy any conditions set forth in any commitment letter in respect of the Financing; ● using reasonable best efforts to obtain accountants' comfort letters and legal opinions at the expense of and as reasonably requested by Tribute and Parent; ● reasonably cooperating with Parent's legal counsel in connection with any legal opinion that such legal counsel may be required to deliver in connection with such Financing; and ● taking all corporate or other actions, subject to the occurrence of the closing, reasonably necessary to permit the consummation of the Financing and to permit the proceeds thereof to be made available to Parent, including assisting in the preparation of and executing one or more credit agreements (or amendments thereto), pledge and security documents (or amendments thereto), guarantees, indentures, purchase agreements, currency or interest hedging agreements and other definitive documentation, certificates, representation letters, authorization letters and related deliverables relating to the Financing, arranging for payoff letters and lien and guarantee releases with respect to existing indebtedness and reasonably facilitating the provision of guarantees, the grant (and perfection) of a security interest in collateral and the provision of related lender protections. 67 Indemnification All indemnification or exculpation rights existing in favour of present or former directors and officers of Tribute, Pozen or any of their respective subsidiaries as provided in the constituent documents of Tribute, Pozen or any of their respective subsidiaries or contracts to which Tribute, Pozen or any of their respective subsidiaries are bound and which is in effect as of the date of the Transaction Agreement will continue in full force and effect and without modification. In addition, Parent will, or will cause its subsidiaries to, maintain in effect without any reduction in scope or coverage for six years from the Closing Date, customary policies of directors' and officers' liability insurance covering those persons who are currently covered by the directors' and officers' liability insurance policies of Tribute, Pozen or any of their respective subsidiaries that are in effect immediately prior to the Closing Date and providing protection in respect of claims arising from facts or events which occurred on or prior to the Closing Date,subject to certain limitation and premium thresholds set forth in the Transaction Agreement. For a period of not less than six years after the Closing Date, Parent, Pozen and Tribute will, jointly and severally, to the fullest extent permitted under applicable law, indemnify, defend and hold harmless the present and former directors and officers of Tribute, Pozen or any of their respective subsidiaries for any costs or expenses (including advancing reasonable legal fees and expenses in advance of the final disposition of any claim, suit, proceeding or investigation to each indemnified party to the fullest extent permitted by applicable law, subject to the indemnifying or advancing party's receipt of an unsecured undertaking by or on behalf of the indemnified party to repay such funds if it is ultimately determined in a final and non-appealable judgment of a court of competent jurisdiction that such indemnified party is not entitled to indemnification thereunder), judgments, fines, losses, claims, damages, liabilities and amounts paid in settlement in connection with any proceeding arising out of, relating to or in connection with any action or omission occurring or alleged to have occurred on or prior to the Closing Date, whether asserted or claimed before or after the Merger Effective Time, in connection with or as a result of such indemnified party serving as an officer or director of Tribute, Pozen or any of their respective subsidiaries. Other Covenants and Agreements The Transaction Agreement contains certain other covenants, including covenants relating to cooperation between Parent, Pozen and Tribute in the preparation of this Circular, other filings to be made with the SEC and other governmental filings, obtaining consents, access to information and performing their respective obligations regarding public announcements. Parent, Pozen and Tribute have further agreed, as applicable, to the following additional covenants and agreements in the Transaction Agreement, among others, Parent, Pozen and Tribute have agreed to take all required steps to cause (i)dispositions of Pozen Common Stock resulting from the Merger and the other transactions contemplated by the Transaction Agreement by each individual who will be subject to the reporting requirements of Section16(a) of the U.S. Exchange Act with respect to Pozen immediately prior to the Merger Effective Time to be exempt under Rule 16b-3 of the U.S. Exchange Act and (ii)acquisitions of Parent Shares (including derivative securities with respect to Parent Shares) resulting from the Merger and the other transactions contemplated by the Transaction Agreement by each individual who may become or is reasonably expected to become subject to the reporting requirements of Section16(a) of the U.S. Exchange Act with respect to Parent to be exempt under Rule 16b-3 promulgated under the U.S. Exchange Act. Conditions to the Completion of the Arrangement and the Merger The completion of the Arrangement and the Merger depend upon the satisfaction or waiver of a number of conditions, all of which, to the extent permitted by applicable law, may be waived by Tribute and/or Pozen, as applicable. 68 The following conditions must be satisfied or waived before Pozen or Tribute is obligated to complete the Arrangement and the Merger: ● the Arrangement Resolution shall have been approved by the Tribute Shareholders at the Tribute Meeting in accordance with the Interim Order and applicable laws, including on a "majority of the minority" basis; ● the Pozen Stockholder approval must have been obtained at the Pozen Meeting in accordance with applicable laws; ● each of the Interim Order and Final Order shall have been obtained on terms consistent with the Transaction Agreement and in form and substance satisfactory to each of Pozen and Tribute, each acting reasonably, and shall not have been set aside or modified in any manner unacceptable to either Pozen or Tribute, each acting reasonably, on appeal or otherwise; ● the registration statement on Form S-4 filed by Parent in respect of the Parent Shares to be issued in the Merger must have been declared effective and must not be the subject of a stop order suspending its effectiveness; ● the Parent Shares to be issued as the Merger consideration and the Arrangement Consideration shall have been approved for listing on NASDAQ, subject only to official notice of issuance and (ii) conditionally approved for listing on the TSX, subject only to the satisfaction of the customary listing conditions of the TSX; ● the conditions to closing shall have been met or waived with respect to the Financing; ● the only condition precedent to the respective obligations of the parties to consummate the Merger which remains unsatisfied pursuant to the terms of the Transaction Agreement, shall be the filing of the Certificate of Merger.The only condition precedent to the respective obligations of the parties to consummate the Arrangement which remains unsatisfied pursuant to the terms of the Transaction Agreement, shall be the filing of the Articles of Arrangement; ● the required regulatory approvals shall have been obtained or concluded and shall be in full force and effect and any waiting or suspensory periods related to the required regulatory approvals shall have expired or been terminated, in each case, without the imposition of any restraint; ● no Governmental Authority of competent jurisdiction shall have enacted, issued, promulgated, enforced or entered any law or order (whether temporary, preliminary or permanent), in any case which is in effect and which prevents or prohibits consummation of the Merger and the Arrangement or any of the other transactions contemplated in the Transaction Agreement and (ii) no Governmental Authority shall have instituted any proceeding (which remains outstanding at what would otherwise be the Closing Date) before any Governmental Authority of competent jurisdiction seeking to enjoin or otherwise prohibit consummation of the transactions contemplated by the Transaction Agreement; ● there has been no change in applicable law (whether or not such change in law is yet effective) with respect to Section 7874 of the Code and the regulations promulgated thereunder (or any other U.S. tax law), or official interpretation thereof as set forth in published guidance by the IRS (other than IRS news releases) (whether or not such change in official interpretation is yet effective), and no bill that would implement such a change has been passed in identical (or substantially identical such that a conference committee is not required prior to submission of such legislation for approval or veto by the President of the United States) form by both the United States House of Representatives and the United States Senate and for which the time period for the President of the United States to sign or veto such bill has not yet elapsed, in each case, that, once effective, in the opinion of nationally recognized U.S. tax counsel, would cause Parent to be treated as a United States domestic corporation for United States federal income tax purposes; 69 ● following the Merger and the Arrangement, Parent should not be taxed as a U.S. resident corporation; ● Pozen shall have received the legal opinion from Pozen's special tax counsel, in the manner described in the Transaction Agreement to the effect that Section 7874 of the Code (or any other U.S. tax law), existing regulations promulgated thereunder, and official interpretation thereof as set forth in published guidance should not apply so as to cause Parent to be treated as a domestic corporation for U.S. federal income tax purposes from and after the Closing Date; and ● the issuance of the Parent Shares to Tribute Shareholders in exchange for their Tribute Common Shares, the issuance of Parent Options to Tribute Optionholders in exchange for their Tribute Options and the issuance of Parent Convertible Notes to Tribute Convertible Noteholders in exchange for their Tribute Convertible Notes all pursuant to the Arrangement, shall be exempt from the registration requirements of the U.S. Securities Act pursuant to Section 3(a)(10) thereof and shall be exempt or qualified under all applicable U.S. state securities laws, and such securities will not be subject to restrictions on transfer under the U.S. Securities Act and applicable state securities laws except such as may be imposed contractually by the parties or by Rule 144 under the U.S. Securities Act with respect to (i) any of such securities of Parent issued to certain persons who are "affiliates" (as such term is defined in Rule 405 under the U.S. Securities Act) of Parent or who have been affiliates of Parent within 90 days of the Arrangement Effective Date, and (ii) any of such securities of Parent issued and exchanged for securities issued by Tribute as part of the Financing. The following conditions must also be satisfied or waived before Pozen is obligated to complete the Merger: ● Tribute must have complied in all material respects with its obligations, covenants and agreements in the Transaction Agreement to be performed and complied with on or before the Closing Date; ● the representations and warranties of Tribute must be accurate in the manner described in the Transaction Agreement; ● no Material Adverse Effect with respect to Tribute has occurred and is continuing since the date of the Transaction Agreement; ● Pozen must have received a certificate of Tribute signed by a senior officer of Tribute for and on behalf of Tribute and dated the Closing Date certifying satisfaction of certain closing conditions; ● Tribute shall not have received duly exercised Dissent Rights (which notices have not been withdrawn prior to the Closing Time) from Tribute Shareholders holding greater than 1% of the Tribute Common Share; and ● Pozen shall have received the fairness opinions in the manner described in the Transaction Agreement. The following conditions must also be satisfied or waived before Tribute is obligated to complete the Arrangement: ● Pozen shall have complied in all material respects with its obligations, covenants and agreements in the Transaction Agreement to be performed and complied with on or before the Closing Date; ● the representations and warranties of Pozen must be accurate in the manner described in the Transaction Agreement; 70 ● no Material Adverse Effect with respect to Pozen has occurred and is continuing since the date of the Transaction Agreement; ● Tribute must have received a certificate of Pozen signed by a senior officer for and on behalf of Pozen and dated the Closing Date certifying satisfaction of certain closing conditions; ● Tribute must have received a certificate of Parent and Can Merger Sub signed by their respective senior officers for and on behalf of Parent and Can Merger Sub and dated the Closing Date certifying satisfaction of certain closing conditions; ● Tribute shall have received the fairness opinion in the manner described in the Transaction Agreement; ● Tribute shall have received certified copies of resolutions duly passed by the board of directors of Parent (acting for itself and on behalf of Can Merger Sub) approving the Transaction Agreement and the completion of the transactions contemplated thereby; and ● Can Merger Sub or Parent will have deposited, or caused to be deposited with the Arrangement exchange agent, sufficient funds (including share certificates) to effect payment in full of the aggregate Arrangement Consideration payable by Can Merger Sub under the Arrangement. Termination; Termination Fees; Effect of Termination The Transaction Agreement may be terminated at any time prior to the Closing Date by: ● mutual written consent of Pozen and Tribute; ● either Pozen or Tribute if: o the Closing does not occur on or before the Outside Date, except that the right to so terminate the Transaction Agreement will not be available to Pozen or Tribute if its failure to fulfill any obligation or breach of any of its agreements or covenants under the Transaction Agreement has been a principal cause of, or resulted in, the failure of the Closing to occur by such date; o Pozen Stockholder approval has not been obtained at the Pozen Meeting or any adjournment or postponement thereof; o Tribute Shareholder approval of the Arrangement Resolution has not been obtained in accordance with applicable laws and the Interim Order at the Tribute Meeting or any adjournment or postponement thereof; o The Financing has not been consummated immediately prior to the Closing; or o any law is passed that makes completion of the transactions contemplated by the Transaction Agreement illegal or otherwise prohibited or if any Governmental Authority of competent jurisdiction has issued an order or taken action enjoining or otherwise prohibiting the Merger or Arrangement and such order or other actions is or shall have become final and non-appealable; ● by Pozen if: o Tribute shall have effected a Tribute Change of Recommendation; o subject to payment of the Pozen Termination Fee to Tribute described below, Pozen enters into a Pozen Acquisition Agreement that constitutes a Pozen Superior Proposal; 71 o Tribute breaches any of its representations, warranties, covenants or agreements contained in the Transaction Agreement, which breach would cause any conditions to the Closing of the Transaction not to be satisfied, and does not cure such breach in the manner set forth in the Transaction Agreement; o subject to Pozen paying the reduced Pozen Termination Fee to Tribute described below, there shall have occurred, on or before the Closing Date, a change in applicable U.S. federal tax law (whether or not such change in law is yet effective), or official interpretation thereof as set forth in published guidance by the U.S. Treasury Department or the IRS (other than news releases) (whether or not such change in official interpretation is yet effective), or the passing of a bill that would implement such a change by the United States House of Representatives and the United States Senate and for which the time period for the President of the United States to sign or veto such bills has not yet elapsed, in any such case, that, as a result of consummating the transactions contemplated by the Transaction Agreement once effective, in the opinion of nationally recognized U.S. tax counsel, would have a Material Adverse Effect on Pozen, as further specified in the Transaction Agreement; or o a Material Adverse Effect on Tribute shall have occurred since the date of the Transaction Agreement; ● by Tribute if: o Pozen shall have effected a Pozen Change of Recommendation; o subject to payment of the Tribute Termination Fee to Pozen described below, Tribute enters into a Tribute Acquisition Agreement that constitutes a Tribute Superior Proposal; o Pozen breaches any of its representations, warranties, covenants or agreements contained in the Transaction Agreement, which breach would cause any conditions to the Closing of the Transaction not to be satisfied, and does not cure such breach in the manner set forth in the Transaction Agreement; o there shall have occurred on or before the Closing Date, a change in applicable U.S. federal tax law (whether or not such change in law is yet effective), or official interpretation thereof as set forth in published guidance by the U.S. Treasury Department or the IRS (other than news releases) (whether or not such change in official interpretation is yet effective), or the passing of a bill that would implement such a change by the United States House of Representatives and the United States Senate and for which the time period for the President of the United States to sign or veto such bills has not yet elapsed, in any such case, that, as a result of consummating the transactions contemplated by the Transaction Agreement once effective, in the opinion of nationally recognized U.S. tax counsel, would cause Parent to be treated as a domestic corporation for U.S. federal income tax purposes, as further specified in the Transaction Agreement; o Pozen's special tax counsel is unable to deliver the opinion in the manner described in section 8.1(1) of the Transaction Agreement; or o a Material Adverse Effect on Pozen shall have occurred since the date of the Transaction Agreement. Under the Transaction Agreement, Pozen will be required to pay Tribute a Termination Fee of US$3,500,000 if: ● Pozen terminates the Transaction Agreement to enter into a Pozen Acquisition Agreement that constitutes a Pozen Superior Proposal, in which case the Pozen Termination Fee shall be paid by Pozen concurrent with the Pozen Termination Fee Event; 72 ● Tribute terminates the Transaction Agreement because Pozen has effected a Pozen Change of Recommendation, in which case the Pozen Termination Fee shall be paid by Pozen within two business days of the Pozen Termination Fee event; ● Pozen's special tax counsel is unable to deliver the opinion in the manner described in the Transaction Agreement, as described above, in which case the Pozen Termination Fee shall be paid by Pozen within two business days of the Pozen Termination Fee Event; or ● either (1) Pozen or Tribute terminates the Transaction Agreement if the Closing does not occur on or before the Outside Date, as may be extended, (2) the Pozen Stockholder approval is not obtained at the Pozen Meeting or any adjournment or postponement thereof or (3) by Tribute because of a Pozen breach of the non-solicitation provisions in the Transaction Agreement, if, in each of the foregoing cases, (i)prior to such termination, a Pozen Acquisition Proposal shall have been made public or proposed publicly to Pozen or Pozen Stockholders and has not been publicly withdrawn prior to the Pozen Meeting and (ii)within 12 months following such termination, Pozen or one or more of Pozen's subsidiaries shall have executed a Pozen Acquisition Agreement and the transactions thereby are at any time subsequently consummated in respect of such Pozen Acquisition Proposal, in which cases the Pozen Termination Fee shall be paid by Pozen on the date of consummation of such transaction, provided that, for purposes of this determination, all references to "20%" in the definition of Pozen Acquisition Proposal shall instead be references to "50%." Under the Transaction Agreement, Tribute will be required to pay Pozen a Termination Fee of US$3,500,000 if: ● Tribute terminates the Transaction Agreement to enter into a Tribute Acquisition Agreement that constitutes a Tribute Superior Proposal, in which case the Tribute Termination Fee shall be paid by Tribute concurrent with the Tribute Termination Fee Event; ● Pozen terminates the Transaction Agreement because Tribute has effected a Tribute Change of Recommendation, in which case the Tribute Termination Fee shall be paid by Tribute within two business days of the Tribute Termination Fee Event; or ● either (1) Pozen or Tribute terminates the Transaction Agreement if the Closing does not occur on or before the Outside Date, as may be extended, (2) the Arrangement resolution is not approved by the Tribute Shareholders, in accordance with the Interim Order and applicable laws, at the Tribute Meeting, or (3) by Pozen because of a Tribute breach of the non-solicitation provisions in the Transaction Agreement, if, in each of the foregoing cases, (i)prior to such termination, a Tribute Acquisition Proposal shall have been made public or proposed publicly to Tribute or Tribute Shareholders and has not been publicly withdrawn prior to the Tribute Meeting and (ii)within 12 months following such termination, Tribute or one or more of Tribute's subsidiaries shall have executed a Tribute Acquisition Agreement and the transactions thereby are at any time subsequently consummated in respect of such Tribute Acquisition Proposal, in which cases the Tribute Termination Fee shall be paid by Tribute on the date of consummation of such transaction; provided that, for purposes of this determination, all references to "20%" in the definition of Tribute Acquisition Proposal shall instead be references to "50%." Under the Transaction Agreement, Pozen will be required to pay Tribute a reduced Termination Fee of US$1,750,000 within two business days of the Pozen Termination Fee Event if there shall have occurred, on or before the Closing Date, a change in applicable U.S. federal tax law (whether or not such change in law is yet effective), or official interpretation thereof as set forth in published guidance by the U.S. Treasury Department or the IRS (other than news releases) (whether or not such change in official interpretation is yet effective), or the passing of a bill that would implement such a change by the United States House of Representatives and the United States Senate and for which the time period for the President of the United States to sign or veto such bills has not yet elapsed, in any such case, that, as a result of consummating the transactions contemplated by the Transaction Agreement once effective, in the opinion of nationally recognized U.S. tax counsel, would have a Material Adverse Effect on Pozen. 73 Expenses Except as otherwise specifically provided in the Transaction Agreement and except in respect of any filing fees associated with any filings made pursuant to the relevant competition laws, which fees will be split evenly between Pozen and Tribute, each party will pay its respective legal and accounting costs and expenses incurred in connection with the preparation, execution and delivery of the Transaction Agreement and all documents and instruments executed pursuant to the Transaction Agreement and any other costs and expenses whatsoever and howsoever incurred, and will indemnify and save harmless the others from and against any claim for any broker's, finder's or placement fee or commission alleged to have been incurred as a result of any action by it in connection with the transactions contemplated by the Transaction Agreement. Amendment The Transaction Agreement may, at any time prior to closing, be amended by written agreement of the parties without, subject to applicable laws, further notice to or authorization on the part of the Pozen Stockholders or the Tribute Shareholders. Governing Law The Transaction Agreement is governed by and construed in accordance with the laws of the State of Delaware. Injunctive Relief Parent and Tribute have agreed that irreparable damage would occur in the event that any of the provisions of the Transaction Agreement were not performed in accordance with their specific terms or were otherwise breached for which money damages would not be an adequate remedy at law or otherwise. Accordingly, the parties will be entitled to an injunction or injunctions and other equitable relief to prevent breaches of the Transaction Agreement and to enforce specifically the terms and provisions of the Transaction Agreement, and any requirement for the securing or posting of any bond in connection with the obtaining of such injunctive or other equitable relief is waived. Notwithstanding the parties' rights to specific performance or injunctive relief or both, each party may pursue any other remedy available to it at law or in equity, including monetary damages; provided that it is understood and agreed that claims for monetary damages following termination of the Transaction Agreement shall be limited to those arising from or relating to any intentional or willful breach of the Transaction Agreement prior to such termination. REGULATORY MATTERS The consummation of the Transaction is, or may be, conditional upon certain filings with, notices to and consents, approvals and actions of, various Governmental Authorities with respect to the transactions contemplated by the Transaction Agreement being made and received prior to the Closing Date.These approvals are summarized below. Canadian Securities Law Matters Resale of Parent Shares The Parent Shares to be issued to Tribute Shareholders pursuant to the Arrangement will be issued pursuant to an exemption from the prospectus and registration requirements of applicable securities laws of the provinces and territories of Canada under Section 2.11 of NI 45-106 and will generally not be subject to any resale restrictions under such securities Laws; provided that (i) the issuer of such shares is and has been a reporting issuer in a jurisdiction of Canada for the four months immediately preceding the trade (pursuant to Section 2.9 of NI 45-102, upon completion of the Arrangement, Parent will be deemed to have been a reporting issuer from the time that Tribute became a reporting issuer); (ii) the trade is not a control distribution; (iii) no unusual effort is made to prepare the market or to create a demand for the security that is the subject of the trade; (iv) no extraordinary commission or consideration is paid to a person or company in respect of the trade; and (v) if the selling security holder is an insider or officer of the issuer, the selling security holder has no reasonable grounds to believe that the issuer is in default of securities legislation. Tribute Shareholders should consult their own financial and legal advisors with respect to any restrictions on the resale of Parent Shares received on completion of the Arrangement. 74 Ongoing Canadian Reporting Obligations of Parent Upon completion of the Arrangement, Parent will become a reporting issuer in all of the provinces of Canada other than Quebec by virtue of the completion of the Arrangement with Tribute. United States Securities Law Matters Exemption from U.S. Registration The Parent Shares to be issued to Tribute Shareholders in exchange for their Tribute Common Shares, Parent Options to be issued to Tribute Optionholders in exchange for their Tribute Options and the Parent Convertible Notes to be issued to Tribute Convertible Noteholders in exchange for their Tribute Convertible Notes pursuant to the Arrangement have not been and will not be registered under the U.S. Securities Act or any applicable securities laws of any state of the United States, and will be issued in reliance upon the Section 3(a)(10) Exemption and exemptions from registration or qualification under any applicable securities laws of any state of the United States.The Section 3(a)(l0) Exemption exempts from the registration requirements of the U.S. Securities Act the issuance of securities that are issued in exchange for bona fide outstanding securities where the terms and conditions of such issue and exchange are approved, after a hearing upon the fairness of such terms and conditions at which all persons to whom it is proposed to issue securities in such exchange have the right to appear and have received adequate and timely notice thereof, by a court or by a governmental entity expressly authorized by law to grant such approval.The Court is authorized to conduct a hearing at which the fairness of the terms and conditions of the Arrangement will be considered.The Court issued the Interim Order on January 5, 2016 and, subject to the approval of the Arrangement by the Tribute Shareholders, a hearing in respect of the Final Order for the Arrangement is currently scheduled to take place on or about February 2, 2016 in Toronto, Ontario.All Tribute Shareholders, Tribute Optionholders and Tribute Convertible Noteholders are entitled to appear and be heard at this hearing upon complying with the requirements therefor set forth in the Interim Order.Accordingly, pursuant to the Section 3(a)(10) Exemption, the Final Order, if granted, will constitute a basis for the exemption from the registration requirements of the U.S. Securities Act with respect to the Parent Shares issued to the Tribute Shareholders in exchange for their Tribute Common Shares, the Parent Options issued to the Tribute Optionholders in exchange for their Tribute Options and the Parent Convertible Notes issued to Tribute Convertible Noteholders in exchange for their Tribute Convertible Notes pursuant to the Arrangement. The Court has been informed of this effect of the Final Order. The Parent Shares issuable to the Tribute Shareholders pursuant to the Arrangement (other than the Parent Shares issuable to the Tribute Shareholders who acquired their Tribute Common Shares in the Equity Financing) will be freely transferable under U.S. federal securities laws, except by persons who are "affiliates" (as such term is defined under U.S. securities laws) of Parent after the Arrangement Effective Date or were affiliates of Parent within 90 days prior to the Arrangement Effective Date.Persons who may be deemed to be affiliates of an issuer include individuals or entities that control, are controlled by, or are under common control with, the issuer, whether through the ownership of voting securities, by contract, or otherwise, and generally include executive officers and directors of the issuer as well as principal shareholders of the issuer. Any resale of such Parent Shares by such an affiliate (or, if applicable, former affiliate) will be subject to the registration requirements of the U.S. Securities Act, absent an exemption therefrom.If available, such affiliates (and former affiliates) may resell such Parent Shares in compliance with Rule 144 under the U.S. Securities Act, including the availability of current public information regarding Parent, and compliance with the applicable hold period, the volume and manner of sale limitations, and notice filing requirements of Rule 144 under the U.S. Securities Act. 75 Resales of the Parent Shares issuable to the Tribute Shareholders pursuant to the Arrangement who acquired their Tribute Common Shares in the Equity Financing, and resales of the Parent Convertible Notes issuable to the Tribute Convertible Noteholders pursuant to the Arrangement who acquired their Tribute Convertible Notes in the Debt Financing will be subject to the registration requirements of the U.S. Securities Act, absent an exemption therefrom.If available, such holders may resell such Parent Shares and Parent Convertible Notes in compliance with Rule 144 under the U.S. Securities Act, including the availability of current public information regarding Parent, and compliance with the applicable hold period, the volume and manner of sale limitations, and notice filing requirements of Rule 144 under the U.S. Securities Act. The Section 3(a)(10) Exemption does not exempt the issuance of securities outside of the Arrangement.Therefore, the Parent Shares issuable upon the exercise or conversion, as applicable, of the Tribute Warrants, the Tribute Compensation Options (and any warrants underlying such Tribute Compensation Options), the MFI Note, the Parent Options and the Parent Convertible Notes following the Arrangement Effective Date may not be issued in reliance upon the Section 3(a)(10) Exemption and may be exercised or converted, as applicable, only pursuant to an available exemption from the registration requirements of the U.S. Securities Act and applicable state securities laws.Prior to the issuance of Parent Shares pursuant to any such exercise or conversion, as applicable, Parent may require evidence (which may include an opinion of counsel of counsel of recognized standing) in form and substance reasonably satisfactory to Parent to the effect that the issuance of such Parent Shares upon exercise or conversion, as applicable, of the Tribute Warrants, the Tribute Compensation Options (and any warrants underlying such Tribute Compensation Options), the MFI Note, the Parent Options and the Parent Convertible Notes, as applicable, does not require registration under the U.S. Securities Act or applicable state securities laws.Any Parent Shares issued upon exercise or conversion, as applicable, of such Tribute Warrants, Tribute Compensation Options (and any warrants underlying such Tribute Compensation Options), MFI Note, Parent Options, and Parent Convertible Notes, as applicable, by a person in the United States or, in certain instances, a "U.S. person" (as such term is defined in Regulation S under the U.S. Securities Act) will be "restricted securities" as defined in Rule 144 under the U.S. Securities Act, and will be subject to restrictions on resales imposed by the U.S. Securities Act. The foregoing discussion is only a general overview of the requirements under the U.S. Securities Act for the resale of the Parent Shares and Parent Convertible Notes and the exercise or conversion, as applicable, of the Tribute Warrants, the Tribute Compensation Options (and any warrants underlying such Tribute Compensation Options), the MFI Note, the Parent Options and the Parent Convertible Notes following the Arrangement Effective Date.Holders of Tribute securities are urged to seek legal advice prior to any resale, exercise or conversion, as applicable, of such securities to ensure that the resale, exercise or conversion, as applicable, is made in compliance with the requirements of applicable securities legislation. Stock Exchange Approval It is a condition of closing that Parent shall have obtained approval for listing of the Parent Shares issuable to Tribute Shareholders under the Arrangement on the NASDAQ, subject to official notice of issuance, and conditional approval for listing of the Parent Shares on the TSX. Other Regulatory Matters Competition Act (Canada) Under the Competition Act (Canada) and the regulations promulgated thereunder (the "Competition Act"), Pozen and Tribute may be required to submit notifications and certain documents and information to the Canadian Competition Bureau if certain financial thresholds are satisfied.Pozen and Tribute have determined that no pre-notification pursuant to the Competition Act is required in respect of the Transaction. Investment Canada Act Under the Investment Canada Act, the acquisition by a non-Canadian of control of a Canadian business the value of which exceeds certain monetary thresholds is reviewable as to whether it is a net benefit to Canada and subject to approval by the federal Minister responsible for the Investment Canada Act.The Arrangement involves an acquisition by a non-Canadian of control of Tribute; however, based on each of Parent's and Pozen's representations in the Transaction Agreement as to its status as a "WTO investor" under the Investment Canada Act and that the value of the Transaction falls below the monetary thresholds, the parties have determined that the Transaction is exempt from net-benefit review under the Investment Canada Act.Although not subject to net-benefit review, the parties to the Transaction must still notify Investment Canada of the Transaction within 30 days of the Closing Date. 76 Hart-Scott-Rodino Act Under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the "HSR Act"), and the rules and regulations promulgated thereunder by the Federal Trade Commission (the "FTC"), Pozen and Tribute may be required to submit a Notification and Report Form and certain documents and information to the FTC and the Antitrust Division of the U.S. Department of Justice (the "Antitrust Division").Generally, the form requires each of Pozen and Tribute to submit its most recent annual financial report, certain documents that may have been created for the purpose of evaluating the competitive effects of the Transaction (if any), certain information about revenues derived in the most recent complete year of operations affecting U.S. markets, certain information concerning the corporate structure of each party and the interests that each party may hold in other entities and, to the extent that the parties are active in the same product markets in the U.S., certain additional information about the parties' activities in the U.S.The parties in this case are not active in the same product markets in the U.S.The parties would be required to observe a statutory 30 calendar day waiting period, which can be extended by the relevant agency, before completing the Transaction.The parties do not expect the waiting period in this case to be extended beyond 30 calendar days.Pozen and Tribute plan to comply with their respective obligations under the HSR Act to the extent the HSR Act applies to the Transaction. CERTAIN CANADIAN FEDERAL INCOME TAX CONSIDERATIONS The following is a summary of the principal Canadian federal income tax considerations under the ITA relating to the Arrangement generally applicable to Tribute Shareholders who, at all relevant times and for purposes of the ITA, deal at arm's length, and are not affiliated, with Tribute, Pozen and Parent (each, a "Holder"). This summary is not applicable to a Holder (i) that is a "financial institution" (as defined in the ITA) for the purposes of the mark-to-market rules contained in the ITA, (ii) that is a "specified financial institution" (as defined in the ITA), (iii) an interest in which is a "tax shelter investment" (as defined in the ITA), (iv) that has elected to report its "Canadian tax results" (as defined in the ITA) in a currency other than Canadian currency, (v) that has entered or will enter into a "derivative forward agreement" or a "synthetic disposition arrangement" (as defined in the ITA) in respect of Tribute Common Shares or Parent Shares, or (vi) that is a corporation which is, or becomes as part of a series of transactions, controlled by a non-resident corporation and in respect of which a subsidiary of Tribute or Parent is, or would at any time be, a "foreign affiliate" (as defined in the ITA).This summary also does not address all issues relevant to Holders who acquired Tribute Common Shares on the exercise of an option or other convertible security.This summary does not apply to holders of Tribute Options, Tribute Warrants or Tribute Compensation Options.All such holders should consult their own tax advisors having regard to their own particular circumstances. This summary is based upon the current provisions of the ITA and counsel's understanding of the current published administrative practices of the Canada Revenue Agency (the "CRA").This summary also takes into account all specific proposals to amend the ITA (the "Proposed Amendments")announced by or on behalf of the Minister of Finance (Canada) prior to the date hereof, and assumes that all Proposed Amendments will be enacted in their present form.However, there can be no assurance that the Proposed Amendments will be enacted in the form proposed, or at all.Except for the Proposed Amendments, this summary does not take into account or anticipate any changes in law, or CRA's administrative practices, whether by legislative, governmental, or judicial action or decision, nor does it take into account provincial, territorial or foreign income tax considerations, which may differ from the Canadian federal income tax considerations discussed below. This summary is of a general nature only, and is not exhaustive of all possible Canadian federal income tax considerations.This summary is not intended to be, nor should it be construed to be, legal or tax advice to any particular Holder.Accordingly, Holders should consult their own tax advisors for advice as to the income tax consequences to them of the Arrangement and the holding of Parent Shares in their particular circumstances. 77 Holders Resident in Canada The following portion of the summary is applicable to Holders who, at all relevant times and for the purposes of the ITA, and any applicable income tax treaty or convention, are resident, or deemed to be resident, in Canada and hold their Tribute Common Shares, and will hold their Parent Shares, as capital property (a "Resident Shareholder"). Tribute Common and Parent Shares will generally be considered to be capital property to the Holder thereof, unless the shares are held in the course of carrying on a business or were acquired by the Holder in a transaction considered to be an adventure or concern in the nature of trade.Certain Holders who might not otherwise be considered to hold their Tribute Common Shares or Parent Shares as capital property may be entitled, in certain circumstances, to make an irrevocable election in accordance with subsection 39(4) of the ITA to have such shares and every other "Canadian security" (as defined in the ITA) owned by such Holder in the taxation year in which the election is made, and in all subsequent taxation years, deemed to be capital property.Any Holder contemplating making such an election should consult their own tax advisor for advice as to whether the election is available or advisable in their own particular circumstances. Amalgamation — Exchange of Tribute Common Shares for Parent Shares As part of the Arrangement, Tribute will amalgamate with Can Merger Sub.On the amalgamation, each Tribute Common Share will be exchanged for 0.1455 Parent Shares. Resident Shareholders will be considered to have disposed of their Tribute Common Shares for proceeds of disposition equal to the adjusted cost base of such shares immediately before the amalgamation and to have acquired their Parent Shares at a cost equal to that same amount, such that Resident Shareholders will have no gain or loss on the disposition of their Tribute Common Shares. The adjusted cost base to a Resident Shareholder of a Parent Share acquired on the amalgamation will be determined by averaging the cost of that Parent Share with the adjusted cost base of all Parent Shares held at that time by the Resident Holder as capital property. Dividends on Parent Shares In the case of a Resident Shareholder who is an individual, dividends received or deemed to be received on Parent Shares will be included in computing the individual's income and will be subject to the gross-up and dividend tax credit rules normally applicable to taxable dividends received from taxable Canadian corporations, including the enhanced gross-up and dividend tax credit in respect of dividends that are designated as "eligible dividends". In the case of a Resident Shareholder that is a corporation, dividends received or deemed to be received on Parent Shares will be included in computing the corporation's income and will generally be deductible in computing its taxable income.However, in some circumstances, the amount of any dividend received or deemed to be received on Parent Shares received by a corporation may be treated as proceeds of disposition or a capital gain and not as a dividend. A "private corporation" or a "subject corporation" (as defined in the ITA) may be liable under Part IV of the ITA to pay a refundable tax of 33⅓% (or 38⅓% if the Proposed Amendments are enacted) on dividends received or deemed to be received on Parent Shares to the extent that such dividends are deductible in computing the corporation's taxable income. Taxable dividends received by individuals and certain trusts may give rise to a liability for alternative minimum tax under the ITA. 78 Disposition of Parent Shares A Resident Shareholder who disposes or is deemed to dispose of Parent Shares will generally realize a capital gain (or capital loss) equal to the amount by which the Resident Shareholder's proceeds of disposition, net of any reasonable costs of disposition, exceed (or are exceeded by) the adjusted cost base to the Resident Shareholder of those shares immediately before the disposition. See "— Taxation of Capital Gains and Capital Losses" below for a general description of the treatment of capital gains and capital losses under the ITA. Taxation of Capital Gains and Capital Losses One-half of any capital gain (a "taxable capital gain")realized by a Resident Shareholder in a taxation year must be included in computing the Resident Shareholder's income for that taxation year.One-half of any capital loss (an "allowable capital loss")realized by a Resident Shareholder in a taxation year must generally be deducted against taxable capital gains realized by the Resident Shareholder in that taxation year, to the extent and in the circumstances specified in the ITA.Any excess of allowable capital losses over taxable capital gains realized in a particular taxation year may be carried back up to three taxation years and carried forward indefinitely and deducted against net taxable capital gains realized in those other years, to the extent and in the circumstances specified in the ITA. If the Resident Shareholder is a corporation, the amount of any capital loss arising from a disposition or deemed disposition of Tribute Common Share on the exercise of Dissent Rights or from a disposition or deemed disposition of a Parent Share may be reduced by the amount of dividends received or deemed to be received by the corporation on the share, to the extent and under circumstances specified in the ITA. Analogous rules apply to a partnership or trust of which a corporation, trust or partnership is a member or beneficiary. Capital gains realized by individuals and certain trusts may give rise to a liability for alternative minimum tax under the ITA. Dissenting Resident Shareholders A Resident Shareholder that is a Tribute Dissenting Shareholder (a "Dissenting Resident Holder") will be deemed to have transferred its Tribute Common Shares to Can Merger Sub as of the Arrangement Effective Time and will receive a cash payment from Parent in respect of the fair value of the Dissenting Resident Holder's Tribute Common Shares.Such a Dissenting Resident Holder will be considered to have disposed of the Tribute Common Shares for proceeds of disposition equal to the amount received by the Dissenting Resident Holder (less any interest awarded by a court).As a result, such Dissenting Resident Holder will realize a capital gain (or a capital loss) equal to the amount by which the proceeds of disposition received exceed (or is less than) the aggregate of (i) the adjusted cost base to the Dissenting Resident Holder of the Tribute Common Shares; and (ii) any reasonable costs of disposition. Interest awarded to a Dissenting Resident Holder by a court will be included in the Dissenting Resident Holder's income for the purposes of the ITA.In addition, a Dissenting Resident Holder that, throughout the relevant taxation year, is a "Canadian-controlled private corporation" (as defined in the ITA) may be liable to pay a refundable tax of 6⅔% (or 10⅔% if the Proposed Amendment are enacted) on its "aggregate investment income" (as defined in the ITA), including interest income. A Resident Shareholder that exercises its Dissent Rights but is not ultimately determined to be entitled to be paid fair value for the Tribute Common Shares held by such Resident Shareholder will be deemed to have participated in the Arrangement and will receive Parent Shares.Such a Resident Shareholder will be considered to have disposed of its Tribute Common Shares for proceeds of disposition equal to the fair market value of the Parent Shares so received.As a result, such Resident Shareholder will realize a capital gain (or a capital loss) equal to the amount by which the proceeds of disposition received exceed (or are less than) the aggregate of (i) the adjusted cost base to the Resident Shareholder of the Tribute Common Shares; and (ii) any reasonable costs of disposition. Interest awarded by the court to a Resident Shareholder will be included in such Resident Shareholder's income for purposes of the ITA. 79 Canadian-Controlled Private Corporations A Resident Shareholder that is a "Canadian-controlled private corporation" (as defined in the ITA) may be liable to pay an additional refundable tax of 6⅔% (or 10⅔% if the Proposed Amendments are enacted) on certain investment income, including amounts in respect of interest, net taxable capital gains and dividends or deemed dividends not deductible in computing taxable income. Eligibility for Investment Provided that the Parent Shares are listed on a "designated stock exchange" within the meaning of the ITA (which includes the TSX) at a particular time, the Parent Shares will be qualified investments under the ITA for trusts governed by a registered retirement savings plan ("RRSP"), a registered retirement income fund ("RRIF"), registered education savings plan, deferred profit sharing plan, registered disability savings plan and a tax-free savings account ("TFSA") all as defined in the ITA. Notwithstanding that the Parent Shares may be qualified investments for trusts governed by a TFSA, an RRSP or a RRIF, the holder of a TFSA or the annuitant of an RRSP or RRIF, as the case may be, may be subject to a penalty tax under the ITA if such shares are a "prohibited investment" within the meaning of the ITA for the particular TFSA, RRSP or RRIF.The Parent Shares will generally not be a prohibited investment for a TFSA, an RRSP or RRIF provided that the holder of the TFSA, or the annuitant of the RRSP or RRIF, as applicable, deals at arm's length with Parent within the meaning of the ITA and does not have a "significant interest" within the meaning of the ITA in Parent or in a corporation, partnership or trust with which Parent does not deal at arm's length for the purposes of the ITA.In addition, the Parent Shares will not be a prohibited investment for a TFSA, RRSP or RRIF if such shares are "excluded property" within the meaning of the ITA for such TFSA, RRSP or RRIF.Holders should consult their own tax advisors to ensure that the Parent Shares will not be a prohibited investment for a trust governed by a TFSA, RRSP or RRIF in their particular circumstances. Holders Not Resident in Canada The following portion of the summary is applicable to a Holder who (i) is not, and is not deemed to be, resident in Canada for purposes of the ITA, and any applicable income tax treaty or convention; and (ii) does not and will not use or hold, and is not and will not be deemed to use or hold, Tribute Common Shares or Parent Shares received pursuant to the Arrangement in connection with carrying on a business in Canada (a "Non-Resident Shareholder").Special rules, which are not discussed in this summary, may apply to a Non-Resident Shareholder that is an insurer carrying on business in Canada and elsewhere.Relief under an applicable income tax treaty or convention may not be available for a Non-Resident Shareholder that is subject to the proposed "treaty shipping rule" contained in the 2014 Canada Federal Budget released on February 11, 2014. The following portion of the summary assumes that Tribute Common Shares are not "taxable Canadian property" to any particular Non-Resident Shareholder at the time of the amalgamation of Tribute and Can Merger Sub and Parent Shares received on such amalgamation will not be "taxable Canadian property" to any particular Non-Resident Shareholder at any time. Generally, a share that is listed on a "designated stock exchange" for the purposes of the ITA (which currently includes the TSXV) will not be "taxable Canadian property" of a Non-Resident Shareholder at the time of the disposition provided that at no time during the 60-month period immediately preceding the time of disposition or deemed disposition of such share was both: (a) 25% or more of the issued shares of any class or series of the capital stock of the issuer owned by one or any combination of (i) the Non-Resident Shareholder (ii) persons with whom the Non-Resident Shareholder did not deal at arm's length (within the meaning of the ITA) and (iii) partnerships in which the Non-Resident Shareholder or a person described in (i) holds a membership interest directly or indirectly through one or more partnerships; and (b) more than 50% of the fair market value of the share derived directly or indirectly from one or any combination of (i) real or immovable property situated in Canada, (ii) Canadian resource property (as defined in the ITA), (iii) timber resource property in Canada (as defined in the ITA) or (iv) options in respect of, or interests in, or for civil law rights in, property described in any of (i) through (iii) above, whether or not such property exists. Notwithstanding the foregoing, in certain circumstances set out in the ITA, a share could be deemed to be "taxable Canadian property" to a particular Non-Resident Shareholder. 80 Amalgamation — Exchange of Tribute Common Shares for Parent Shares As part of the Arrangement, Tribute will amalgamate with Can Merger Sub.On the amalgamation, each Tribute Common Share will be exchanged for 0.1455 Parent Shares. The exchange of Tribute Common Shares by a Non-Resident Shareholder for Parent Shares will not give rise to a gain or loss to such Non-Resident Shareholder for purposes of the ITA. Dividends on Parent Shares Dividends paid, deemed to be paid or credited on Parent Shares to a Non-Resident Shareholder will be subject to withholding tax under the ITA at a rate of 25% of the amount of the dividends unless the rate is reduced by an applicable income tax convention or treaty. Disposition of Parent Shares Any capital gain realized by a Non-Resident Shareholder on the disposition or deemed disposition of Parent Shares will not be subject to tax under the ITA. Dissenting Non-Resident Shareholders A Non-Resident Shareholder that is a Tribute Dissenting Shareholder (a "Dissenting Non-Resident Holder") will be deemed to have transferred its Tribute Common Shares to Can Merger Sub as of the Arrangement Effective Time and will be entitled to receive a cash payment from Parent in respect of the fair value of the Dissenting Non-Resident Holder's Tribute Common Shares.Such a Dissenting Non-Resident Holder will be considered to have disposed of the Tribute Common Shares for proceeds of disposition equal to the amount received by the Dissenting Non-Resident Holder (less any interest awarded by a court) and will be treated in the same manner as described above under "Holders Not Resident in Canada – Disposition of Parent Shares".A Dissenting Non-Resident Holder will not be subject to Canadian tax on any amount received on account of interest. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS The following discussion addresses certain U.S. federal income tax consequences of the Transaction generally expected to be applicable to "U.S. holders" (defined below) of shares of Tribute Common Shares in connection with their receipt and ownership of Parent Shares.The following discussion assumes that the Arrangement and the Merger will be consummated strictly in accordance with the terms of the Transaction Agreement.Except where noted, this discussion deals only with Tribute Common Shares or Parent Shares held as capital assets within the meaning of Section 1221 of the Code (generally, property held for investment).As used herein, the term "U.S. holder" means a beneficial owner of shares of Tribute Common Shares or Parent Shares that is for U.S. federal income tax purposes: ● a citizen or resident of the United States; ● a corporation or other entity taxable as a corporation for U.S. federal income tax purposes created or organized in or under the laws of the United States, any state thereof or the District of Columbia; ● an estate the income of which is subject to U.S. federal income taxation regardless of its source; or ● a trust if it (i) is subject to the primary supervision of a court within the United States and one or more "U.S. persons" (as defined in U.S. Treasury regulations) have the authority to control all substantial decisions of the trust or (ii) has a valid election in effect under applicable U.S. Treasury Regulations to be treated as a U.S. person. 81 This discussion does not address all aspects of U.S. federal taxation that may be relevant to a particular holder in light of that holder's particular circumstances or to holders subject to special treatment under the U.S. federal income tax laws, including without limitation: ● dealers in securities; ● tax-exempt organizations; ● life insurance companies; ● holders who hold Tribute Common Shares or Parent Shares as part of a hedge, appreciated financial position, straddle, constructive sale, conversion transactions or other risk reduction transaction; ● holders who purchase or sell securities as part of a wash sale for tax purposes; ● holders who acquired their Tribute Common Shares or Parent Shares pursuant to the exercise of employee options or otherwise as compensation; ● traders in securities that elect to use a mark-to-market method of accounting for securities holdings; ● holders liable for alternative minimum tax; ● holders that actually or constructively own 10% or more of Parent's voting shares; or ● holders whose functional currency is not the U.S. dollar. The discussion below is based upon the provisions of the Code, its legislative history, existing and proposed regulations, published rulings and court decisions, all as currently in effect, as well as the current income tax treaty between Canada and the U.S. (the "Tax Treaty").These laws are subject to change, possibly on a retroactive basis.No ruling will be sought from the U.S. Internal Revenue Service ("IRS") with respect to the transactions described herein, and there can be no assurance that the IRS or a court will not assert or sustain a contrary position regarding the tax consequences described herein. This discussion does not address the tax treatment of partnerships (or entities or arrangements that are treated as partnerships for U.S. federal income tax purposes) or persons that hold their Tribute Common Shares or Parent Shares through partnerships or other pass-through entities for U.S. federal income tax purposes.If a partnership, including any entity or arrangement treated as a partnership for U.S. federal income tax purposes, holds Tribute Common Shares or Parent Shares, the U.S. federal income tax treatment of a partner in such partnership will generally depend upon the status of the partner and the activities of the partnership.If you are a partner of a partnership holding Tribute Common Shares or Parent Shares, you should consult your tax advisors regarding the particular tax consequences of the transactions to you. This discussion is not a complete analysis of all the potential U.S. federal income tax consequences related to the Arrangement.In addition, this discussion does not address any state, local or foreign consequences of the Arrangement or any U.S. federal tax consequences of the Arrangement other than U.S. federal income tax consequences, such as estate and gift tax consequences.You should consult your own tax advisor regarding the U.S. federal, state and local and other tax consequences of the Arrangement to you in light of your own particular circumstances, as well as any consequences arising under the laws of any other taxing jurisdiction.In particular, you should confirm your status as a U.S. holder eligible for the Tax Treaty with your advisor and should discuss any possible consequences of failing to qualify as such. 82 U.S. Federal Income Tax Consequences of the Transactions to Parent U.S. Federal Income Tax Classification of Parent as a Result of the Arrangement Generally, for U.S. federal tax purposes, a corporation is considered a tax resident in the place of its organization or incorporation.Because Parent is an entity incorporated in the Province of British Columbia, it would be classified as a foreign corporation (and, therefore, a non-U.S. tax resident) under these general rules.Section 7874 of the Code ("Section 7874"), however, contains rules (more fully discussed below) that can result in a foreign corporation being treated as a U.S. corporation for U.S. federal tax purposes.The application of these rules is complex, and there is little or no guidance on many important aspects of Section 7874. Under Section 7874, a corporation created or organized outside the United States (i.e., a foreign corporation) will nevertheless be treated as a U.S. corporation for U.S. federal tax purposes (and, therefore, a U.S. tax resident) when (i) the foreign corporation directly or indirectly acquires substantially all of the assets held directly or indirectly by a U.S. corporation (including the indirect acquisition of assets by acquiring all the outstanding shares of the U.S. corporation), (ii) the shareholders of the acquired U.S. corporation hold at least 80% (by either vote or value) of the shares of the foreign acquiring corporation after the acquisition by reason of holding shares in the U.S. acquired corporation (including the receipt of the foreign corporation's shares in exchange for the U.S. corporation's shares), and (iii) the foreign corporation's expanded affiliated group does not have substantial business activities in the foreign corporation's country of organization or incorporation relative to the expanded affiliated group's worldwide activities.For purposes of Section 7874, "expanded affiliated group" means the foreign corporation and all subsidiaries in which the foreign corporation, directly or indirectly, owns more than 50% of the shares by vote and value. Pursuant to the Merger, Parent will indirectly acquire all of Pozen's assets through the indirect acquisition of Pozen Common Stock in the transactions at the Closing.Pozen is a U.S. corporation.As a result, for Parent to avoid being treated as a U.S. corporation for U.S. federal tax purposes under Section 7874, either (i) the former stockholders of Pozen must own (within the meaning of Section 7874) less than 80% (by both vote and value) of Parent Shares by reason of holding shares in Pozen (the "ownership test") or (ii) Parent must have substantial business activities in Canada after the transactions (taking into account the activities of Parent's expanded affiliated group) (the "substantial business activities test"). At this time, it is uncertain as to whether Parent will have substantial business activities in Canada for purposes of Section 7874.However, based on the rules for determining share ownership under Section 7874, the Pozen Stockholders are expected to receive less than 80% (by both vote and value) of the Parent Shares by reason of their ownership of shares of Pozen Common Stock.Accordingly, Parent is expected to be treated as a foreign corporation for U.S. federal tax purposes under Section 7874, and the remainder of this discussion assumes such treatment.Additionally, it is a condition to the closing of the Arrangement and the Merger that Pozen and Tribute receive an opinion of Pozen's special tax counsel, DLA Piper LLP to the effect that Parent will not be treated as a U.S. corporation for U.S. federal income tax purposes under Section 7874.We cannot assure you that the IRS will agree with the conclusion that Parent will not be treated as a U.S. corporation for U.S. federal income tax purposes.In addition, there have been, and there are expected to be future, legislative proposals to expand the scope of U.S. corporate tax residence, and there could be prospective or retroactive changes to Section 7874 and the Treasury regulations promulgated thereunder, any of which could result in Parent being treated as a U.S. corporation. U.S. Federal Income Tax Consequences of the Arrangement to U.S. holders of Tribute Common Shares In General The Arrangement is intended to qualify as a "reorganization" within the meaning of Section 368(a) of the Code for U.S. federal income tax purposes; however, no opinion of counsel or ruling from the IRS will be sought or received in connection with the Arrangement.If the Arrangement qualifies as a reorganization under Section 368(a) of the Code, then, subject to Section 367(a) of the Code, as discussed below under the heading "Five Percent Transferee Stockholders": 83 ● A U.S. holder of Tribute Common Shares will not recognize income, gain or loss upon the U.S. holder's receipt of Parent Shares in exchange for the U.S. holder's Tribute Common Shares in the Arrangement; ● The aggregate tax basis of the Parent Shares received by a U.S. holder in the Arrangement will be the same as the aggregate tax basis of the Tribute Common Shares surrendered in exchange therefor; and ● The holding period for Parent Shares that a U.S. holder receives in the Arrangement will include the holding period of the Tribute Common Shares surrendered in exchange therefor. If a U.S. holder acquired different blocks of Tribute Common Shares at different times and at different prices, the U.S. holder's tax basis and holding period in the Parent Shares received will be determined by reference to each block of Tribute Common Shares surrendered. If the Arrangement were to fail to qualify as a reorganization within the meaning of Section 368(a) of the Code, then a U.S. holder of Tribute Common Shares would recognize taxable gain or loss on the Arrangement equal to the difference, if any, between the fair market value of the Parent Shares received in the Arrangement and the U.S. holder's tax basis in the Tribute Common Shares surrendered in the Arrangement.Subject to the following paragraph, such gain or loss would be capital gain or loss and would be long-term capital gain or loss if the U.S. holder's holding period for the U.S. holder's Tribute Common Shares at the time of the exchange is greater than one year.Long-term capital gain of non-corporate stockholders is subject to reduced rates of taxation. The deductibility of capital losses is subject to limitations. Tribute believes that it is not treated as a passive foreign investment company (a "PFIC") for U.S. federal income tax purposes (generally, a foreign corporation that has a specified percentage of passive income or assets after the application of certain "look-through" rules).However, the determination whether Tribute is a PFIC is a factual determination that is made annually and thus may be subject to change.Tribute generally would be treated as a PFIC with respect to a U.S. holder if Tribute were a PFIC at any time during the U.S. holder's holding period in the Tribute Common Shares.There can be no assurance that Tribute will not be treated as a PFIC during a U.S. holder's holding period.If Tribute had been treated as a PFIC at any time during a U.S. holder's holding of the exchanged Tribute Common Shares, then gain realized by such holder on the exchange of such Tribute Common Shares for Parent Shares generally will not be treated as capital gain unless Parent is also treated as a PFIC.It is not believed that Parent will be treated as a PFIC at any time during the current year.In addition, unless a U.S. holder elected to be taxed annually on a mark-to-market basis with respect to such holder's Tribute Common Shares, a U.S. holder would be treated as if the holder had realized the gain ratably over the holder's holding period for the Tribute Common Shares and would be subject to U.S. federal income tax at the highest tax rate in effect for each such year to which the gain was allocated, together with an interest charge in respect of the U.S. federal income tax attributable to each such year. See the discussion below under "— Passive Foreign Investment Company Status." Five Percent Transferee Shareholders Even if the Arrangement is afforded non-recognition treatment as a reorganization within the meaning of Section 368(a) of the Code, a U.S. holder who is a five-percent transferee shareholder, as defined in the applicable Treasury regulations under Section 367(a) of the Code, with respect to Parent immediately after the Arrangement will qualify for non-recognition treatment only if such U.S. holder files a "gain recognition agreement," as defined in the regulations, with the IRS.Any U.S. holder of Tribute Common Shares who will be a five-percent transferee shareholder with respect to Parent after the Arrangement should consult with his or her tax advisor concerning the decision to file a gain recognition agreement and the procedures to be followed in connection with that filing. Reporting Requirements A U.S. holder who is required to file a U.S. federal income tax return and who is a "significant holder" that receives Parent Shares in the Arrangement will be required to attach a statement to the U.S. holder's U.S. federal income tax return for the taxable year in which the Arrangement is completed that contains the information set forth in Section 1.368-3(b) of the Treasury regulations.The statement attached by the U.S. holder must include the fair market value of, and the U.S. holder's tax basis in, the Tribute Common Shares surrendered in the Arrangement.A significant holder generally is a holder of Tribute Common Shares who, immediately before the Arrangement, owned at least 5% by vote or value of the total outstanding stock of Tribute. 84 U.S. holders are urged to consult their own advisors as to the particular consequences of the exchange of Tribute Common Shares for Parent Shares pursuant to the transactions. Dissenting Shareholders A U.S. holder that is a Tribute Dissenting Shareholder will be deemed to have transferred its Tribute Common Shares to Tribute as of the Arrangement Effective Time and will receive a cash payment from Parent in respect of the fair value of such holder's Tribute Common Shares.Such a Tribute Dissenting Shareholder will generally be considered to have disposed of its Tribute Common Shares for proceeds of disposition equal to the amount received by the Tribute Dissenting Shareholder.As a result, and subject to the PFIC discussion above, such U.S. holder that is a Tribute Dissenting Shareholder generally will recognize gain or lossin an amount equal to the difference between its amount realized on the disposition and such U.S. holder's adjusted tax basis in its Tribute Common Shares exchanged in the disposition.Any gain or loss recognized by such a U.S. holder generally will be capital gain or loss and will be long-term capital gain or loss if the holder's holding period in such Tribute Common Shares exceeds one year at the Arrangement Effective Time (i.e., the time of the disposition).Preferential tax rates may apply to long-term capital gains of non-corporate U.S. holders (including individuals).The deductibility of capital losses is subject to limitations. Any gain or loss recognized by a U.S. holder that is a Tribute Dissenting Shareholder on the disposition of its Tribute Common Shares generally will be treated as U.S. source gain or loss. U.S. Federal Income Tax Consequences to U.S. holders of the Ownership and Disposition of Parent Shares The following discussion is a summary of certain material U.S. federal income tax consequences of the ownership and disposition of Parent Shares to Tribute Shareholders who receive such Parent Shares pursuant to the Arrangement. Distributions on Parent Shares The gross amount of any distribution on Parent Shares that is made out of Parent's current or accumulated earnings and profits (as determined for U.S. federal income tax purposes) generally will be taxable to a U.S. holder as ordinary dividend income on the date such distribution is actually or constructively received by such U.S. holder. Any such dividends paid to corporate U.S. holders generally will not qualify for the dividends-received deduction that may otherwise be allowed under the Code. In general, the dividend income would be treated as foreign source, passive income for U.S. federal foreign tax credit limitation purposes. Dividends received by non-corporate U.S. holders (including individuals), subject to the discussion below under " — Passive Foreign Investment Company Status," from a "qualified foreign corporation" may be eligible for reduced rates of taxation, provided that certain holding period requirements and other conditions are satisfied.For these purposes, a non-U.S. corporation will be treated as a qualified foreign corporation if it is eligible for the benefits of a comprehensive income tax treaty with the United States which is determined by the U.S. Treasury to be satisfactory for purposes of these rules and which includes an exchange of information provision.The U.S. Treasury has determined that the Tax Treaty meets these requirements.A non-U.S. corporation is also treated as a qualified foreign corporation with respect to dividends paid by that corporation on shares that are readily tradable on an established securities market in the United States.U.S. Treasury guidance indicates that shares listed on the NASDAQ (which the Parent shares are expected to be) will be considered readily tradable on an established securities market in the United States.There can be no assurance that the Parent Shares will be considered readily tradable on an established securities market in future years.Non-corporate U.S. holders that do not meet a minimum holding period requirement during which they are not protected from the risk of loss or that elect to treat the dividend income as "investment income" pursuant to Section 163(d)(4) of the Code (dealing with the deductionfor investment interest expense) will not be eligible for the reduced rates of taxation regardless of Parent's status as a qualified foreign corporation.In addition, the rate reduction will not apply to dividends if the recipient of a dividend is obligated to make related payments with respect to positions in substantially similar or related property.This disallowance applies even if the minimum holding period has been met.Finally, Parent will not constitute a qualified foreign corporation for purposes of these rules if it is a passive foreign investment company, or "PFIC," for the taxable year in which it pays a dividend or for the preceding taxable year. See the discussion below under "— Passive Foreign Investment Company Status." 85 The amount of any dividend paid in foreign currency will be the U.S. dollar value of the foreign currency distributed by Parent, calculated by reference to the exchange rate in effect on the date the dividend is includible in the U.S. holder's income, regardless of whether the payment is in fact converted into U.S. dollars on the date of receipt.Generally, a U.S. holder should not recognize any foreign currency gain or loss if the foreign currency is converted into U.S. dollars on the date the payment is received.However, any gain or loss resulting from currency exchange fluctuations during the period from the date the U.S. holder includes the dividend payment in income to the date such U.S. holder actually converts the payment into U.S. dollars will be treated as ordinary income or loss. That currency exchange income or loss (if any) generally will be income or loss from U.S. sources for foreign tax credit limitation purposes. To the extent that the amount of any distribution made by Parent on the Parent Shares exceeds Parent's current and accumulated earnings and profits for a taxable year (as determined under U.S. federal income tax principles), the distribution will first be treated as a tax-free return of capital, causing a reduction in the adjusted basis of the U.S. holder's Parent Shares, and to the extent the amount of the distribution exceeds the U.S. holder's tax basis, the excess will be taxed as capital gain recognized on a sale or exchange as described below under "— Sale, Exchange, Redemption or Other Taxable Disposition of Parent Shares." It is possible that Parent is, or at some future time will be, at least 50% owned by U.S. persons.Dividends paid by a foreign corporation that is at least 50% owned by U.S. persons may be treated as U.S. source income (rather than foreign source income) for foreign tax credit purposes to the extent the foreign corporation has more than an insignificant amount of U.S. source income.The effect of this rule may be to treat a portion of any dividends paid by Parent as U.S. source income.Treatment of the dividends as U.S. source income in whole or in part may limit a U.S. holder's ability to claim a foreign tax credit with respect to foreign taxes payable or deemed payable in respect of the dividends paid by Parent or on other items of foreign source, passive income for U.S. federal foreign tax credit limitation purposes.The Code permits a U.S. holder entitled to benefits under the Tax Treaty to elect to treat dividends paid by Parent as foreign source income for foreign tax credit purposes if that dividend income is separated from other income items for purposes of calculating the U.S. holder's foreign tax credit.U.S. holders should consult their own tax advisors about the desirability and method of making such an election. Sale, Exchange, Redemption or Other Taxable Disposition of Parent Shares Subject to the discussion below under "— Passive Foreign Investment Company Status," a U.S. holder generally will recognize gain or loss on any sale, exchange, redemption, or other taxable disposition of Parent Shares in an amount equal to the difference between the amount realized on the disposition and such U.S. holder's adjusted tax basis in such shares.Any gain or loss recognized by a U.S. holder on a taxable disposition of Parent Shares generally will be capital gain or loss and will be long-term capital gain or loss if the holder's holding period in such shares exceeds one year at the time of the disposition.Preferential tax rates may apply to long-term capital gains of non-corporate U.S. holders (including individuals).The deductibility of capital losses is subject to limitations. Any gain or loss recognized by a U.S. holder on the sale or exchange of Parent Shares generally will be treated as U.S. source gain or loss. Passive Foreign Investment Company Status Notwithstanding the foregoing, certain adverse U.S. federal income tax consequences could apply to a U.S. holder if Parent is treated as a PFIC for any taxable year during which such U.S. holder holds Parent Shares.A non-U.S. corporation, such as Parent, will be classified as a PFIC for U.S. federal income tax purposes for any taxable year in which, after the application of certain look-through rules, either (i) 75% or more of its gross income for such year is "passive income" (as defined in the relevant provisions of the Code) or (ii) 50% or more of the value of its assets (determined on the basis of a quarterly average) during such year produce or are held for the production of passive income.Passive income generally includes dividends, interest, royalties, rents, annuities, net gains from the sale or exchange of property producing such income and net foreign currency gains. 86 Parent is not currently expected to be treated as a PFIC for U.S. federal income tax purposes, but this conclusion is a factual determination made annually and, thus, is subject to change.With certain exceptions, the Parent ordinary shares would be treated as stock in a PFIC if Parent were a PFIC at any time during a U.S. holder's holding period in such U.S. holder's Parent Shares.There can be no assurance that Parent will not be treated as a PFIC for any taxable year or at any time during a U.S. holder's holding period. If Parent were to be treated as a PFIC, unless a U.S. holder elects to be taxed annually on a mark-to-market basis with respect to its Parent Shares, gain realized on any sale or exchange of Parent Shares and certain distributions received with respect to such shares could be subject to additional U.S. federal income taxes, plus an interest charge on certain taxes treated as having been deferred under the PFIC rules.In addition, dividends received with respect to Parent Shares would not constitute qualified dividend income eligible for preferential tax rates if Parent is treated as a PFIC for the taxable year of the distribution or for its preceding taxable year.U.S. holders should consult their own tax advisors regarding the application of the PFIC rules to their investment in the Parent Shares. Information Reporting and Backup Withholding In general, information reporting requirements will apply to dividends received by U.S. holders of Parent Shares, and the proceeds received on the disposition of Parent Shares effected within the United States (and, in certain cases, outside the United States), in each case, other than U.S. holders that are exempt recipients (such as corporations).Backup withholding (currently at a rate of 28%) may apply to such amounts if the U.S. holder fails to provide an accurate taxpayer identification number (generally on an IRS Form W-9 provided to the paying agent or the U.S. holder's broker) or is otherwise subject to backup withholding. Certain U.S. holders holding specified foreign financial assets with an aggregate value in excess of the applicable dollar threshold are required to report information to the IRS relating to Parent Shares, subject to certain exceptions (including an exception for Parent Shares held in accounts maintained by U.S. financial institutions), by attaching a complete IRS Form 8938, Statement of Specified Foreign Financial Assets, with their tax return, for each year in which they hold Parent Shares.Such U.S. holders should consult their own tax advisors regarding information reporting requirements relating to their ownership of Parent Shares. Backup withholding is not an additional tax. Any amounts withheld under the backup withholding rules may be allowed as a refund or credit against a holder's U.S. federal income tax liability, if any, provided the required information is timely furnished to the IRS. RISK FACTORS RELATING TO THE ARRANGEMENT In considering whether to approve the Arrangement Resolution, you should consider carefully the following risk factors, including the matters addressed under the section entitled "Forward Looking Statements" in addition to other information contained in or incorporated by reference into this Circular.You should also read and consider the risks associated with the business of Pozen and the risks associated with the business of Tribute, because these risks will also affect the combined company.The risks associated with the business of Pozen can be found in Pozen's Annual Report on Form 10-K for the fiscal year ended December 31, 2014, and Pozen's Quarterly Report on Form 10-Q for the quarter ended September 30, 2015, under the heading "Risk Factors".The risks associated with the business of Tribute can be found in Tribute's Annual Report on Form 10-K for the fiscal year ended December 31, 2014, and Tribute's Quarterly Report on Form 10-Q for the quarter ended September 30, 2015, under the section "Risk Factors", each of which are incorporated by reference into this Circular. 87 Risks Relating to the Transaction Because the initial opening price of Parent Shares that Tribute Shareholders will receive pursuant to the Arrangement is based in part on the value of Pozen Common Stock and Tribute Common Shares, which will fluctuate, Tribute Shareholders cannot be sure of the value of the Parent Shares they may receive. Upon completion of the Arrangement, each Tribute Common Share will be exchanged for 0.1455 Parent Shares.Because the number of Parent Shares being offered as consideration to Tribute Shareholders is fixed and will not vary based on the market value of Parent Shares, which will not be publicly traded until after the Arrangement Effective Time, the market value of the consideration Tribute Shareholders will receive in the Arrangement will be based in part on the value of Pozen Common Stock and Tribute Common Shares at the time the Transaction is completed.If the price of either Pozen Common Stock or Tribute Common Shares decline, Tribute Shareholders could receive less value for their Tribute Common Shares upon the completion of the Arrangement than the value calculated on the date the Transaction Agreement was announced, as of the date of this Circular or as of the date of the Tribute Meeting.The market price of Pozen Common Stock and Tribute Common Shares will continue to fluctuate from the date of this Circular through the date of the Closing Date.Accordingly, at the time of the Tribute Meeting, Tribute Shareholders will not know or be able to determine the market price of the Parent Shares they may receive upon completion of the Arrangement.It is possible that, at the Closing Date, the Tribute Common Shares held by Tribute Shareholders may have a greater market value than the Parent Shares for which they are exchanged.The market price of Pozen Common Stock on the date of the Tribute Meeting may not be indicative of the market price of Parent Shares that Tribute Shareholders will receive upon completion of the Arrangement.Stock price changes may result from a variety of factors that are beyond the companies' control, including general market and economic conditions, changes in business prospects, catastrophic events, both natural and man-made, and regulatory considerations.In addition, the ongoing businesses of Pozen and/or Tribute may be adversely affected by actions taken by Pozen and/or Tribute in connection with the Transaction, including payment by the companies of certain costs relating to the merger, including certain legal, accounting, financing and financial and other advisory fees. See the section entitled "Comparative Per Share Market Price" for the historical high and low closing prices of Pozen Common Stock and Tribute Common Shares for each quarter of the period 2012 through the second quarter of 2015. The Transaction Agreement is subject to conditions and could be terminated in accordance with its terms and the transactions may not be completed. The Transaction Agreement contains a number of conditions that must be satisfied or waived to complete the Transaction. Those conditions include, among others: receipt of the Pozen Stockholder approval, receipt of Tribute Shareholder approval, court approval of the Arrangement, expiration or termination of the waiting period under the HSR Act, if applicable, absence of any law or order preventing or prohibiting completion of the transactions and no governmental authority instituting any proceeding seeking to enjoin or prohibit the completion of the transactions, effectiveness of the Form S-4 registration statement of Parent, approval of the Parent Shares to be issued in the transactions for listing on NASDAQ and the TSX, the continued accuracy of the representations and warranties of both parties, subject to specified materiality standards, and the performance in all material respects by both parties of their covenants and agreements.If the Transaction is not completed by April 30, 2016, either Pozen or Tribute may choose not to proceed with the Transaction and terminate the Transaction Agreement.No assurance can be given that all of the conditions to the closing of the Transaction will be satisfied or, if they are, as to the timing of such satisfaction.In addition, Pozen or Tribute may elect to terminate the Transaction Agreement in certain other circumstances, including, but not limited to, a tax termination event, and the parties can mutually decide to terminate the Transaction Agreement at any time prior to the completion of the Arrangement, before or after the Pozen Stockholder approval or Tribute Shareholder approval.See the section entitled "The Transaction Agreement—Termination; Termination Fees; Effect of Termination". 88 Obtaining required approvals necessary to satisfy the conditions to the completion of the Transaction may delay or prevent completion of the Transaction.Parent may be subject to a post-Closing review by regulatory authorities in respect of Canadian competition matters. The Transaction is subject to closing conditions, which include the expiration or termination of the waiting period under the HSR Act, if applicable, obtaining of Pozen Stockholder approval as well as obtaining Tribute Shareholder approval. Under the HSR Act and the rules and regulations promulgated thereunder by the FTC, Pozen and Tribute may be required to submit notifications and certain documents and information to the FTC and the Antitrust Division, and to observe a statutory waiting period, before completing the transactions.If notifications and submissions are required from Pozen and Tribute under the HSR Act, following those submissions the FTC or the Antitrust Division may open an investigation, issue a request for additional information and documentary materials, extend the statutory waiting period, or seek to prevent, delay, or otherwise restrain the completion of the Transaction under the U.S. antitrust laws.No assurances can be given that the FTC or the Antitrust Division will not seek to take one or more of these steps.Similarly, no assurances can be given that the Pozen Stockholders or Tribute Shareholders will approve the Transaction or that the other conditions to closing of the Transaction will be satisfied.In the event that Tribute's Shareholders approve the Arrangement Resolution but Pozen's Stockholders do not approve the Merger, the Transaction will not close. Under the Competition Act, parties to transactions such as the Transaction may be required to submit notifications and certain documents and information to the Canadian Competition Bureau, and to observe a statutory waiting period, before completing the proposed transactions, if certain financial thresholds are satisfied.Pozen and Tribute have determined that no notifications or submissions are required under the Competition Act in respect of the Transaction.However, the Canadian Competition Bureau may elect to investigate the Transaction before Closing and for a period of up to one year after Closing.If the Canadian Competition Bureau investigates the Transaction and takes the position that pre-notification was required or that the Transaction has had, is having or is likely to lessen or prevent competition substantially, the Canadian Competition Bureau may apply to the Competition Tribunal for an order preventing the completion of the Transaction, or after Closing, an order requiring either divestiture or share or assets of dissolution of the Transaction.If such post-Closing investigation occurs, no assurances can be given that the Competition Bureau will agree with the conclusions of Pozen and Tribute or that the Canadian Competition Bureau will not seek to take one or more of these steps. All foreign investments in Canada, regardless of size, are subject to the national security provisions of the Investment Canada Act.Whether the Minister of Industry has reasonable grounds to believe that an investment by a non-Canadian could be injurious to national security, a national security review may be ordered.Such a review may be ordered post-Closing and if a determination is made that the investment is injurious to national security, the Minister has a discretion to order a divestiture. See the section entitled "The Transaction Agreement—Conditions to the Completion of the Transaction", for a discussion of the conditions to the completion of the Transaction, and the section entitled "The Transaction —Regulatory Approvals". Tribute may waive one or more of the conditions to the Transaction without resoliciting shareholder approval. Tribute may determine to waive, in whole or in part, one or more of the conditions to its obligations to complete the Transaction, to the extent permitted by applicable law.Tribute will evaluate the materiality of any such waiver and its effect on its shareholders in light of the facts and circumstances at the time to determine whether any amendment of this Circular and/or resolicitation of proxies is required or warranted.In some cases, if the Tribute Board determines that such a waiver is warranted, but that such waiver or its effect on its shareholders is not sufficiently material to warrant resolicitation of proxies, Tribute has the discretion to complete the Transaction without seeking further shareholder approval.Any determination whether to waive any condition to the Transaction or as to resoliciting shareholder approval or amending this Circular as a result of a waiver will be made by Tribute at the time of such waiver based on the facts and circumstances as they exist at that time. 89 Certain changes in the U.S. federal tax laws on or before the closing date could jeopardize the consummation of the Transaction. Pozen and/or Tribute are permitted to terminate the Transaction Agreement if, prior to the Closing Date, there is (i)a change in U.S. federal tax law (whether or not such change in law is yet effective) or any official interpretations thereof as set forth in published guidance by the U.S. Treasury Department or the IRS (other than IRS news releases) (whether or not such change in official interpretation is yet effective) or (ii)a bill that would implement such a change that has been passed by the United States House of Representatives and the United States Senate and for which the time period for the President of the United States to sign or veto such bill has not yet elapsed, in any such case, that, as a result of consummating the Transaction contemplated by the Transaction Agreement, in the opinion of nationally recognized U.S. tax counsel, would have a material adverse effect, including causing Parent to be treated as a United States domestic corporation for United States federal income tax purposes, as further specified in the Transaction Agreement. Parent's status as a foreign corporation for U.S. federal tax purposes could be affected by IRS action or a change in U.S. tax law. Although Parent will be incorporated in British Columbia, the IRS may assert that Parent should be treated as a U.S. corporation (and, therefore, a U.S. tax resident) for U.S. federal income tax purposes pursuant to Section 7874 of the Code.A corporation generally is considered a tax resident in the jurisdiction of its organization or incorporation for U.S. federal income tax purposes.Because Parent is a British Columbia incorporated entity, generally it would be classified as a foreign corporation (and, therefore, a non-U.S. tax resident) under these rules. Section 7874 provides an exception pursuant to which a foreign incorporated entity may, in certain circumstances, be treated as a U.S. corporation for U.S. federal income tax purposes. Under Section 7874 of the Code, Parent would be treated as a foreign corporation for U.S. federal income tax purposes if the former stockholders of Pozen own (within the meaning of Section 7874) less than 80% (by both vote and value) of Parent Shares by reason of holding shares in Pozen (the "ownership test").The Pozen Stockholders are expected to own less than 80% (by both vote and value) of the Parent Shares after the transactions by reason of their ownership of Pozen Common Stock.As a result, under current law, Parent is expected to be treated as a foreign corporation for U.S. federal income tax purposes.However, there can be no assurance that the IRS will agree with the position that the ownership test is satisfied.There is limited guidance regarding the application of Section 7874 of the Code, including with respect to the provisions regarding the application of the ownership test. Tribute's obligation to complete the transactions is conditional upon its receipt of the Section 7874 opinion from Pozen's special tax counsel, dated as of the Closing Date and subject to certain qualifications and limitations set forth therein, to the effect that Section 7874 of the Code existing regulations promulgated thereunder, and official interpretation thereof as set forth in published guidance should not apply in such a manner so as to cause Parent to be treated as a U.S. corporation for U.S. federal income tax purposes from and after the Closing Date.However, an opinion of tax counsel is not binding on the IRS or a court.Therefore, there can be no assurance that the IRS will not take a position contrary to Pozen's special tax counsel's Section 7874 opinion or that a court will not agree with the IRS in the event of litigation. Failure to complete the Arrangement could negatively impact the market price of the Tribute Common Shares and the future business and financial results of Tribute. The Arrangement is subject to certain conditions that may be outside the control of Tribute, including, without limitation, the receipt of the Final Order and certain regulatory approvals. There can be no certainty that these conditions will be satisfied or, if satisfied, when they will be satisfied.In addition, Pozen has the right in certain circumstances to terminate the Transaction Agreement, including in the event of a change having a Material Adverse Effect on Tribute.See "The Transaction Agreement — Termination; Termination Fees; Effect of Termination".If the Arrangement is not completed, the ongoing business of Tribute may be materially and adversely affected and, without realizing any of the benefits of having consummated the Transaction, Tribute will be subject to a number of risks, including the following: 90 ● Tribute may be required to pay certain costs relating to the Transaction, including legal, accounting, filing and possible other fees and mailing, financial printing and other expenses in connection with the Transaction whether or not the Transaction is consummated; ● the current prices of Tribute Common Shares may reflect a market assumption that the Transaction will occur, meaning that a failure to complete the Transaction could result in a material decline in the price of Tribute Common Shares; ● Tribute will be required, upon a termination of the Transaction Agreement under certain circumstances, to pay Pozen a Termination Fee of US$3.5 million, as described in "The Transaction Agreement – Termination Fees"; ● matters relating to the Transaction (including integration planning) have required and will continue to require substantial commitments of time and resources of Tribute management, which could otherwise have been devoted to day to day operations and other opportunities that may have been beneficial to Tribute; and ● Tribute could also be subject to litigation relating to any failure to consummate the Transaction or related to any enforcement proceeding commenced against Tribute to perform its obligations under the Transaction Agreement. If the Transaction is not consummated, these risks may materialize and may materially and adversely affect Tribute's business, financial results and share price. The Transaction Agreement contains provisions that restrict Tribute's ability to pursue alternatives to the transactions and, in specified circumstances, could require Tribute to pay Pozen a termination fee of US$3.5 million. Under the Transaction Agreement, Tribute is restricted, subject to certain exceptions, from initiating, soliciting, knowingly facilitating or knowingly encouraging, discussing or negotiating, or furnishing information with regard to, any inquiry, proposal or offer with respect to a Tribute Acquisition Proposal.Tribute may terminate the Transaction Agreement in order to enter into an agreement with respect to a Tribute Acquisition Proposal that constitutes a Tribute Superior Proposal.If the Tribute Board (after consultation with Tribute's outside legal and financial advisors) determines in good faith that such Tribute Acquisition Proposal constitutes a Pozen Superior Proposal and the Pozen Board effects a Pozen Change of Recommendation, Tribute would be entitled to terminate the Transaction Agreement.Under such circumstances, Tribute would be required to pay Pozen a Termination Fee equal to US$3.5 million.Further, even if the Tribute Board withdraws or qualifies its recommendation with respect to the Arrangement, it will still be required to submit the applicable matters to a vote at its meeting of shareholders.These provisions could discourage a third party that may have an interest in acquiring all or a significant part of Tribute from considering or proposing that acquisition, even if such third party were prepared to enter into a transaction that would be more favourable to Tribute and the Tribute Shareholders than the Transaction.See the section entitled "The Transaction Agreement—Termination; Termination Fees; Effect of Termination". While the Transaction is pending, Pozen and Tribute will be subject to business uncertainties that could adversely affect their businesses. Uncertainty about the effect of the Transaction on employees, customers and suppliers may have an adverse effect on Pozen and Tribute.These uncertainties may impair Tribute's and Pozen's ability to attract, retain and motivate key personnel until the Transaction is completed and for a period of time thereafter, and could cause customers, suppliers and others who deal with Pozen and Tribute to seek to change existing business relationships with Pozen and Tribute. Employee retention may be challenging during the pendency of the Transaction, as certain employees may experience uncertainty about their future roles.If key employees depart because of issues related to the uncertainty and difficulty of integration or a desire not to remain with the businesses, the business of Pozen or Tribute, as the case may be, could be materially adversely affected.In addition, the Transaction Agreement restricts Pozen and Tribute, from taking specified actions until the Closing, without the consent of the other party.These restrictions may prevent Tribute from pursuing attractive business opportunities that may arise prior to the completion of the Transaction. See the sections entitled "The Transaction Agreement—Covenants—Tribute Interim Operating Covenants" and "The Transaction Agreement—Covenants—Pozen Interim Operating Covenants". 91 Loss of key personnel could impair the integration of the two businesses, lead to loss of customers and a decline in revenues, adversely affect the progress of pipeline products or otherwise adversely affect the operations of Pozen and Tribute. The success of the combined company will depend, in part, upon its ability to retain key employees, especially during the integration phase of the businesses of Pozen and Tribute.Current and prospective employees of Pozen and Tribute might experience uncertainty about their future roles with the combined company following completion of the Transaction, which might materially and adversely affect Pozen's and Tribute's ability to retain key managers and other employees.In addition, competition for qualified personnel in the pharmaceutical industry is very intense.If Pozen or Tribute lose key personnel or the combined company is unable to attract, retain and motivate qualified individuals or the associated costs to the combined company increase significantly, the combined company's business could be materially and adversely affected. Tribute directors and officers will have interests in the Transaction different from or in addition to the interests of Tribute Shareholders. Certain of the directors and executive officers of Tribute negotiated the terms of the Transaction Agreement, and the Tribute Board recommended that Tribute Shareholders vote for the Arrangement Resolution.Certain of these directors and executive officers may have interests in the Transaction that are different from, or in addition to, those of Tribute Shareholders.These interests include, but are not limited to, change of control payments, the treatment in the Arrangement of Tribute Options, Tribute Common Shares subject to vesting or other lapse restrictions pursuant to the Tribute Option Plan, other Tribute stock-based awards, bonus awards, and other rights held by Tribute directors and executive officers, and the indemnification of former Tribute directors and officers by Parent.Tribute Shareholders should be aware of these interests when they consider the Tribute Board's recommendation that they vote for the Arrangement Resolution. The Tribute Board was aware of these interests when it declared the advisability of the Transaction Agreement, determined that it was fair to and in the best interests of Tribute Shareholders and recommended that Tribute Shareholders vote for the Arrangement Resolution.The interests of Tribute directors and executive officers are described in more detail in the section entitled "Interests of Certain Persons in the Arrangement". Tribute Shareholders will have a reduced ownership and voting interest after the Transaction and will exercise less influence over management. Tribute Shareholders currently have the right to vote in the election of the Tribute Board and on other matters affecting Tribute.Upon the completion of the Transaction, each Tribute Shareholder that receives Parent Shares will become a shareholder of Parent, with a percentage ownership of Parent that is smaller than such shareholder's percentage ownership of Tribute.As of the date of this Circular, the former Tribute Shareholders as a group will receive Parent Shares in the Arrangement constituting approximately 36% of the outstanding Parent Shares after giving effect to the Merger and the Arrangement but before giving effect to any convertible securities of either company and the Parent Shares to be issued to new Investors pursuant to the Equity Financing and Debt Financing.After giving effect to the Transaction and the Equity Financing and Debt Financing and assuming the maximum number of Parent Shares issued or issuable upon conversion of the Parent Convertible Notes, the former Tribute Shareholders as a group will hold Parent Shares constituting approximately 26% of the outstanding Parent Shares.The foregoing percentage assumes the issuance of Parent Shares at an equivalent price of US$7.20 per share.Because of this, Tribute Shareholders will have less influence on the management and policies of Parent than they now have on the management and policies of Tribute. The relative ownership of Parent Shares by current Pozen Stockholders and current Tribute Shareholders referred to above is on an economic basis, and does not represent the analysis under Section 7874 of the Code, discussed throughout this Circular, as to whether, following the Transaction, former Pozen Stockholders will own less than 80% (by both vote and value) of Parent Shares. 92 Fluctuations in exchange rates could have a material adverse effect upon Parent's results of operations. Tribute has historically conducted its business primarily in Canadian, United States and Euro currencies. To the extent Tribute's future revenues, expenses and long term debt are denominated in currencies other than Canadian dollars, Tribute would be subject to increased risks relating to foreign currency exchange rate fluctuations which could have a material adverse effect on Tribute's financial condition and operating results since it is anticipated that Parent's operating results will be reported in U.S. dollars and significant changes in the exchange rate could materially impact the combined company's consolidated reported earnings. The opinions of Tribute's financial advisors will not reflect changes in circumstances between the original signing of the Original Transaction Agreement and the completion of the Transaction. In connection with the execution of the Original Transaction Agreement, the Tribute Board received an opinion of Bloom Burton relating to the fairness of the exchange ratio of 0.1455 Aralez Ireland Shares per Tribute Common Share (taking into account the Merger), from a financial point of view, to Tribute Shareholders.Bloom Burton confirmed at meetings of the Tribute Board held on December 3, 2015 and December 6, 2015 that the conclusions in the Bloom Burton Fairness Opinion previously delivered had not changed as a result of the changes made to the Arrangement from the Original Arrangement. Tribute has not, however, obtained an updated opinion from Bloom Burton as of the date of this Circular and does not expect to receive an updated opinion prior to the Closing Date.Changes in the operations and prospects of Pozen or Tribute, general market and economic conditions and other factors that may be beyond the control of Pozen or Tribute, and on which Bloom Burton's opinion was based, may significantly alter the value of Parent, Pozen or Tribute or the prices of Parent Shares, Tribute Common Shares or Pozen Common Stock by the time the Transaction is completed.The opinion does not speak as of the time the Transaction will be completed or as of any date, other than the date of such opinion.Because Bloom Burton will not be updating their opinion, the opinion will not address the fairness of the exchange ratio at the time the Arrangement is completed.The recommendation of the Tribute Board that Tribute Shareholders vote "FOR" the Arrangement Resolution; however, is made as of the date of this Circular.For a description of the opinion the Tribute Board received from Bloom Burton, please refer to the section entitled "The Transaction—Opinion of Bloom Burton". Plaintiffs' law firms could commence litigation against Pozen or Tribute and an adverse ruling in any such potential lawsuit could prevent the transactions from being completed. One or more plaintiffs' law firms, or other law firms, could initiate litigation against Pozen, Pozen's directors, Tribute, or Tribute's directors and may seek to enjoin the proposed Transaction on the grounds that either the Pozen Board or the Tribute Board breached its fiduciary duties by approving a proposed Transaction that purportedly does not reflect the true value of Pozen or Tribute, as applicable, or on any other grounds.One of the conditions to the closing of the Transaction is that no order (whether temporary, preliminary or permanent) shall be in effect that prevents or prohibits completion of the Transaction.As such, if any such potential litigation is commenced and the plaintiffs involved therein are successful in obtaining an injunction prohibiting Pozen or Tribute from completing the Transaction, then such injunction may prevent the merger from becoming effective, or from becoming effective within the expected time frame. Parent's tax position may be adversely affected by changes in tax law relating to multinational corporations, or increased scrutiny by tax authorities. Under current law, Parent is expected to be treated as a foreign corporation for U.S. federal tax purposes.However, changes to the rules in Section 7874 of the Code or the Treasury regulations promulgated thereunder could adversely affect Parent's status as a foreign corporation for U.S. federal tax purposes, and any such changes could have prospective or retroactive application.In addition, recent legislative proposals have aimed to expand the scope of U.S. corporate tax residence, and such legislation, if passed, could have an adverse effect on Parent. 93 Moreover, the U.S. Congress, the Organisation for Economic Co-operation and Development and other government agencies in jurisdictions where Parent and its affiliates do business have had an extended focus on issues related to the taxation of multinational corporations.One example is in the area of "base erosion and profit shifting", where payments are made between affiliates from a jurisdiction with high tax rates to a jurisdiction with lower tax rates.As a result, the tax laws in the U.S. and other countries in which Parent and its affiliates do business could change on a prospective or retroactive basis, and any such changes could adversely affect Parent. It is recommended that each shareholder consult his or her own tax advisor as to the tax consequences of holding Parent Shares in and receiving dividends from Parent. Risks Relating to the Businesses of the Combined Company The market price for Parent Shares following the completion of the Transaction may be affected by factors different from those that historically have affected Pozen Common Stock and Tribute Common Shares. Upon completion of the Arrangement, holders of Tribute Common Shares will become holders of Parent Shares.Parent's businesses will differ from those of Tribute and, accordingly, the results of operations of Parent will be affected by some factors that are different from those currently affecting the results of operations of Tribute.The results of operations of the combined company may also be affected by factors different from those currently affecting Pozen.For a discussion of the businesses of Pozen and Tribute and of some important factors to consider in connection with those businesses, see the documents incorporated by reference in this Circular. The Tribute and Pozen stock prices have been volatile, which may result in significant losses to Parent Shareholders. There has been significant volatility in the market prices of biotechnology companies' securities. Various factors and events may have a significant impact on the market price of Parent Shares. These factors include: ● fluctuations in the Parent's operating results and revenues generated by its marketed products, including those marketed by Pozen; ● announcements of technological innovations, acquisitions or licensing of therapeutic products or product candidates by Parent or competitors of Parent; ● published reports by securities analysts; ● positive or negative process with Parent's clinical trials or with regulatory approvals of Parent's product candidates; ● commercial success of Vimovo and Parent's other product candidates in the marketplace once approved; ● Parent's ability to successfully launch Yosprala, if and when approved; ● governmental regulation, including reimbursement policies; ● developments in patent or other proprietary rights; ● developments in Parent's relationships with collaborative partners; ● announcements by Parent's collaborative partners regarding Parent's products or product candidates; ● developments in new or pending litigation; 94 ● public concern as to the safety and efficacy of Parent's products; and ● general market conditions. Pozen and Tribute may fail to realize all of the anticipated benefits of the Transaction or those benefits may take longer to realize than expected. The combined company may also encounter significant difficulties in integrating the two businesses. The ability of the combined company, Parent, to realize the anticipated benefits of the Transaction will depend, to a large extent, on the combined company's ability to integrate the businesses of Pozen and Tribute.The combination of two independent businesses is a complex, costly and time-consuming process.As a result, Parent will be required to devote significant management attention and resources to integrating their business practices and operations.The integration process may disrupt the businesses and, if implemented ineffectively, would restrict the realization of the full expected benefits.The failure to meet the challenges involved in integrating the two businesses and to realize the anticipated benefits of the Transaction could cause an interruption of, or a loss of momentum in, the activities of the combined company and could adversely affect the results of operations of the combined company. In addition, the overall integration of the businesses may result in material unanticipated problems, expenses, liabilities, competitive responses, loss of customer relationships and diversion of management's attention.The difficulties of combining the operations of the companies include, among others: ● diversion of management's attention to integration matters; ● difficulties in achieving anticipated cost savings, synergies, business opportunities and growth prospects from the combination of the businesses of Pozen and Tribute; ● difficulties in the integration of operations and systems; ● conforming standards, controls, procedures and accounting and other policies, business cultures and compensation structures between the two companies; ● difficulties in the assimilation of employees; ● difficulties in managing the expanded operations of a significantly larger and more complex company; ● challenges in keeping existing customers and obtaining new customers; ● potential unknown liabilities or larger liabilities than projected, adverse consequences and unforeseen increased expenses associated with the merger; and ● coordinating a geographically dispersed organization. Many of these factors will be outside the control of Pozen, Tribute or Parent, and any one of them could result in increased costs, decreases in the amount of expected revenues and diversion of management's time and energy, which could materially impact the business, financial condition and results of operations of the combined company.In addition, even if the operations of the businesses of Pozen and Tribute are integrated successfully, the full benefits of the Transaction may not be realized, including the synergies, cost savings or sales or growth opportunities that are expected.These benefits may not be achieved within the anticipated time frame, or at all.Additional unanticipated costs may be incurred in the integration of the businesses of Pozen and Tribute.All of these factors could cause dilution to the earnings per share of the combined company, decrease or delay the expected accretive effect of the Transaction and negatively impact the price of Parent Shares following the Transaction.As a result, we cannot assure you that the combination of Pozen and Tribute will result in the realization of the full benefits anticipated from the Transaction. 95 The benefits described in this Circular are also subject to a variety of other factors, many of which are beyond Pozen's and Tribute's ability to control, such as changes in the rate of economic growth in jurisdictions in which the combined company will do business, the financial performance of the combined business in various jurisdictions, currency exchange rate fluctuations, and significant changes in trade, monetary or fiscal policies, including changes in interest rates, and tax law of the jurisdictions in which the combined company will do business.The impact of these factors, individually and in the aggregate, is difficult to predict, in part because the occurrence of the events or circumstances described in such factors may be interrelated, and the impact to the combined company of the occurrence of any one of these events or circumstances could be compounded or, alternatively, reduced, offset, or more than offset, by the occurrence of one or more of the other events or circumstances described in such factors. Pozen and Tribute will incur direct and indirect costs as a result of the Transaction. Pozen and Tribute will incur substantial expenses in connection with completion of the Transaction, and over a period of time following the completion of the Transaction, Parent further expects to incur substantial expenses in connection with coordinating the businesses, operations, policies and procedures of Pozen and Tribute.While Parent has assumed that a certain level of transaction and coordination expenses will be incurred, there are a number of factors beyond Parent's control that could affect the total amount or the timing of these transaction and coordination expenses.Many of the expenses that will be incurred, by their nature, are difficult to estimate accurately.These expenses may exceed the costs historically borne by Pozen and Tribute. If the Transaction is completed, Parent will incur a substantial amount of debt, which could restrict its ability to engage in additional transactions or incur additional indebtedness. In connection with the Transaction, Tribute (prior to the Arrangement Effective Time) and Parent (following the Arrangement Effective Time) will borrow up to US$275 million under the Second Amended Facility Agreement.Following completion of the Transaction, the combined company will have a significant amount of indebtedness outstanding.This substantial level of indebtedness could have important consequences for the combined company's business, including making it more difficult to satisfy its obligations, increasing its vulnerability to general adverse economic and industry conditions, limiting its flexibility in planning for, or reacting to, changes in its business and the industry in which it operates and restricting it from pursuing certain business opportunities.These limitations could reduce the benefits Parent expects to achieve from the Transaction or impede its ability to engage in future business opportunities or strategic acquisitions.In addition, the terms of such financing will include restrictive covenants that, among other things, limit Parent's ability to engage in certain business transactions or incur additional indebtedness. Tribute's and Pozen's actual financial positions and results of operations may differ materially from the pro forma financial statements included in this Circular. The pro forma financial statements contained in this Circular are presented for illustrative purposes only and may not be an indication of what Parent's financial position or results of operations would have been had the Transaction been completed on the dates indicated.The pro forma financial statements have been derived from the audited and unaudited historical financial statements of Pozen and Tribute and certain adjustments and assumptions have been made regarding the combined company after giving effect to the Transaction.The assets and liabilities of Pozen have been measured at fair value based on various preliminary estimates using assumptions that Parent's management believes are reasonable utilizing information currently available.The process for estimating the fair value of acquired assets and assumed liabilities requires the use of judgment in determining the appropriate assumptions and estimates.These estimates and assumptions may be revised as additional information becomes available and as additional analyses are performed.Differences between preliminary estimates in the pro forma financial statements and the final acquisition accounting will occur and could have a material impact on the pro forma financial statements and the combined company's financial position and future results of operations. In addition, the assumptions used in preparing the pro forma financial statements may not prove to be accurate, and other factors may affect the combined company's financial condition or results of operations following the transactions.Any potential decline in Parent's financial condition or results of operations may cause significant variations in the share price of Parent following the Transaction.See the section entitled "Selected Unaudited Pro Forma Financial Data". 96 The Transaction may not be accretive and may cause dilution to Parent's earnings per share, which may negatively affect the market price of Parent Shares following the Transaction. Although Parent currently anticipates that the Transaction will be accretive to earnings per share from and after the Transaction, this expectation is based on preliminary estimates which may change materially. Parent expects to issue up to a maximum of 72.66 million Parent Shares (which excludes future option and warrant exercises) in connection with completion of the Transaction.The issuance of these new Parent Shares could have the effect of depressing the market price of Parent Shares.The number of Parent Shares ultimately issuable is dependent upon the market price of the Pozen Common Stock and the Tribute Common Shares prior to Closing and cannot be determined at this time. In addition, Parent could also encounter additional transaction-related costs or other factors such as the failure to realize all of the benefits anticipated in the Transaction.All of these factors could cause dilution to Parent's earnings per share or decrease or delay the expected accretive effect of the transactions and cause a decrease in the market price of Parent Shares following the Transaction. The financial analyses and projections considered by Tribute and its financial advisors may not be realized. The financial analyses and projections considered by Tribute and Tribute's financial advisors reflect numerous estimates and assumptions that are inherently uncertain with respect to industry performance and competition, general business, economic, market and financial conditions and matters specific to Pozen's and Tribute's businesses, including the factors described or referenced under "Forward-Looking Statements" and/or listed in this Circular under this section entitled "Risk Factors," all of which are difficult to predict, and many of which are beyond our control.The financial analyses presented by Tribute's financial advisors to the Tribute Board speak only as of that date.There can be no assurance that the financial analyses and projections considered by Tribute and Tribute's financial advisors will be realized or that actual results will not materially vary from such financial analyses and projections.In addition, since the financial projections cover multiple years, such information by its nature becomes less predictive with each successive year. Risks Related to the Parent Shares The Parent Shares that may be received by Tribute Shareholders in connection with the Arrangement will have different rights from Tribute Common Shares. Upon completion of the Arrangement, the rights of former Tribute Shareholders who become Parent Shareholders will be governed by Parent's Notice of Articles and Articles ("Parent's Articles") and by British Columbia law.The rights associated with Tribute Common Shares are different from the rights associated with Parent Shares.See the section entitled "Comparison of the Rights of Parent Shareholders and Tribute Shareholders" for a discussion of the different rights associated with Parent Shares and Tribute Common Shares. Certain provisions in Parent's Articles could prevent or delay transactions that Parent Shareholders may favour and may prevent shareholders from changing the direction of Parent's business or management. Provisions of Parent's Articles may discourage, delay or prevent a merger or acquisition that Parent Shareholders may consider favourable, including transactions in which shareholders might otherwise receive a premium for their shares, and may also frustrate or prevent any attempt by shareholders to change the direction of management of Parent.For example: ● authorize the issuance of "blank cheque" preferred shares without a need for any action by shareholders; 97 ● require a 75% majority of shareholder votes in favour of a resolution to remove a director; ● require a 66⅔% majority of votes cast in favour of a resolution to effect various amendments to Parent's Articles; ● require that (i) in the case of shareholder action by written consent, a matter that would normally require an ordinary resolution shall require written consent by shareholders representing at least 66⅔% of the votes entitled to be cast in favour of such resolution, and (ii) in the case of any other resolution of the shareholders the written consent of shareholders representing 100% of the votes entitled to be cast in favour of such resolution; and ● establish advance notice requirements for nominations for election to the board of directors or for proposing matters that can be acted on by shareholders at shareholder meetings. Parent does not expect to pay dividends for the foreseeable future, and you must rely on increases in the trading price of the Parent Shares for returns on your investment. Parent has never paid cash dividends on Parent Shares and does not expect to pay dividends in the immediate future.Parent anticipates that it will retain all earnings, if any, to support its operations.Any future determination as to the payment of dividends will, subject to British Columbia legal requirements, be at the sole discretion of Parent's Board and will depend on Parent's financial condition, results of operations, capital requirements and other factors Parent's Board deems relevant.Holders of Parent Shares must rely on increases in the trading price of their shares for returns on their investment in the foreseeable future.In addition, the Second Amended Facility Agreement prohibits Parent from making any cash dividend or distributing any of its assets, including its intangibles, to any of its shareholders in such capacity or its affiliates, subject to certain exceptions.The Second Amended Facility Agreement also includes restrictions on Parent from incurring liens and undertaking indebtedness, subject to certain exceptions, which limitations may further impact the ability of Parent to pay any future dividends. Other Risk Factors Pozen's, Tribute's and Parent's businesses are and will be subject to the risks described above.In addition, Pozen's and Tribute's businesses are, and will continue to be, subject to the risks described in Parent's Registration Statement on Form S-1, as amended, and Pozen's and Tribute's respective Annual Reports on Form 10-K, as updated by subsequent Quarterly Reports on Form 10-Q, all of which are filed with the SEC and, in the case of Tribute, under Tribute's SEDAR profile at www.sedar.com, and incorporated by reference into this Circular. SELECTED HISTORICAL FINANCIAL DATA OF TRIBUTE The following tables present selected historical financial data for Tribute as of and for the fiscal years ended December31, 2014, 2013, 2012, 2011 and 2010 and as of and for the nine months ended September 30, 2015 and 2014.The statement of operations data for each of the five years in the period ended December31, 2014 and the balance sheet data as of December31 have been obtained from Tribute's audited financial statements for such years and, with respect to the periods ended December 31, 2014, 2013 and 2012, from its Annual Report on Form 10-K for the fiscal year ended December 31, 2014, which are incorporated herein by reference.The financial data as of September 30, 2015 and for the nine months ended September 30, 2015 and 2014 have been obtained from Tribute's unaudited condensed financial statements included in its Quarterly Report on Form 10-Q for the nine months ended September 30, 2015, which is incorporated by reference herein. The information set forth below is not necessarily indicative of future results and should be read together with the other information contained in Tribute's Annual Report on Form 10-K for the fiscal year ended December31, 2014 and Tribute's Quarterly Report on Form 10-Q for the nine months ended September 30, 2015, including the "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the consolidated financial statements and related notes therein. 98 For the Year Ended Dec 31 Nine Months Ended September 30, Statement of Operation Data: Revenue Licensed domestic product net sales Other domestic product sales International product sales Royalty and licensing revenues - Total Revenue Cost of Sales Licensor sales and distribution fees Cost of products sold Write down of inventories Total Cost of Sales Gross Profit Expenses Selling, general and administrative Amortization of assets Total Operating Expenses ,Loss from Operations ) Non Operating Income (expenses) Gain on derivative instrument - ) ) Retirement payout ) - Change in warrant liability ) Cost of extending warrant - - ) - - Change in fair value of contingent consideration - ) - - Research and Development ) ) ) - - Transaction cost - ) Loss on disposal of equipment ) ) - Acquisition and restructuring - ) - ) Loss on disposal of intangible asset ) - - Loss on extinguishment of debt - - - ) - - Unrealized foreign currency exchange on debt - - - ) ) - ) Accretion expense - ) Interest income Interest expense - - ) Net Loss for the period ) Deferred income tax recovery - - - ) Current income tax recovery - Unrealized gain (loss) on derivative instrument, net of tax - - ) - Net loss and comprehensive loss for the period ) Basic net income (loss) per common share ) Shares used in computing basic net income (loss) per common share Diluted net income per common share ) Shares used in computing diluted net income per common share 99 For the Year Ended Dec 31 Nine Months Ended September 30, Balance Sheet Data Cash and Cash equivalents Total Assets Total Liabilities Accumulated deficit ) Total stockholders' equity SELECTED HISTORICAL FINANCIAL DATA OF POZEN The following tables present selected historical financial data for Pozen as of and for the fiscal years ended December31, 2014, 2013, 2012, 2011 and 2010 and as of and for the nine months ended September 30, 2015 and 2014.The statement of operations data for each of the three years in the period ended December31, 2014 and the balance sheet data as of December31, 2014 and 2013 have been obtained from Pozen's audited consolidated financial statements contained in its Annual Report on Form 10-K for the fiscal year ended December31, 2014, which are incorporated by reference into this Circular.The statements of operations data for the years ended December31, 2011 and 2010 and the balance sheet data as of December31, 2012, 2011 and 2010 have been obtained from Pozen's audited financial statements for such years, which have not been incorporated into this document by reference.The financial data as of September 30, 2015 and for the nine months ended September 30, 2015 and 2014 have been obtained from Pozen's unaudited condensed financial statements included in its Quarterly Report on Form 10-Q for the nine months ended September 30, 2015, which is incorporated by reference into this Circular. The information set forth below is not necessarily indicative of future results and should be read together with the other information contained in Pozen's Annual Report on Form 10-K for the fiscal year ended December31, 2014 and Pozen's Quarterly Report on Form 10-Q for the nine months ended September 30, 2015, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the financial statements and related notes therein. For the Year Ended December 31, For the Nine Months Ended September 30, (in thousands of US$, except per share data) Statement of Operations Data: Revenue Sale of royalty rights, net of costs $ Licensing revenue Development revenue Total revenue Operating expenses Sales, general and administrative Research and development Total operating expenses Interest and other income 76 ) Net income (loss) before taxes ) ) ) Income tax expense Net income (loss) attributable to common stockholders $ $ $ ) $ ) $ $ $ ) Basic net income (loss) per common share $ $ $ ) $ ) $ $ $ ) Shares used in computing basic net income (loss) per common share Diluted net income per common share $ $ $ ) $ ) $ ) Shares used in computing diluted net income per common share For the Year Ended Dec 31 Nine Months Ended (in thousands of US$) September 30, Balance Sheet Data Cash and Cash equivalents and short term investments $ Total Assets $ $ Total Liabilities Accumulated deficit ) Total stockholders' equity SELECTED UNAUDITED PRO FORMA FINANCIAL DATA The following selected unaudited pro forma condensed combined financial data (the "selected pro forma data") gives effect to the business combination of Pozen and Tribute and the other transactions described in the Pro Forma financial statements of Parent found in Appendix "C" hereto, as well as the MFI Acquisition, which closed on June16, 2015, and the acquisition of the Novartis products by Tribute, which closed on October2, 2014. The transactions have been reflected in the unaudited pro forma condensed combined financial statements as being accounted for under the acquisition method in accordance with ASC 805, Business Combination, with Pozen treated as the accounting acquirer; and the MFI Acquisition and the acquisition of the Novartis products have been reflected in the unaudited pro forma condensed combined financial statements in accordance with ASC 805 with Tribute treated as the accounting acquirer.The selected unaudited pro forma condensed combined balance sheet data as of September30, 2015 give effect to the Transaction as if it had occurred on September30, 2015.The selected unaudited pro forma condensed combined statement of operations data for the year ended December31, 2014 and for the nine months ended September30, 2015 give effect to the Transaction as if it had occurred on January1, 2014. The selected pro forma data have been derived from, and should be read in conjunction with, the more detailed unaudited pro forma condensed combined financial information (the "pro forma financial statements") of the combined company appearing in Appendix "C" hereto and the accompanying notes to the pro forma financial statements.In addition, the pro forma financial statements were based on, and should be read in conjunction with, the historical financial statements and related notes of Pozen and the historical consolidated financial statements of Tribute, MFI and the acquired Novartis products for the applicable periods which have been incorporated by reference into this Circular.The selected pro forma data have been presented for informational purposes only and are not necessarily indicative of what the combined company's financial position or results of operations actually would have been had the acquisition been completed as of the dates indicated.In addition, the selected pro forma data do not purport to project the future financial position or operating results of the combined company.Also, as explained in more detail in the accompanying notes to the pro forma financial statements, the preliminary fair values of assets acquired and liabilities assumed reflected in the selected pro forma data are subject to adjustment and may vary significantly from the fair values that will be recorded upon completion of the Transaction. Year ended December31, 2014 (Pro Forma Parent Combined ($USD)) Nine months ended September30, 2015 (Pro Forma Parent Combined ($USD)) Revenues Royalty and licensing revenue $ $ Licensed domestic product net sales Other domestic product sales International product sales 1,466,665 2,149,284 Total Revenues Cost of Sales Licensor sales and distribution fees Cost of products sold Write down of inventories 48,092 — Total cost of sales 12,983,840 7,960,695 Gross Profit 48,917,483 27,894,238 Operating expenses Sales, general, and administrative Research and development Amortization 8,726,214 6,625,368 Total operating expenses Non-operating income (expense) Change in warrant liability ) Interest expense ) — Interest income Other non-operating income 1,346,155 ) Total other income (expense) 1,408,698 ) Income (loss) before taxes ) Income tax expense (benefit) ) 2,331,829 Net Income (loss) attributable to common stockholders $
